UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09903 BNY Mellon Funds Trust (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 08/31 Date of reporting period: 5/31/2011 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Stock Fund May 31, 2011 (Unaudited) Common Stocks99.6% Shares Value ($) Consumer Discretionary8.9% Amazon.com 41,840 a 8,229,510 Carnival 269,160 10,446,100 CBS, Cl. B 375,590 10,497,740 DIRECTV, Cl. A 357,540 a 17,969,960 Mattel 584,440 15,426,294 Newell Rubbermaid 1,321,470 23,535,381 News, Cl. B 505,360 9,531,090 Omnicom Group 491,250 22,975,762 Consumer Staples9.2% Dr. Pepper Snapple Group 241,560 9,952,272 Energizer Holdings 86,500 a 6,664,825 Kimberly-Clark 145,860 9,962,238 Nestle, ADR 220,570 14,189,268 PepsiCo 572,477 40,714,564 Unilever, ADR 1,011,300 b 32,958,267 Walgreen 157,200 6,858,636 Energy12.7% Anadarko Petroleum 210,060 16,703,971 Apache 110,290 13,742,134 Cameron International 124,470 a 5,932,240 Chevron 298,440 31,309,340 ENSCO, ADR 337,200 b 17,979,504 Halliburton 324,980 16,297,747 Hess 240,330 18,993,280 National Oilwell Varco 125,160 9,084,113 Occidental Petroleum 258,610 27,891,088 Valero Energy 390,750 10,745,625 Financial14.1% Aflac 168,070 8,032,065 American Express 300,680 15,515,088 Bank of America 2,059,820 24,202,885 Capital One Financial 487,720 26,502,705 Citigroup 633,891 26,084,615 Hartford Financial Services Group 490,700 13,077,155 JPMorgan Chase & Co. 280,096 12,111,351 Lincoln National 582,650 17,100,778 MetLife 282,130 12,441,933 Wells Fargo & Co. 1,137,040 32,257,825 Health Care15.2% Allscripts Healthcare Solutions 469,610 a 9,443,857 Baxter International 339,170 20,187,398 CIGNA 349,770 17,450,025 Covidien 241,120 13,261,600 Dendreon 151,080 a 6,404,281 Gilead Sciences 126,770 a 5,291,380 HCA Holdings 211,850 a 7,391,447 Human Genome Sciences 493,880 a 13,517,496 McKesson 245,010 20,975,306 Pfizer 1,401,920 30,071,184 Sanofi, ADR 363,820 b 14,410,910 St. Jude Medical 259,990 13,173,693 Warner Chilcott, Cl. A 551,070 13,286,298 Zimmer Holdings 244,650 a 16,577,484 Industrial11.4% Automatic Data Processing 175,168 9,653,508 Caterpillar 203,570 21,537,706 Cummins 142,850 15,033,534 Dover 290,040 19,499,389 General Electric 1,627,306 31,960,290 Ingersoll-Rand 375,660 18,745,434 Norfolk Southern 178,280 13,069,707 Owens Corning 130,770 a 4,995,414 Thomas & Betts 140,160 a 7,673,760 Tyco International 182,770 9,019,700 Information Technology19.1% Alcatel-Lucent, ADR 1,067,780 a,b 6,054,313 Apple 143,130 a 49,784,908 BMC Software 359,470 a 20,069,210 Electronic Arts 344,680 a 8,413,639 EMC 499,090 a 14,209,092 Google, Cl. A 18,660 a 9,871,513 Informatica 211,580 a 12,411,283 International Business Machines 248,600 41,995,998 Microchip Technology 249,000 b 9,842,970 NetApp 250,310 a 13,709,479 Oracle 941,510 32,218,472 QUALCOMM 424,450 24,868,526 Teradata 177,334 a 9,893,464 Materials1.7% CF Industries Holdings 45,540 7,003,141 E.I. du Pont de Nemours & Co. 284,770 15,178,241 Telecommunication Services2.5% AT&T 1,039,699 Utilities4.8% NextEra Energy 717,000 41,550,150 PPL 793,670 22,373,557 Total Common Stocks (cost $1,013,707,418) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $14,572,000) 14,572,000 c Investment of Cash Collateral for Securities Loaned4.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $56,675,857) 56,675,857 c Total Investments (cost $1,084,955,275) 105.0% Liabilities, Less Cash and Receivables (5.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $56,044,618 and the value of the collateral held by the fund was $56,675,857. c Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,084,955,275. Net unrealized appreciation on investments was $307,101,588 of which $313,084,307 related to appreciated investment securities and $5,982,719 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 19.1 Health Care 15.2 Financial 14.1 Energy 12.7 Industrial 11.4 Consumer Staples 9.2 Consumer Discretionary 8.9 Money Market Investments 5.4 Utilities 4.8 Telecommunication Services 2.5 Materials 1.7 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 1,235,216,744 - - Equity Securities - Foreign+ 85,592,262 - - Mutual Fund 71,247,857 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Large Cap Market Opportunities Fund May 31, 2011 (Unaudited) Common Stocks67.3% Shares Value ($) Consumer Discretionary9.5% Carnival 18,990 737,002 Family Dollar Stores 14,911 831,139 Johnson Controls 30,949 1,225,580 Las Vegas Sands 21,100 a 876,494 McDonald's 9,539 777,810 NIKE, Cl. B 9,019 761,655 Panera Bread, Cl. A 4,571 a 571,512 Starbucks 26,721 983,066 TJX 16,213 859,613 Tractor Supply 8,906 562,503 Urban Outfitters 24,810 a 755,713 Walt Disney 31,294 1,302,769 Consumer Staples4.1% Coca-Cola 16,880 1,127,753 Colgate-Palmolive 8,503 744,268 Kraft Foods, Cl. A 31,294 1,094,351 PepsiCo 10,239 728,198 Wal-Mart Stores 12,976 716,535 Energy9.2% Apache 6,939 864,599 Cameron International 20,050 a 955,583 CARBO Ceramics 8,142 1,223,498 EOG Resources 7,588 828,154 Exxon Mobil 13,360 1,115,159 Halliburton 20,751 1,040,663 Occidental Petroleum 8,531 920,068 Schlumberger 11,095 951,063 Southwestern Energy 24,616 a 1,077,442 Valero Energy 36,570 1,005,675 Financial4.1% Allstate 35,520 1,114,618 Citigroup 36,928 1,519,587 Invesco 37,273 919,525 Morgan Stanley 36,572 883,580 Health Care11.6% Abbott Laboratories 13,543 707,622 Agilent Technologies 25,324 a 1,262,908 Baxter International 17,581 1,046,421 C.R. Bard 8,508 951,024 Celgene 12,358 a 752,726 Covidien 21,103 1,160,665 Gilead Sciences 19,829 a 827,663 Johnson & Johnson 11,430 769,125 Medtronic 18,362 747,333 Meridian Bioscience 34,075 813,029 Resmed 20,685 a 666,057 Stryker 14,372 896,813 Varian Medical Systems 12,076 a 815,613 Watson Pharmaceuticals 18,636 a 1,199,227 Industrial8.5% Boeing 9,862 769,532 C.H. Robinson Worldwide 10,268 823,699 Caterpillar 14,420 1,525,636 Donaldson 14,097 841,732 Dover 15,120 1,016,518 Emerson Electric 13,180 718,969 Honeywell International 20,046 1,193,739 MSC Industrial Direct, Cl. A 10,716 744,869 Precision Castparts 5,268 827,603 Rockwell Collins 11,598 708,986 Information Technology16.1% Adobe Systems 23,037 a 797,771 Amphenol, Cl. A 14,804 800,304 Apple 4,893 a 1,701,932 ARM Holdings, ADR 32,700 933,585 Automatic Data Processing 14,525 800,473 Baidu, ADR 8,443 a 1,145,800 Cisco Systems 28,663 481,538 Cognizant Technology Solutions, Cl. A 14,069 a 1,069,807 Dolby Laboratories, Cl. A 14,864 a 694,743 FLIR Systems 22,349 807,916 Google, Cl. A 1,505 a 796,175 Intel 31,602 711,361 MasterCard, Cl. A 2,839 814,935 Microsoft 25,409 635,479 Oracle 27,996 958,023 Paychex 25,336 818,353 QUALCOMM 12,912 756,514 Rovi 20,396 a 1,182,152 Salesforce.com 9,705 a 1,477,683 Materials4.2% Celanese, Ser. A 26,026 1,355,694 Cliffs Natural Resources 7,740 702,018 Ecolab 15,766 865,238 Monsanto 11,458 813,976 Praxair 7,345 777,395 Total Common Stocks (cost $66,324,679) Other Investment33.0% Registered Investment Company: BNY Mellon U.S. Core Equity 130/30 Fund, Cl. M 2,645,944 b 32,889,085 Dreyfus Institutional Preferred Plus Money Market Fund 2,857,000 c 2,857,000 Total Other Investment (cost $33,553,286) Total Investments (cost $99,877,965) 100.3% Liabilities, Less Cash and Receivables (.3%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated mutual fund. c Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $99,877,965. Net unrealized appreciation on investments was $8,629,669 of which $9,595,858 related to appreciated investment securities and $966,189 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 30.4 Information Technology 16.1 Health Care 11.6 Consumer Discretionary 9.5 Energy 9.2 Industrial 8.5 Materials 4.2 Consumer Staples 4.1 Financial 4.1 Money Market Investment 2.6 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trusts Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trusts Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Tax-Sensitive Large Cap Multi-Strategy Fund May 31, 2011 (Unaudited) Common Stocks80.8% Shares Value ($) Consumer Discretionary9.7% Amazon.com 562 a 110,540 Bed Bath & Beyond 208 a 11,209 Carnival 11,478 445,461 CBS, Cl. B 959 26,804 Coach 301 19,162 Comcast, Cl. A 4,036 101,869 DIRECTV, Cl. A 1,132 a 56,894 Discovery Communications, Cl. A 124 a 5,401 eBay 2,022 a 63,026 Family Dollar Stores 5,113 284,999 Ford Motor 5,663 a 84,492 Fortune Brands 329 21,296 Genuine Parts 414 22,687 Harley-Davidson 294 10,925 Hasbro 920 42,081 Home Depot 7,583 275,111 International Game Technology 6,751 116,387 Johnson Controls 17,246 682,942 Kohl's 225 11,979 Las Vegas Sands 7,090 a 294,519 Limited Brands 289 11,548 Lowe's 2,632 63,536 Macy's 429 12,390 Marriott International, Cl. A 71 2,685 Mattel 488 12,881 McDonald's 4,786 390,250 McGraw-Hill 348 14,780 News, Cl. A 3,266 59,898 NIKE, Cl. B 3,732 315,167 O'Reilly Automotive 164 a 9,858 Omnicom Group 210 9,822 Panera Bread, Cl. A 1,568 a 196,047 Priceline.com 58 a 29,881 Ross Stores 577 47,291 Stanley Black & Decker 193 14,259 Starbucks 10,314 379,452 Starwood Hotels & Resorts Worldwide 166 b 10,123 Target 4,614 228,531 Tiffany & Co. 720 54,475 Time Warner 1,382 50,346 Time Warner Cable 293 22,625 TJX 6,556 347,599 Tractor Supply 3,058 193,143 Urban Outfitters 8,510 a 259,215 Viacom, Cl. B 548 27,625 Walt Disney 19,063 793,593 Whirlpool 60 5,028 Wyndham Worldwide 370 12,880 Wynn Resorts 160 23,443 Yum! Brands 3,353 185,488 Consumer Staples6.9% Altria Group 3,069 86,116 Archer-Daniels-Midland 237 7,681 Avon Products 3,444 102,321 Clorox 680 47,926 Coca-Cola 12,273 819,959 Colgate-Palmolive 3,774 330,338 ConAgra Foods 910 23,141 Costco Wholesale 2,625 216,510 CVS Caremark 1,830 70,803 Dean Foods 830 a 11,520 Dr. Pepper Snapple Group 520 21,424 General Mills 1,060 42,156 H.J. Heinz 173 9,501 Hershey 171 9,530 J.M. Smucker 119 9,434 Kraft Foods, Cl. A 19,065 666,703 Kroger 326 8,091 Lorillard 30 3,458 McCormick & Co. 412 20,678 Mead Johnson Nutrition 137 9,287 Molson Coors Brewing, Cl. B 540 25,191 PepsiCo 7,780 553,314 Philip Morris International 4,134 296,614 Procter & Gamble 6,886 461,362 Reynolds American 490 19,492 Safeway 296 7,311 Sara Lee 848 16,578 SUPERVALU 1,580 16,211 SYSCO 1,220 39,296 Wal-Mart Stores 7,249 400,290 Walgreen 5,637 245,942 Energy11.0% Anadarko Petroleum 451 35,864 Apache 2,994 373,052 Baker Hughes 320 23,658 Cameron International 11,536 a 549,806 CARBO Ceramics 2,795 420,005 Chesapeake Energy 540 16,924 Chevron 4,364 457,827 ConocoPhillips 1,856 135,896 Consol Energy 266 13,638 Denbury Resources 1,810 a 39,748 Devon Energy 419 35,225 El Paso 2,205 46,415 EOG Resources 3,051 332,986 Exxon Mobil 16,220 1,353,883 FMC Technologies 250 a 11,157 Halliburton 11,486 576,023 Hess 323 25,527 Integrys Energy Group 780 40,825 Marathon Oil 1,077 58,341 Murphy Oil 139 9,576 National Oilwell Varco 550 39,919 Newfield Exploration 600 a 44,754 Noble 370 15,492 Noble Energy 113 10,532 Occidental Petroleum 5,067 546,476 Peabody Energy 653 40,068 Plains Exploration & Production 3,121 a 115,009 QEP Resources 3,258 141,723 Schlumberger 7,220 618,898 Southwestern Energy 13,004 a 569,185 Spectra Energy 537 14,816 Tesoro 1,140 a 27,816 Valero Energy 20,463 562,732 Williams 759 23,825 Financial8.8% ACE 649 44,664 Aflac 878 41,960 Allstate 19,465 610,812 American Express 5,099 263,108 Ameriprise Financial 152 9,307 AON 471 24,563 AvalonBay Communities 199 b 26,481 Bank of America 14,574 171,244 BB&T 6,599 181,736 Berkshire Hathaway, Cl. B 1,792 a 141,693 BlackRock 170 34,945 Capital One Financial 653 35,484 Charles Schwab 1,381 24,872 Chubb 201 13,184 Citigroup 23,177 953,717 CME Group 45 12,859 Comerica 48 1,733 Discover Financial Services 817 19,477 Equity Residential Properties Trust 377 b 23,310 Fifth Third Bancorp 464 6,060 Franklin Resources 77 9,978 Genworth Financial, Cl. A 2,832 a 31,464 Goldman Sachs Group 804 113,147 Hartford Financial Services Group 416 11,086 HCP 1,050 b 39,837 Host Hotels & Resorts 563 b 9,898 IntercontinentalExchange 109 a 13,151 Invesco 21,164 522,116 JPMorgan Chase & Co. 13,154 568,779 KeyCorp 1,350 11,434 Kimco Realty 940 b 18,339 Leucadia National 340 12,056 Lincoln National 496 14,558 Loews 227 9,539 Marsh & McLennan 896 27,480 MetLife 782 34,486 Morgan Stanley 20,271 489,747 Northern Trust 79 3,854 NYSE Euronext 203 7,391 People's United Financial 833 11,121 Plum Creek Timber 501 b 20,301 PNC Financial Services Group 2,680 167,286 Principal Financial Group 369 11,539 ProLogis Trust 1,220 b 20,203 Prudential Financial 986 62,887 Simon Property Group 572 b 67,530 State Street 3,855 176,443 SunTrust Banks 1,379 38,791 T. Rowe Price Group 151 9,558 Travelers 491 30,481 U.S. Bancorp 9,040 231,424 Ventas 440 b 24,816 Wells Fargo & Co. 13,833 392,442 Weyerhaeuser 990 b 21,325 XL Group 1,730 40,932 Health Care11.7% Abbott Laboratories 6,725 351,381 Aetna 208 9,085 Agilent Technologies 12,220 a 609,411 Allergan 279 23,082 AmerisourceBergen 846 34,872 Amgen 1,480 a 89,599 Baxter International 9,944 591,867 Becton Dickinson & Co. 137 11,994 Biogen Idec 212 a 20,083 Boston Scientific 2,149 a 15,430 Bristol-Myers Squibb 2,552 73,396 C.R. Bard 3,509 392,236 Cardinal Health 3,652 165,874 Celgene 5,093 a 310,215 CIGNA 468 23,349 Coventry Health Care 370 a 13,017 Covidien 10,846 596,530 DaVita 180 a 15,129 Eli Lilly & Co. 1,446 55,642 Express Scripts 656 a 39,071 Forest Laboratories 310 a 11,166 Gilead Sciences 8,050 a 336,007 Hospira 3,917 a 216,571 Humana 151 12,160 Johnson & Johnson 7,481 503,396 Laboratory Corp. of America Holdings 241 a 24,300 McKesson 359 30,734 Medco Health Solutions 633 a 37,891 Medtronic 8,204 333,903 Merck & Co. 4,041 148,507 Meridian Bioscience 11,697 279,090 Mylan 880 a 20,720 Pfizer 23,277 499,292 Quest Diagnostics 430 25,121 Resmed 7,102 a 228,684 Shire, ADR 1,600 152,944 St. Jude Medical 236 11,958 Stryker 5,431 338,894 Thermo Fisher Scientific 390 a 25,525 UnitedHealth Group 1,322 64,712 Varian Medical Systems 4,149 a 280,223 Watson Pharmaceuticals 8,607 a 553,860 WellPoint 574 44,870 Zimmer Holdings 2,725 a 184,646 Industrial9.6% 3M 1,154 108,915 Boeing 4,621 360,577 C.H. Robinson Worldwide 4,095 328,501 Caterpillar 8,227 870,417 CSX 446 35,368 Cummins 136 14,313 Danaher 332 18,104 Deere & Co. 2,477 213,220 Donaldson 4,835 288,698 Dover 5,609 377,093 Eaton 3,592 185,599 Emerson Electric 9,258 505,024 Expeditors International of Washington 206 10,881 FedEx 338 31,650 Fluor 377 25,987 General Dynamics 341 25,309 General Electric 23,317 457,946 Goodrich 111 9,689 Honeywell International 11,237 669,163 Illinois Tool Works 443 25,393 Ingersoll-Rand 850 42,415 ITT 448 25,814 Monster Worldwide 1,200 a 18,504 MSC Industrial Direct, Cl. A 3,677 255,588 Norfolk Southern 282 20,673 Northrop Grumman 156 10,185 Paccar 207 10,350 Parker Hannifin 122 10,840 Precision Castparts 2,117 332,581 R.R. Donnelley & Sons 730 15,578 Republic Services 700 22,064 Rockwell Automation 298 24,767 Rockwell Collins 4,740 289,756 Southwest Airlines 2,905 34,366 Tyco International 434 21,418 Union Pacific 2,731 286,673 United Parcel Service, Cl. B 1,203 88,408 United Technologies 3,857 338,529 Waste Management 604 23,484 Information Technology17.1% Accenture, Cl. A 2,733 156,847 Adobe Systems 8,932 a 309,315 Altera 278 13,369 Amphenol, Cl. A 5,687 307,439 Analog Devices 413 17,003 Apple 4,412 a 1,534,626 Applied Materials 3,988 54,955 ARM Holdings, ADR 10,990 313,764 Autodesk 384 a 16,504 Automatic Data Processing 5,837 321,677 Baidu, ADR 2,837 a 385,009 Broadcom, Cl. A 112 a 4,030 Cisco Systems 17,992 302,266 Citrix Systems 184 a 16,122 Cognizant Technology Solutions, Cl. A 5,168 a 392,975 Computer Sciences 130 5,186 Compuware 918 a 9,354 Corning 1,431 28,835 Dell 2,432 a 39,107 Dolby Laboratories, Cl. A 5,105 a 238,608 EMC 11,120 a 316,586 Fiserv 346 a 22,324 FLIR Systems 7,676 277,487 Google, Cl. A 1,140 a 603,083 Hewlett-Packard 3,308 123,653 Intel 26,357 593,296 International Business Machines 3,347 565,409 Intuit 207 a 11,172 Juniper Networks 4,244 a 155,373 Linear Technology 255 8,820 MasterCard, Cl. A 1,141 327,524 Microchip Technology 670 26,485 Micron Technology 1,010 a 10,302 Microsoft 19,403 485,269 Molex 334 9,142 Motorola Solutions 238 a 11,393 NetApp 783 a 42,885 NVIDIA 1,370 a 27,455 NXP Semiconductors 5,690 a 162,336 Oracle 15,225 520,999 Paychex 9,434 304,718 QUALCOMM 6,596 386,460 Riverbed Technology 3,420 a 129,686 Rovi 9,503 a 550,794 Salesforce.com 4,884 a 743,638 SanDisk 500 a 23,760 Symantec 664 a 12,981 Taiwan Semiconductor Manufacturing, ADR 8,945 122,189 Teradata 4,438 a 247,596 Texas Instruments 1,119 39,501 Visa, Cl. A 610 49,447 Western Union 1,042 21,424 Xerox 750 7,658 Xilinx 304 10,847 Yahoo! 862 a 14,266 Materials3.9% Air Products & Chemicals 2,519 239,532 Alcoa 840 14,120 Bemis 1,301 43,089 Celanese, Ser. A 12,084 629,456 Cliffs Natural Resources 2,837 257,316 Dow Chemical 1,086 39,237 E.I. du Pont de Nemours & Co. 781 41,627 Ecolab 6,028 330,817 Freeport-McMoRan Copper & Gold 3,904 201,603 International Paper 404 12,613 Monsanto 4,891 347,457 Newmont Mining 500 28,285 Nucor 1,011 42,806 PPG Industries 158 14,015 Praxair 3,147 333,078 Sigma-Aldrich 276 19,400 United States Steel 32 1,476 Vulcan Materials 159 6,438 Telecommunication Services1.1% American Tower, Cl. A 535 a 29,682 AT&T 12,700 400,812 Frontier Communications 1,078 9,540 Metropcs Communications 850 a 15,215 Sprint Nextel 4,694 a 27,460 Verizon Communications 6,160 227,489 Windstream 3,470 46,671 Utilities1.0% AES 1,833 a 23,756 Ameren 82 2,436 CenterPoint Energy 1,210 23,389 CMS Energy 1,056 21,057 Constellation Energy Group 700 26,026 Dominion Resources 333 15,891 DTE Energy 540 27,875 Duke Energy 593 11,119 Exelon 1,219 51,015 NiSource 1,010 20,503 Northeast Utilities 673 23,717 NRG Energy 1,050 a 25,998 Pepco Holdings 285 5,691 Pinnacle West Capital 445 20,141 PPL 1,420 40,030 Range Resources 770 43,058 Sempra Energy 3,593 198,226 Southern 1,463 58,637 TECO Energy 1,040 19,968 Wisconsin Energy 878 27,455 Total Common Stocks (cost $47,527,869) Number Rights.0% of Rights Value ($) Health Care Sanofi 191 a (cost $13,320) Other Investment18.7% Registered Investment Company: BNY Mellon U.S. Core Equity 130/30 Fund 888,226 c 11,040,652 Dreyfus Institutional Preferred Plus Money Market Fund 1,472,000 d 1,472,000 Total Other Investment (cost $11,434,110) Total Investments (cost $58,975,299) 99.5% Cash and Receivables (Net) 0.5% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated mutual fund. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $58,975,299. Net unrealized appreciation on investments was $7,570,329 of which $8,008,227 related to appreciated investment securities and $437,898 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Domestic 16.5 Information Technology 17.1 Health Care 11.7 Energy 11.0 Consumer Discretionary 9.7 Industrial 9.6 Financial 8.8 Consumer Staples 6.9 Materials 3.9 Money Market Investments 2.2 Telecommunication Services 1.1 Utilities 1.0 Rights .0 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 53,058,612 - - Equity Securities - Foreign+ 973,906 - - Mutual Funds 12,512,652 - - Rights+ 458 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Income Stock Fund May 31, 2011 (Unaudited) Common Stocks98.3% Shares Value ($) Consumer Discretionary12.6% Carnival 31,830 1,235,322 Johnson Controls 31,260 1,237,896 Omnicom Group 87,610 4,097,520 Regal Entertainment Group, Cl. A 244,590 a 3,314,194 Stanley Black & Decker 23,280 1,719,926 Time Warner 124,650 4,540,999 Consumer Staples12.8% Dr. Pepper Snapple Group 40,690 1,676,428 Kraft Foods, Cl. A 90,320 3,158,490 Lorillard 39,010 b 4,497,073 PepsiCo 80,480 5,723,738 Philip Morris International 17,400 1,248,450 Energy6.2% Exxon Mobil 67,100 5,600,837 Occidental Petroleum 21,380 2,305,833 Financial14.5% American Express 25,320 1,306,512 Arthur J. Gallagher & Co. 35,960 1,032,412 Comerica 50,510 1,823,916 JPMorgan Chase & Co. 121,929 5,272,210 Marsh & McLennan 36,010 1,104,427 MetLife 44,460 1,960,686 New York Community Bancorp 189,240 3,065,688 U.S. Bancorp 118,500 3,033,600 Health Care8.1% Johnson & Johnson 41,030 2,760,909 Merck & Co. 45,430 1,669,552 Pfizer 275,218 5,903,426 Industrial12.7% Caterpillar 9,840 1,041,072 Dover 15,850 1,065,596 Eaton 26,420 1,365,121 General Electric 258,962 5,086,014 Hubbell, Cl. B 24,770 1,638,783 Pitney Bowes 180,880 4,321,223 United Technologies 20,380 1,788,753 Information Technology2.3% Paychex 33,470 1,081,081 QUALCOMM 32,370 1,896,558 Materials4.9% Air Products & Chemicals 17,420 1,656,468 Dow Chemical 53,210 1,922,477 Eastman Chemical 15,800 1,672,430 Freeport-McMoRan Copper & Gold 19,000 981,160 Telecommunication Services10.5% AT&T 107,415 b 3,390,017 Vodafone Group, ADR 174,640 4,895,159 Windstream 380,682 5,120,173 Utilities13.7% Dominion Resources 52,280 2,494,802 DTE Energy 55,850 2,882,977 National Grid, ADR 47,850 a 2,488,679 NextEra Energy 78,730 4,562,404 PPL 182,300 5,139,037 Total Common Stocks (cost $108,245,762) Preferred Stocks1.4% Consumer Discretionary.6% General Motors, Ser. B, Conv., Cum. $1.24 15,870 Financial.8% Citigroup, Cum. $2.20 8,050 Total Preferred Stocks (cost $1,956,210) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $234,000) 234,000 c Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $3,335,246) 3,335,246 c Total Investments (cost $113,771,218) 102.5% Liabilities, Less Cash and Receivables (2.5%) Net Assets 100.0% ADR - American Depository Receipts a Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $3,188,683 and the value of the collateral held by the fund was $3,335,246. b Held by a broker as collateral for open options written. c Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $113,771,218. Net unrealized appreciation on investments was $17,305,149 of which $18,141,400 related to appreciated investment securities and $836,251 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 15.3 Utilities 13.7 Consumer Discretionary 13.2 Consumer Staples 12.8 Industrial 12.7 Telecommunication Services 10.5 Health Care 8.1 Energy 6.2 Materials 4.9 Money Market Investments 2.8 Information Technology 2.3 † Based on net assets. STATEMENT OF OPTIONS WRITTEN May 31, 2011 (Unaudited) Number of Contracts Value ($) Call Options: AT&T, August 2011 @ $33 537 a (14,499) LORILLARD, September 2011 @ $120 176 a (83,600) (premiums received $60,080) a Non-income Producing Security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 120,161,302 - - Equity Securities - Foreign+ 7,383,838 - - Mutual Funds 3,569,246 - Liabilities ($) Other Financial Instruments: Options Written (98,099) - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Mid Cap Stock Fund May 31, 2011 (Unaudited) Common Stocks99.7% Shares Value ($) Consumer Discretionary13.1% Abercrombie & Fitch, Cl. A 204,500 15,494,965 BorgWarner 140,600 a 10,194,906 Chico's FAS 1,178,800 17,776,304 Cracker Barrel Old Country Store 157,400 7,457,612 Darden Restaurants 158,300 8,017,895 Deckers Outdoor 137,300 a 12,508,030 Foot Locker 554,300 13,824,242 Interpublic Group of Cos. 840,100 10,022,393 Lear 275,600 14,005,992 Liberty Media-Starz, Ser. A 96,000 a 7,321,920 Mattel 300,300 7,926,418 Royal Caribbean Cruises 246,400 a 9,609,600 Tempur-Pedic International 192,700 a 12,533,208 Tupperware Brands 264,700 17,327,262 Ulta Salon, Cosmetics & Fragrance 149,300 a 8,357,814 Vera Bradley 235,500 b 11,640,765 Visteon 162,400 a 9,953,496 Vitamin Shoppe 340,800 a 13,880,784 Consumer Staples 3.0% Energizer Holdings 219,900 a 16,943,295 Hansen Natural 91,300 a 6,541,645 Ralcorp Holdings 185,400 a 16,304,076 Safeway 356,900 8,815,430 Energy8.7% Atwood Oceanics 246,100 a 10,665,974 Brigham Exploration 458,300 a 14,271,462 Cabot Oil & Gas 240,400 14,123,500 CARBO Ceramics 79,300 b 11,916,411 Complete Production Services 152,523 a 5,062,238 Dresser-Rand Group 255,800 a 13,449,964 EQT 154,800 8,387,064 Oceaneering International 155,300 12,656,950 Oil States International 167,100 a 13,209,255 Patterson-UTI Energy 436,500 13,675,545 Rowan 195,500 a 7,751,575 SandRidge Energy 1,160,500 a 13,136,860 Financial19.2% Affiliated Managers Group 133,900 a 14,157,247 Alexandria Real Estate Equities 158,300 c 13,066,082 Blackstone Group 510,500 8,801,020 Boston Properties 140,500 c 15,223,175 Camden Property Trust 254,800 c 16,378,544 CB Richard Ellis Group, Cl. A 553,300 a 14,623,719 CNO Financial Group 1,631,500 a 12,627,810 East West Bancorp 643,700 12,931,933 Endurance Specialty Holdings 190,400 7,732,144 Genworth Financial, Cl. A 564,900 a 6,276,039 Hartford Financial Services Group 395,800 10,548,070 Host Hotels & Resorts 810,959 c 14,256,659 Huntington Bancshares 2,070,200 13,663,320 Lazard, Cl. A 223,600 8,709,220 Macerich 297,800 c 16,191,386 Prosperity Bancshares 231,100 10,110,625 Raymond James Financial 336,600 12,030,084 Rayonier 229,286 c 15,222,298 Reinsurance Group of America 224,700 14,275,191 SL Green Realty 139,400 c 12,547,394 SunTrust Banks 267,800 7,533,214 Waddell & Reed Financial, Cl. A 301,600 11,641,760 Webster Financial 555,800 11,593,988 Weingarten Realty Investors 497,000 b,c 13,230,140 Willis Group Holdings 276,400 11,470,600 Health Care11.4% Abiomed 444,800 a 8,353,344 Alere 193,000 a 7,720,000 Health Management Associates, Cl. A 1,041,300 a 11,870,820 Hologic 690,900 a 14,854,350 Humana 113,100 9,107,943 Kindred Healthcare 381,400 a 9,359,556 MAP Pharmaceuticals 446,200 a 7,580,938 Medicis Pharmaceutical, Cl. A 326,400 12,230,208 Mednax 164,600 a 12,369,690 Resmed 183,200 a,b 5,899,040 St. Jude Medical 170,600 8,644,302 SXC Health Solutions 143,800 a 8,475,572 United Therapeutics 159,300 a 10,286,001 Universal Health Services, Cl. B 281,200 15,322,588 Vertex Pharmaceuticals 354,000 a 19,112,460 Warner Chilcott, Cl. A 452,300 10,904,953 Zoll Medical 141,700 a 8,616,777 Industrial16.8% AGCO 263,000 a 13,589,210 AMETEK 414,675 18,034,216 BE Aerospace 337,600 a 12,632,992 Donaldson 219,300 13,094,403 Eaton 182,900 9,450,443 Flowserve 77,200 9,358,956 Gardner Denver 169,400 14,192,332 IDEX 282,200 12,794,948 Joy Global 108,900 9,762,885 Kansas City Southern 313,200 a 18,444,348 KBR 471,900 17,611,308 Manitowoc 348,900 6,287,178 Manpowergroup 220,800 13,497,504 Navistar International 128,100 a 8,437,947 Nordson 240,100 12,490,002 Roper Industries 108,400 9,048,148 Terex 457,575 a 13,567,099 Towers Watson & Co., Cl. A 185,400 11,763,630 Triumph Group 128,000 11,970,560 United Rentals 309,100 a,b 8,450,794 WABCO Holdings 146,300 a 10,028,865 Waste Connections 412,800 12,978,432 Information Technology16.5% Acme Packet 162,200 a 12,276,918 Alliance Data Systems 158,000 a,b 14,840,940 Arrow Electronics 327,300 a 14,607,399 Aruba Networks 230,500 a,b 6,550,810 Atmel 1,059,000 a 15,906,180 Cavium Networks 171,900 a 7,646,112 Check Point Software Technologies 235,500 a,b 12,933,660 Ciena 414,600 a,b 11,090,550 Commvault Systems 203,700 a 8,420,958 Cypress Semiconductor 627,000 14,684,340 Fairchild Semiconductor International 562,300 a 10,143,892 Informatica 273,700 a 16,055,242 MICROS Systems 254,400 a 12,989,664 Polycom 248,700 a 14,277,867 Rackspace Hosting 352,700 a,b 15,518,800 Riverbed Technology 387,500 a 14,694,000 Rovi 142,200 a 8,241,912 Skyworks Solutions 517,300 a 13,175,631 SuccessFactors 292,400 a 10,254,468 TIBCO Software 615,500 a 17,289,395 Vishay Intertechnology 680,400 a 10,797,948 Materials6.6% Albemarle 122,400 8,670,816 Carpenter Technology 251,700 13,231,869 Century Aluminum 552,700 a 8,920,578 Cliffs Natural Resources 167,900 15,228,530 Cytec Industries 204,500 11,490,855 Eastman Chemical 116,000 12,278,600 Kronos Worldwide 361,400 b 10,892,596 Molycorp 216,300 b 14,368,809 Stillwater Mining 467,100 a 9,458,775 Telecommunication Services1.3% Metropcs Communications 486,200 a 8,702,980 TW Telecom 564,000 a 12,238,800 Utilities3.1% ITC Holdings 191,400 13,836,306 National Fuel Gas 223,800 16,122,552 Northeast Utilities 225,400 7,943,096 Wisconsin Energy 371,000 11,601,170 Total Common Stocks (cost $1,293,536,109) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,831,000) 3,831,000 d Investment of Cash Collateral for Securities Loaned3.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $49,324,354) 49,324,354 d Total Investments (cost $1,346,691,463) 103.0% Liabilities, Less Cash and Receivables (3.0%) Net Assets 100.0% a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $53,435,351 and the value of the collateral held by the fund was $54,180,376, consisting of cash collateral of $49,324,359 and US Government and agency securities valued at $4,856,022. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,346,691,463. Net unrealized appreciation on investments was $291,648,163 of which $313,103,212 related to appreciated investment securities and $21,455,049 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 19.2 Industrial 16.8 Information Technology 16.5 Consumer Discretionary 13.1 Health Care 11.4 Energy 8.7 Materials 6.6 Money Market Investments 3.3 Consumer Staples 3.0 Utilities 3.1 Telecommunication Services 1.3 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 3 -Significant Unobservable Assets ($) Level 1 -Unadjusted Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ - - Equity Securities - Foreign+ - - Mutual Funds - - + See Statement of Investments for additional detailed categorizations Other Financial Instruments++ Liabilities ($) Other Financial Instruments++ ++ Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represent unrealized appreciation (depreciation), or in the case of options, market value at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small Cap Stock Fund May 31, 2011 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary13.6% Cracker Barrel Old Country Store 87,500 4,145,750 Deckers Outdoor 36,700 a 3,343,370 DSW, Cl. A 93,000 a,b 4,663,950 Express 116,600 2,462,592 Finish Line, Cl. A 244,200 5,631,252 HSN 122,200 a 4,302,662 La-Z-Boy 265,500 a 2,939,085 Lear 89,100 4,528,062 MDC Partners, Cl. A 190,800 3,504,996 Pantry 55,200 a 1,019,544 Royal Caribbean Cruises 61,200 a,b 2,386,800 Ruth's Hospitality Group 628,400 a,b 3,361,940 Shuffle Master 312,600 a 3,404,214 Sonic Automotive, Cl. A 229,300 b 2,996,951 Vitamin Shoppe 111,300 a 4,533,249 Wet Seal, Cl. A 548,500 a 2,358,550 Zumiez 176,700 a,b 5,368,146 Consumer Staples2.7% Energizer Holdings 47,700 a 3,675,285 Ralcorp Holdings 43,000 a 3,781,420 Smart Balance 518,300 a 2,845,467 United Natural Foods 40,000 a 1,740,400 Energy5.2% Brigham Exploration 109,300 a 3,403,602 CARBO Ceramics 15,000 b 2,254,050 ION Geophysical 366,400 a 3,696,976 Lufkin Industries 25,100 2,276,821 Magnum Hunter Resources 418,900 a,b 2,986,757 Oil States International 27,700 a 2,189,685 Pioneer Drilling 210,300 a 3,078,792 SandRidge Energy 307,800 a 3,484,296 Financial18.8% Arthur J. Gallagher & Co. 60,400 1,734,084 Bank of the Ozarks 76,900 3,738,109 BioMed Realty Trust 107,640 c 2,205,544 CNO Financial Group 339,900 a 2,630,826 Colonial Properties Trust 137,000 c 2,890,700 DiamondRock Hospitality 338,600 c 3,893,900 Dollar Financial 102,450 a 2,326,639 Endurance Specialty Holdings 59,000 2,395,990 Entertainment Properties Trust 76,070 b,c 3,695,481 EZCORP, Cl. A 100,200 a 3,285,558 F.N.B. 330,200 3,483,610 Financial Engines 110,300 a 2,746,470 Hersha Hospitality Trust 487,800 c 2,936,556 Home Properties 32,100 c 1,986,990 Inland Real Estate 311,100 c 2,840,343 Kilroy Realty 86,400 c 3,583,008 Kite Realty Group Trust 527,100 c 2,640,771 Lexington Realty Trust 383,700 b,c 3,622,128 National Financial Partners 237,700 a 3,106,739 National Penn Bancshares 442,500 3,340,875 Pinnacle Financial Partners 263,500 a,b 4,086,885 Post Properties 81,300 c 3,422,730 Signature Bank 90,840 a 5,170,613 Stifel Financial 102,650 a 4,133,715 Texas Capital Bancshares 117,500 a 2,941,025 Tower Group 126,800 3,081,240 U-Store-It Trust 219,600 c 2,474,892 Health Care13.4% Abiomed 129,000 a 2,422,620 Achillion Pharmaceuticals 375,200 a 2,810,248 Amarin, ADR 117,000 a 2,231,190 AMERIGROUP 75,800 a 5,374,978 Cadence Pharmaceuticals 293,400 a,b 2,828,376 Cardiome Pharma 369,900 a,b 1,923,480 Chemed 43,800 2,959,566 Cooper 32,800 2,457,048 Cubist Pharmaceuticals 52,500 a 2,022,825 Cyberonics 85,800 a 2,801,370 Kindred Healthcare 111,900 a 2,746,026 MAP Pharmaceuticals 184,700 a 3,138,053 Merit Medical Systems 157,275 a 3,085,735 Omnicare 87,500 2,751,000 Quality Systems 40,800 3,512,064 Regeneron Pharmaceuticals 59,400 a 3,565,188 SXC Health Solutions 49,000 a 2,888,060 Universal American Financial 116,400 1,082,520 Volcano 130,700 a 4,107,901 Zoll Medical 93,200 a 5,667,492 Industrial17.6% Actuant, Cl. A 128,500 3,230,490 AMETEK 48,850 2,124,487 BE Aerospace 63,900 a 2,391,138 Belden 94,500 3,396,330 Casella Waste Systems, Cl. A 372,800 a 2,348,640 CLARCOR 99,100 4,222,651 EMCOR Group 159,800 a 4,853,126 Esterline Technologies 46,600 a 3,523,892 Gardner Denver 28,700 2,404,486 Healthcare Services Group 176,300 3,007,678 Interface, Cl. A 185,300 3,567,025 Kansas City Southern 51,400 a 3,026,946 Kforce 133,400 a 1,799,566 Manitowoc 83,500 1,504,670 Manpowergroup 30,700 1,876,691 MasTec 104,800 a 2,206,040 Navistar International 36,800 a 2,424,016 Old Dominion Freight Line 94,800 a 3,538,884 Robbins & Myers 105,500 4,648,330 SYKES Enterprises 138,700 a 3,000,081 Terex 92,105 a 2,730,913 Titan International 83,700 b 2,300,913 Toro 26,200 1,673,656 Towers Watson & Co., Cl. A 37,300 2,366,685 TransDigm Group 33,400 a 2,738,800 Triumph Group 31,600 2,955,232 United Rentals 101,900 a 2,785,946 WABCO Holdings 35,900 a 2,460,945 Information Technology21.0% Acme Packet 50,700 a 3,837,483 Anixter International 54,800 3,709,412 Aruba Networks 94,000 a,b 2,671,480 Cardtronics 134,800 a 2,984,472 Cognex 109,500 3,864,255 Coherent 40,900 a 2,294,490 Commvault Systems 92,800 a 3,836,352 FEI 80,400 a 3,136,404 Fortinet 45,700 a,b 2,215,993 GT Solar International 264,900 a,b 3,380,124 Interactive Intelligence 85,100 a 3,089,981 IPG Photonics 50,200 a 3,772,530 Littelfuse 63,000 3,780,000 Logmein 88,600 a,b 3,855,872 MAXIMUS 41,600 3,486,080 MKS Instruments 121,900 3,205,970 Motricity 156,300 b 1,455,153 Netgear 86,900 a 3,636,765 OmniVision Technologies 128,700 a 4,544,397 RealD 71,800 a 1,960,140 Rudolph Technologies 173,800 a 2,038,674 Sourcefire 111,200 a 2,970,152 SuccessFactors 79,000 a 2,770,530 Taleo, Cl. A 94,500 a 3,527,685 Triquint Semiconductor 270,500 a 3,502,975 TTM Technologies 148,100 a 2,452,536 Ultratech 94,500 a 3,002,265 Universal Display 54,200 a 2,586,424 Veeco Instruments 54,700 a,b 3,150,173 Wright Express 72,500 a 3,912,100 Materials5.8% Buckeye Technologies 119,500 3,043,665 Century Aluminum 187,500 a 3,026,250 Cytec Industries 38,500 2,163,315 Globe Specialty Metals 104,500 2,367,970 Kraton Performance Polymers 60,900 a 2,342,214 Kronos Worldwide 117,600 b 3,544,464 RTI International Metals 120,100 a 4,579,413 Zagg 483,100 a,b 4,966,268 Utilities.9% Cleco 113,200 Total Common Stocks (cost $391,799,911) Other Investment1.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $5,066,000) 5,066,000 d Investment of Cash Collateral for Securities Loaned8.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $40,078,806) 40,078,806 d Total Investments (cost $436,944,717) 109.0% Liabilities, Less Cash and Receivables (9.0%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $39,840,674 and the value of the collateral held by the fund was $40,078,806. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $436,944,717.Net unrealized appreciation on investments was $53,080,785 of which $63,365,161 related to appreciated investment securities and $10,284,376 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 21.0 Financial 18.8 Industrial 17.6 Consumer Discretionary 13.6 Health Care 13.4 Money Market Investments 10.0 Materials 5.8 Energy 5.2 Consumer Staples 2.7 Utilities .9 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Level 1 - Unadjusted Significant Level 3 -Significant Assets ($) Quoted Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Equity Securities - Domestic+ 437,221,030 - - Equity Securities - Foreign+ 7,659,666 - - Mutual Funds 45,144,806 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon U.S. Core Equity 130/30 Fund May 31, 2011 (Unaudited) Common Stocks122.2% Shares Value ($) Consumer Discretionary11.4% Amazon.com 11,000 a 2,163,590 Carnival 71,130 b 2,760,555 CBS, Cl. B 101,480 b 2,836,366 DIRECTV, Cl. A 96,590 a,b 4,854,613 Guess? 26,500 1,211,580 Johnson Controls 38,720 b 1,533,312 Limited Brands 36,740 b 1,468,130 Macy's 74,290 2,145,495 Mattel 154,890 b 4,088,322 Newell Rubbermaid 434,800 b 7,743,788 News, Cl. A 140,170 b 2,570,718 Omnicom Group 131,330 b 6,142,304 Walt Disney 36,220 1,507,839 Consumer Staples12.2% Dr. Pepper Snapple Group 65,060 2,680,472 Energizer Holdings 23,150 a 1,783,707 Kimberly-Clark 39,450 2,694,435 Kraft Foods, Cl. A 77,350 b 2,704,929 Nestle, ADR 71,870 b 4,623,397 PepsiCo 179,880 b 12,793,066 Unilever, ADR 322,150 b 10,498,868 Walgreen 95,850 b 4,181,935 Whole Foods Market 31,160 b 1,905,746 Energy13.6% Anadarko Petroleum 76,710 b 6,099,979 Apache 28,610 b 3,564,806 Cameron International 33,190 a,b 1,581,835 Chevron 92,130 b 9,665,358 ENSCO, ADR 95,600 b 5,097,392 Halliburton 84,320 b 4,228,648 Hess 59,340 b 4,689,640 Nabors Industries 62,810 a,b 1,751,771 National Oilwell Varco 34,290 2,488,768 Occidental Petroleum 64,450 b 6,950,932 Valero Energy 101,600 b 2,794,000 Financial16.3% Affiliated Managers Group 20,020 a 2,116,715 Aflac 45,640 b 2,181,136 American Express 78,890 4,070,724 Ameriprise Financial 23,510 b 1,439,517 Bank of America 517,600 b 6,081,800 Capital One Financial 135,930 b 7,386,436 Charles Schwab 116,382 2,096,040 Citigroup 175,486 7,221,249 Hartford Financial Services Group 255,090 b 6,798,148 JPMorgan Chase & Co. 72,200 b 3,121,928 Lincoln National 152,190 b 4,466,776 MetLife 73,650 b 3,247,965 Wells Fargo & Co. 289,740 b 8,219,924 Health Care21.8% Agilent Technologies 25,430 a,b 1,268,194 ArthroCare 31,370 a,b 1,074,422 Baxter International 121,990 b 7,260,845 CIGNA 100,290 b 5,003,468 Covidien 115,710 b 6,364,050 Dendreon 78,820 a 3,341,180 Gilead Sciences 62,930 a,b 2,626,698 HCA Holdings 58,520 b 2,041,763 Human Genome Sciences 157,690 a,b 4,315,975 McKesson 82,060 7,025,157 Mylan 47,050 a 1,107,792 Pfizer 421,140 b 9,033,453 Sanofi, ADR 148,120 5,867,033 St. Jude Medical 169,250 b 8,575,898 Universal Health Services, Cl. B 31,050 b 1,691,915 Warner Chilcott, Cl. A 185,900 b 4,482,049 Watson Pharmaceuticals 29,100 a 1,872,585 Zimmer Holdings 79,230 a,b 5,368,625 Industrial10.6% Caterpillar 53,930 b 5,705,794 Cummins 31,860 3,352,946 Dover 74,340 b 4,997,878 General Electric 462,820 b 9,089,785 Ingersoll-Rand 104,390 b 5,209,061 Norfolk Southern 48,290 b 3,540,140 Thomas & Betts 37,130 a 2,032,868 Tyco International 48,370 b 2,387,060 United Technologies 20,730 b 1,819,472 Information Technology26.4% Alcatel-Lucent, ADR 288,620 a,b 1,636,475 Alliance Data Systems 34,220 a,b 3,214,285 Apple 37,830 a,b 13,158,409 Autodesk 40,020 a,b 1,720,060 Automatic Data Processing 97,060 5,348,977 BMC Software 97,220 a 5,427,793 Cognizant Technology Solutions, Cl. A 39,810 a 3,027,152 eBay 37,190 a 1,159,212 Electronic Arts 229,840 a 5,610,394 EMC 179,270 a,b 5,103,817 Google, Cl. A 5,000 a 2,645,100 Informatica 54,000 a 3,167,640 International Business Machines 64,620 b 10,916,257 Microchip Technology 133,090 5,261,048 NetApp 133,780 a,b 7,327,131 Oracle 244,690 b 8,373,292 QUALCOMM 140,630 b 8,239,512 Teradata 60,600 a 3,380,874 Materials2.6% Alcoa 105,780 b 1,778,162 CF Industries Holdings 11,400 b 1,753,092 E.I. du Pont de Nemours & Co. 80,010 b 4,264,533 Owens Corning 35,110 a 1,341,202 Telecommunication Services2.5% AT&T 287,530 b Utilities4.8% NextEra Energy 194,290 b 11,259,106 PPL 210,510 5,934,277 Total Common Stocks (cost $385,473,591) Other Investment1.9% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,938,000) 6,938,000 c Total Investments (cost $392,411,591) 124.1% Liabilities, Less Cash and Receivables (24.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Held by a broker as collateral for open short positions. c Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $392,411,591. Net unrealized appreciation on investments was $51,841,999 of which $58,654,082 related to appreciated investment investment securities. securities and $6,812,083 related to depreciated Portfolio Summary (Unaudited) † Value (%) Information Technology 26.4 Health Care 21.8 Financial 16.3 Energy 13.6 Consumer Staples 12.2 Consumer Discretionary 11.4 Industrial 10.6 Utilities 4.8 Materials 2.6 Telecommunication Services 2.5 Money Market Investment 1.9 † Based on net assets. STATEMENT OF SECURITIES SOLD SHORT May 31, 2011 (Unaudited) Common Stocks23.6% Shares Value ($) Consumer Discretionary2.6% McDonald's 25,630 2,089,870 NIKE, Cl. B 29,020 2,450,739 Thomson Reuters 72,380 2,820,649 Warnaco Group 34,690 a 1,913,154 Consumer Staples2.2% Coca-Cola 26,890 1,796,521 Constellation Brands, Cl. A 94,030 a 2,064,899 H.J. Heinz 48,100 2,641,652 Hormel Foods 43,210 1,267,349 Energy1.1% BP, ADR 41,200 1,905,088 Chesapeake Energy 59,010 1,849,373 Exchange Traded Funds1.5% Standard & Poor's Depository Receipts S&P rust 39,400 Financial1.9% Jefferies Group 95,020 2,103,743 Legg Mason 57,070 1,931,249 Northern Trust 26,760 1,305,620 Waddell & Reed Financial, Cl. A 41,170 1,589,162 Health Care6.9% Abbott Laboratories 35,500 1,854,875 AstraZeneca, ADR 57,430 3,009,332 Auxilium Pharmaceuticals 48,270 a 1,080,765 C.R. Bard 15,720 1,757,182 CareFusion 80,900 a 2,344,482 Charles River Laboratories International 30,950 a 1,197,146 Covance 45,290 a 2,665,769 Eli Lilly & Co. 48,330 1,859,738 Haemonetics 23,570 a 1,594,039 Health Net 54,790 a 1,758,211 IDEXX Laboratories 12,650 a 995,808 Intuitive Surgical 4,920 a 1,717,080 Owens & Minor 31,810 1,100,626 Resmed 57,900 a 1,864,380 Industrial.5% Lockheed Martin 24,340 Information Technology5.8% Adobe Systems 47,780 a 1,654,621 Cisco Systems 213,170 3,581,256 JDS Uniphase 158,220 a 3,194,462 Lam Research 62,640 a 2,943,767 Microsoft 146,930 3,674,719 MKS Instruments 42,700 1,123,010 Nokia, ADR 347,490 2,439,380 Research In Motion 54,590 a 2,339,182 Materials1.1% Greif, Cl. A 59,190 Total Securities Sold Short (proceeds $83,086,270) ADR - American Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited) † Value (%) Health Care 6.9 Information Technology 5.8 Consumer Discretionary 2.6 Consumer Staples 2.2 Financial 1.9 Exchange Traded Funds 1.5 Energy 1.1 Materials 1.1 Industrial 0.5 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 411,109,842 - - Equity Securities - Foreign+ 27,723,165 - - Mutual Funds 6,938,000 - Securities Sold Short: Equity Securities - Domestic++ (69,595,645) - - Equity Securities - Foreign++ (9,692,982) - - Mutual Funds/Exchange Traded Funds (5,315,060) - - + See Statement of Investments for additional detailed categorizations. ++See Statement of Securities Sold Short for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Focused Equity Opportunities May 31, 2011 (Unaudited) Common Stocks99.2% Shares Value ($) Consumer Discretionary11.9% Carnival 254,400 9,873,264 Johnson Controls 389,355 15,418,458 Las Vegas Sands 290,900 a 12,083,986 Walt Disney 407,685 16,971,927 Consumer Staples6.4% Coca-Cola 223,450 14,928,694 Kraft Foods, Cl. A 411,845 14,402,220 Energy15.8% Cameron International 296,900 a 14,150,254 Exxon Mobil 190,900 15,934,423 Halliburton 275,855 b 13,834,128 Southwestern Energy 335,845 a 14,699,936 Valero Energy 504,900 13,884,750 Financial12.9% Allstate 474,600 14,892,948 Citigroup 485,100 19,961,865 Invesco 492,660 12,153,922 Morgan Stanley 493,000 11,910,880 Health Care13.7% Agilent Technologies 346,430 a 17,276,464 Baxter International 231,400 13,772,928 Covidien 270,875 14,898,125 Watson Pharmaceuticals 258,200 a 16,615,170 Industrial10.8% Caterpillar 182,785 19,338,653 Dover 208,000 13,983,840 Honeywell International 268,105 15,965,653 Information Technology21.7% Apple 60,896 a 21,181,456 ARM Holdings, ADR 453,400 12,944,570 Baidu, ADR 112,800 a 15,308,088 Cognizant Technology Solutions, Cl. A 185,900 a 14,135,836 Rovi 270,750 a 15,692,670 Salesforce.com 130,200 a,c 19,824,252 Materials6.0% Celanese, Ser. A 351,600 18,314,844 Cliffs Natural Resources 103,085 9,349,809 Total Common Stocks (cost $389,572,956) Other Investment.6% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,938,000) 2,938,000 d Investment of Cash Collateral for Securities Loaned2.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $12,078,192) 12,078,192 d Total Investments (cost $404,589,148) 102.4% Liabilities, Less Cash and Receivables (2.4%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Held by a broker as collateral for open options written. c Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $11,903,078 and the value of the collateral held by the fund was $12,078,192. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $404,589,148. Net unrealized appreciation on investments was $64,104,162 of which $73,535,411 related to appreciated investment securities and $9,431,249 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Information Technology 21.7 Energy 15.8 Health Care 13.7 Financial 12.9 Consumer Discretionary 11.9 Industrial 10.8 Consumer Staples 6.4 Materials 6.0 Money Market Investments 3.2 † Based on net assets. STATEMENT OF OPTIONS WRITTEN May 31, 2011 (Unaudited) Number of Contracts Value ($) Call Options; Halliburton, July 2011 @ $50 (premiums received $65,065) 418 a a Non-income producing security. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 425,451,355 - - Equity Securities - Foreign+ 28,252,658 - - Mutual Funds 15,016,192 - - Liabilities ($) Other Financial Instruments: Options Written (91,960) - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Options: The fund may purchase and write (sell) put and call options to hedge against changes in interest rates, foreign currencies, or as a substitute for an investment. The fund is subject to interest rate risk and currency risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Small/Mid Cap Fund May 31, 2011 (Unaudited) Common Stocks97.1% Shares Value ($) Consumer Discretionary22.7% 7 Days Group Holdings, ADR 140,000 a 2,787,400 Abercrombie & Fitch, Cl. A 73,655 5,580,839 Arcos Dorados Holdings, Cl. A 100,000 2,275,000 Bravo Brio Restaurant Group 160,000 3,552,000 Cablevision Systems (NY Group), Cl. A 80,000 2,841,600 Cenveo 943,475 a,b 6,113,718 Chico's FAS 200,000 3,016,000 Dollar Financial 550,000 a 12,490,500 DSW, Cl. A 90,000 a,b 4,513,500 HSN 126,900 a 4,468,149 Interface, Cl. A 162,890 3,135,633 Interpublic Group of Cos. 253,020 3,018,529 Kenexa 80,000 a 2,529,600 Lear 75,000 b 3,811,500 Liberty Media-Starz, Ser. A 72,000 a 5,491,440 MDC Partners, Cl. A 632,304 b 11,615,425 Morgans Hotel Group 643,995 a 5,377,358 Navistar International 53,910 a 3,551,052 Stanley Black & Decker 36,000 2,659,680 Starwood Hotels & Resorts Worldwide 75,000 c 4,573,500 Titan International 100,410 b 2,760,271 TiVo 840,000 a,b 8,685,600 United Rentals 100,000 a,b 2,734,000 Universal Display 60,000 a,b 2,863,200 Vitamin Shoppe 252,026 a,b 10,265,019 WABCO Holdings 53,515 a 3,668,453 Wet Seal, Cl. A 600,000 a,b 2,580,000 Zumiez 150,000 a,b 4,557,000 Consumer Staples1.0% Fresh Market 70,750 2,846,980 Primo Water 200,000 2,830,000 Energy7.7% Brigham Exploration 148,360 a 4,619,930 Cabot Oil & Gas 95,000 5,581,250 Complete Production Services 86,000 a 2,854,340 Dresser-Rand Group 90,000 a,b 4,732,200 EQT 90,000 4,876,200 GT Solar International 300,000 a,b 3,828,000 ION Geophysical 265,000 a,b 2,673,850 Kodiak Oil & Gas 640,900 a,b 4,390,165 Rowan 162,000 a 6,423,300 SandRidge Energy 425,000 a,b 4,811,000 Financial12.7% Affiliated Managers Group 18,060 a 1,909,484 Ancestry.com 125,264 a,b 5,152,108 Annaly Capital Management 100,000 c 1,813,000 Associated Banc-Corp 120,000 b 1,690,800 Blackstone Group 180,000 3,103,200 Camden Property Trust 27,000 c 1,735,560 Cathay General Bancorp 110,000 b 1,793,000 CNO Financial Group 364,930 a 2,824,558 Douglas Emmett 82,015 b,c 1,726,416 East West Bancorp 80,000 1,607,200 Endurance Specialty Holdings 125,000 b 5,076,250 Enstar Group 20,454 a 2,080,785 Financial Engines 100,000 2,490,000 Forestar Group 235,185 a 4,287,423 Host Hotels & Resorts 152,030 c 2,672,687 Huntington Bancshares 596,700 3,938,220 Inland Real Estate 370,000 b,c 3,378,100 KKR & Co. 110,000 b,c 1,890,900 National Financial Partners 298,600 a,b 3,902,702 National Penn Bancshares 170,000 1,283,500 Regions Financial 248,000 1,750,880 Signature Bank 65,000 a 3,699,800 Strategic Hotels & Resorts 400,000 a,c 2,676,000 SunTrust Banks 99,710 2,804,842 Webster Financial 139,320 2,906,215 Willis Group Holdings 75,000 3,112,500 Zions Bancorporation 102,000 b 2,430,660 Health Care15.5% Achillion Pharmaceuticals 571,300 a 4,279,037 Amarin, ADR 1,000,000 a,b 19,070,000 AMERIGROUP 40,000 a,b 2,836,400 Cadence Pharmaceuticals 355,000 a,b 3,422,200 Cardiome Pharma 730,000 a,b 3,796,000 Health Management Associates, Cl. A 300,000 a 3,420,000 Healthcare Services Group 107,145 b 1,827,894 Kindred Healthcare 90,000 a,b 2,208,600 MAP Pharmaceuticals 529,290 a,b 8,992,637 Medicis Pharmaceutical, Cl. A 111,700 4,185,399 Mednax 29,000 a 2,179,350 Merit Medical Systems 274,500 a 5,385,690 NuPathe 494,000 b 4,060,680 Pharmacyclics 348,300 a,b 2,458,998 SXC Health Solutions 92,100 a 5,428,374 Targacept 120,000 a 2,700,000 Universal Health Services, Cl. B 48,000 2,615,520 Volcano 146,195 a 4,594,909 Warner Chilcott, Cl. A 120,000 2,893,200 Zoll Medical 60,000 a,b 3,648,600 Industrials9.9% AMETEK 90,317 3,927,886 Atlas Air Worldwide Holdings 54,000 a 3,417,660 BE Aerospace 96,810 a 3,622,630 Casella Waste Systems, Cl. A 220,000 a 1,386,000 Flowserve 20,700 2,509,461 Gardner Denver 49,600 4,155,488 Joy Global 31,500 2,823,975 Kansas City Southern 65,455 a 3,854,645 KBR 94,935 3,542,974 LSB Industries 90,000 a 4,260,600 Manitowoc 129,700 2,337,194 Manpowergroup 17,090 1,044,712 Nordson 53,000 b 2,757,060 Polypore International 54,000 a 3,539,700 Roper Industries 35,265 2,943,570 Terex 111,300 a 3,300,045 TransDigm Group 48,000 a 3,936,000 Triumph Group 44,900 b 4,199,048 Information Technology14.5% Cypress Semiconductor 123,500 2,892,370 Entropic Communications 400,000 a,b 3,560,000 F5 Networks 38,240 a 4,343,299 FARO Technologies 65,000 a 2,909,400 Fortinet 102,470 a,b 4,968,770 Interactive Intelligence 80,000 a 2,904,800 KIT Digital 170,000 a,b 2,082,500 MakeMyTrip 122,900 b 2,843,906 OmniVision Technologies 153,000 a 5,402,430 ON Semiconductor 272,725 a 3,059,975 Opnet Technologies 64,485 2,525,877 Rackspace Hosting 74,140 a,b 3,262,160 RealD 259,800 b 7,092,540 Riverbed Technology 121,730 a 4,616,002 Rovi 50,680 a 2,937,413 Sourcefire 134,000 a,b 3,579,140 SuccessFactors 55,000 a,b 1,928,850 Super Micro Computer 120,000 a 2,013,600 Synchronoss Technologies 100,000 a 3,210,000 Vicor 200,000 3,312,000 Zagg 1,400,000 a,b,d 14,392,000 Materials5.0% Century Aluminum 140,000 a 2,259,600 CF Industries Holdings 25,000 3,844,500 Cliffs Natural Resources 28,440 2,579,508 Eastman Chemical 52,900 5,599,465 Globe Specialty Metals 154,585 3,502,896 Kraton Performance Polymers 120,000 a 4,615,200 Kronos Worldwide 140,000 b 4,219,600 Molycorp 35,000 2,325,050 Telecommunications7.2% Acme Packet 83,740 a,b 6,338,281 ADTRAN 70,000 3,000,200 Aruba Networks 181,360 a,b 5,154,251 Ciena 150,000 a,b 4,012,500 IPG Photonics 60,000 a 4,509,000 Logmein 74,500 a,b 3,242,240 Metropcs Communications 200,000 a 3,580,000 Motricity 900,000 b 8,379,000 Virgin Media 105,000 b 3,425,100 Utilities.8% Cleco 50,600 1,775,554 ITC Holdings 26,460 1,912,793 Wisconsin Energy 36,000 1,125,720 Total Common Stocks (cost $471,814,806) Other Investment3.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,833,000) 18,833,000 e Investment of Cash Collateral for Securities Loaned21.8% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $126,298,426) 126,298,426 e Total Investments (cost $616,946,232) 122.1% Liabilities, Less Cash and Receivables (22.1%) Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $122,160,413 and the value of the collateral held by the fund was $126,298,426. c Investment in real estate investment trust. d Investment in non-controlled affiliates (cost $12,708,524) e Investment in affiliated money market mutual fund. At May 31, 2011 , the aggregate cost of investment securities for income tax purposes was $616,946,232. Net unrealized appreciation on investments was $90,704,791 of which $105,168,481 related to appreciated investment securities and $14,463,690 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Money Market Investments 25.1 Consumer Discretionary 22.7 Health Care 15.5 Information Technology 14.5 Financial 12.7 Industrials 9.9 Energy 7.7 Telecommunications 7.2 Materials 5.0 Consumer Staples 1.0 Utilities .8 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic+ 517,019,367 - - Equity Securities - Foreign+ 45,500,230 - - Mutual Funds 145,131,426 - - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Fund May 31, 2011 (Unaudited) Common Stocks96.5% Shares Value ($) Australia6.2% Atlas Iron 863,310 a 3,429,265 Australia & New Zealand Banking Group 100,210 2,374,804 BHP Billiton 73,910 3,524,738 Billabong International 506,115 3,441,328 BlueScope Steel 1,461,698 2,284,236 Coca-Cola Amatil 526,310 6,628,959 Commonwealth Bank of Australia 87,570 4,741,946 Dexus Property Group 3,832,180 3,627,447 National Australia Bank 299,807 8,493,582 Nufarm 755,887 a 3,915,613 Primary Health Care 1,439,249 5,409,263 Qantas Airways 1,019,410 a 2,291,191 QBE Insurance Group 496,004 9,384,025 Stockland 741,260 2,799,524 Toll Holdings 652,431 3,657,731 China.3% Foxconn International Holdings 5,658,000 a Denmark.6% Carlsberg, Cl. B 25,840 2,987,975 Pandora 96,986 3,295,182 Finland1.4% Nokia 1,495,439 10,222,391 Sampo, Cl. A 133,540 4,372,028 France11.5% Alcatel-Lucent 406,730 a 2,296,226 Alstom 105,566 6,535,588 Arkema 39,330 4,311,199 BNP Paribas 86,890 6,779,841 Carrefour 202,170 8,955,205 Credit Agricole 269,224 4,114,608 EDF 146,880 5,957,594 France Telecom 547,323 12,523,652 GDF Suez 121,068 4,453,284 Lagardere 50,370 2,057,191 Rhodia 22,800 1,022,240 Sanofi 272,752 21,596,268 Societe Generale 231,692 13,750,544 Total 403,902 23,267,610 Vivendi 190,290 5,311,240 Germany6.3% Allianz 44,255 6,125,440 BASF 52,270 4,833,741 Celesio 135,470 3,250,867 Commerzbank 511,500 a 2,340,793 Daimler 53,491 3,780,042 Deutsche Bank 113,918 6,789,538 Deutsche Lufthansa 94,990 2,069,636 Deutsche Telekom 282,740 4,203,178 E.ON 305,540 8,677,515 Gerresheimer 40,060 1,896,116 Hannover Rueckversicherung 79,740 4,236,130 Metro 98,480 6,567,412 Muenchener Rueckversicherungs 29,250 4,487,178 RWE 63,291 3,691,550 SAP 63,030 3,915,791 Hong Kong2.5% Cheung Kong Holdings 175,000 2,741,878 Esprit Holdings 3,153,543 11,874,233 Hang Seng Bank 470,700 7,552,311 Hongkong Land Holdings 299,000 2,215,763 Pacific Basin Shipping 3,521,000 2,093,101 Ireland.7% CRH 89,855 1,968,746 Dragon Oil 408,690 3,640,494 Smurfit Kappa Group 173,910 a 2,157,357 Israel.9% Teva Pharmaceutical Industries, ADR 199,312 Italy3.9% Banco Popolare 315,380 821,491 Buzzi Unicem 83,295 a 1,154,944 Enel 1,432,050 9,838,543 ENI 147,194 3,529,029 Finmeccanica 577,531 7,193,373 Saras 4,180,129 a 10,226,542 Telecom Italia 3,846,190 5,454,784 Unipol Gruppo Finanziario 4,632,597 a 3,087,376 Japan22.8% Asahi Kasei 570,000 3,744,726 Astellas Pharma 79,900 3,053,445 Canon 103,000 4,967,289 Central Japan Railway 723 5,680,246 Daito Trust Construction 88,400 7,318,801 East Japan Railway 101,400 5,928,799 Fuji Heavy Industries 893,000 6,586,128 Fujitsu 656,000 3,456,258 Hitachi 1,748,000 10,027,690 Honda Motor 130,100 4,967,408 INPEX 643 4,655,679 Kao 156,500 4,022,318 KDDI 505 3,619,813 Keihin 256,200 5,266,895 Kirin Holdings 285,000 4,005,162 Makita 64,500 2,744,909 Matsumotokiyoshi Holdings 207,100 4,556,774 Medipal Holdings 605,100 5,385,634 Miraca Holdings 63,800 2,503,426 Mitsubishi 265,200 6,711,920 Mitsubishi Chemical Holdings 665,500 4,644,788 Mitsubishi Tanabe Pharma 280,600 4,738,050 Mitsubishi UFJ Financial Group 2,052,000 9,498,572 NEC 871,000 a 1,833,254 Nintendo 10,720 2,500,239 Nippon Express 763,000 2,955,265 Nippon Shokubai 242,000 3,050,405 Nomura Holdings 580,500 2,929,256 NTN 657,000 3,412,856 Panasonic 511,200 6,011,770 Rengo 467,000 3,078,580 Ricoh 604,800 6,695,362 Ryohin Keikaku 51,300 2,327,559 Sekisui House 338,000 3,220,760 Seven & I Holdings 242,600 6,448,708 Shimachu 108,000 2,612,987 Shimizu 678,000 2,810,969 Shin-Etsu Chemical 144,400 7,517,723 Softbank 97,800 3,802,725 Sumitomo Mitsui Financial Group 373,800 10,830,608 Sumitomo Mitsui Trust Holdings 2,284,940 7,886,661 Taiyo Nippon Sanso 656,000 5,112,162 Tokyo Electron 73,700 4,075,986 Tokyo Gas 865,000 3,683,386 Tokyo Steel Manufacturing 682,100 6,513,160 Toyo Suisan Kaisha 121,000 2,831,595 Toyoda Gosei 207,200 4,509,310 Toyota Motor 290,200 12,082,369 Yahoo! Japan 4,289 1,422,127 Yamada Denki 72,550 5,676,013 Luxembourg.3% ArcelorMittal 51,700 1,724,251 Subsea 7 55,679 1,478,666 Netherlands3.2% Aegon 649,092 a 4,541,626 Heineken 45,375 2,730,806 ING Groep 449,960 a 5,425,706 Koninklijke Ahold 132,440 1,888,406 Koninklijke Philips Electronics 538,417 14,934,935 Nutreco 27,720 2,114,663 Royal Dutch Shell, Cl. A 32,207 1,148,065 Unilever 59,470 1,941,025 Norway.7% Norsk Hydro 351,729 2,819,894 TGS Nopec Geophysical 163,000 4,601,228 Singapore1.5% DBS Group Holdings 906,680 10,882,766 United Overseas Bank 357,457 5,632,636 Spain2.1% Banco Bilbao Vizcaya Argentaria 699,403 8,167,821 Banco Santander 476,390 5,665,564 Gamesa Corp Tecnologica 483,115 a 4,567,094 Iberdrola 478,926 4,238,710 Sweden3.5% Atlas Copco, Cl. A 114,860 3,020,648 Atlas Copco, Cl. A (Redemption Shares) 114,860 a 92,685 Electrolux, Ser. B 128,040 3,477,222 Husqvarna, Cl. B 402,729 3,196,930 Investor, Cl. B 163,840 3,926,457 Securitas, Cl. B 379,070 4,115,352 Svenska Cellulosa, Cl. B 275,794 4,287,880 Telefonaktiebolaget LM Ericsson, Cl. B 544,760 8,059,140 Volvo, Cl. B 375,120 6,777,318 Switzerland6.7% ABB 221,430 a 5,942,705 Adecco 57,220 a 3,894,502 Clariant 122,674 a 2,695,405 Lonza Group 37,920 a 3,276,708 Nestle 85,245 5,472,111 Novartis 241,066 15,545,351 Partners Group Holding 11,590 2,276,146 Roche Holding 75,605 13,296,694 Transocean 53,990 3,744,294 UBS 549,779 a 10,532,757 Zurich Financial Services 17,570 a 4,698,930 United Kingdom20.8% Aberdeen Asset Management 454,210 1,749,893 Anglo American 151,342 7,543,448 BAE Systems 830,623 4,511,790 Barclays 1,237,210 5,630,435 BP 1,562,949 12,041,572 British American Tobacco 168,270 7,534,643 British Land 440,500 4,329,639 BT Group 1,121,420 3,704,246 Burberry Group 132,800 2,881,448 Compass Group 296,910 2,886,557 Drax Group 287,728 2,201,860 easyJet 446,672 a 2,667,247 Eurasian Natural Resources 213,650 2,971,559 GlaxoSmithKline 985,613 21,401,697 Home Retail Group 1,963,168 6,943,266 HSBC Holdings 1,981,573 20,692,590 IMI 210,420 3,592,959 Kingfisher 844,010 3,986,104 Legal & General Group 1,069,530 2,060,240 Lonmin 250,888 6,603,402 Man Group 562,890 2,378,787 Old Mutual 1,157,660 2,498,519 QinetiQ Group 917,065 1,728,830 Reed Elsevier 312,718 2,834,473 Resolution 1,259,045 6,453,667 Rio Tinto 131,520 9,184,116 Royal Dutch Shell, Cl. A 325,289 11,729,454 Royal Dutch Shell, Cl. B 427,180 15,452,687 Smith & Nephew 318,520 3,547,262 Tesco 1,349,991 9,306,033 Unilever 683,584 22,163,910 Vodafone Group 2,150,916 5,977,912 WPP 280,240 3,489,746 United States.6% iShares MSCI EAFE Index Fund 111,240 Total Common Stocks (cost $971,975,005) Preferred Stocks1.1% Germany ProSieben Sat.1 Media 176,010 4,558,053 Volkswagen 38,288 6,799,360 Total Preferred Stocks (cost $8,404,833) Number of Rights.1% Rights Value ($) Germany Commerzbank (cost $630,098) 511,500 a Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $10,450,000) 10,450,000 b Total Investments (cost $991,459,936) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $991,459,936. Net unrealized appreciation on investments was $62,908,367 of which $136,676,176 related to appreciated investment securities and $73,767,809 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 23.3 Consumer Discretionary 11.9 Health Care 10.8 Industrial 10.0 Consumer Staples 9.4 Materials 9.4 Energy 8.9 Information Technology 6.2 Utilities 4.0 Telecommunication Services 3.3 Exchange Traded Funds .6 † Based on net assets. STATEMENT OF FORWARD FOREIGN EXCHANGE CURRENCY CONTRACTS May 31, 2011 (Unaudited) Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) Appreciation ($) Purchases; Swedish Krona, Expiring 6/1/2011 2,349,758 380,134 380,746 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 680,247,552 356,115,750 ++ - Mutual Funds/Exchange Traded Funds 17,353,554 - - Rights+ 651,447 Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 612 - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized appreciation at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Emerging Markets Fund May 31, 2011 (Unaudited) Common Stocks91.2% Shares Value ($) Brazil9.0% Banco Santander Brasil, ADS 1,505,410 17,101,457 Centrais Eletricas Brasileiras 621,503 8,823,747 Cia de Saneamento de Minas Gerais-Copasa 250,700 5,021,150 Cia Energetica de Minas Gerais, ADR 47,412 905,095 Cielo 274,407 6,835,165 Fibria Celulose, ADR 676,100 10,526,877 Fleury 774,600 12,764,760 Gerdau, ADR 1,190,910 13,135,737 Grendene 627,010 3,497,188 Itau Unibanco Holding, ADR 620,544 14,167,019 JBS 3,999,200 a 14,346,679 Magnesita Refratarios 1,350,100 a 6,417,842 Obrascon Huarte Lain Brasil 171,200 7,194,144 Petroleo Brasileiro, ADR 1,615,480 54,197,031 Porto Seguro 536,440 8,326,678 Redecard 922,500 13,915,703 Rossi Residencial 1,842,600 16,350,119 Tele Norte Leste Participacoes, ADR 448,508 8,014,838 Vale, ADR 422,220 13,620,817 Chile.2% ENTEL 327,790 China11.5% Asia Cement China Holdings 3,095,500 2,423,597 Bank of Communications, Cl. H 3,099,000 3,230,089 Beijing Capital International Airport, Cl. H 17,724,000 a 8,372,237 Changyou.com, ADR 280,490 a 11,584,237 China Coal Energy, Cl. H 6,098,000 8,258,844 China Communications Construction, Cl. H 20,318,000 18,430,500 China Construction Bank, Cl. H 37,989,229 35,965,994 China Life Insurance, Cl. H 3,893,000 13,641,408 China Petroleum & Chemical, ADR 34,178 3,412,673 China Petroleum & Chemical, Cl. H 18,042,000 18,021,587 China Railway Construction, Cl. H 6,800,500 6,169,148 China Railway Group, Cl. H 12,141,000 6,140,578 Evergrande Real Estate Group 8,648,000 6,100,227 Great Wall Motor, Cl. H 7,480,500 10,502,373 Guangzhou Automobile Group, Cl. H 7,437,254 8,312,600 Hidili Industry International Development 10,572,000 9,278,259 Huaneng Power International, ADR 96,150 2,252,794 Huaneng Power International, Cl. H 12,976,200 7,595,784 Industrial & Commercial Bank of China, Cl. H 47,981,475 40,261,887 Maanshan Iron & Steel, Cl. H 5,128,000 2,481,198 Mindray Medical International, ADR 304,110 8,834,396 Perfect World, ADR 346,920 a 8,204,658 PetroChina, ADR 51,850 7,472,622 PetroChina, Cl. H 9,096,000 13,135,005 Renhe Commercial Holdings 59,332,000 10,604,102 Shanda Games, ADR 214,853 a 1,534,050 Sinotrans, Cl. H 25,630,600 6,236,943 TPV Technology 6,979,680 4,101,905 Weichai Power, Cl. H 1,051,000 5,984,140 Weiqiao Textile, Cl. H 4,570,400 3,477,019 WuXi PharmaTech, ADR 411,920 a 7,517,540 Egypt.2% Commercial International Bank 1,187,605 Hong Kong7.1% BYD Electronic International 13,556,500 a 6,978,161 China Agri-Industries Holdings 15,685,519 16,669,849 China Dongxiang Group 31,974,000 10,284,058 China Minsheng Banking, Cl. H 16,496,000 15,656,512 China Mobile 4,257,900 38,877,907 China Mobile, ADR 250,020 11,443,415 China Power International Development 25,880,920 6,299,957 China Shanshui Cement Group 13,740,000 14,856,578 China Vanadium Titano-Magnetite Mining 19,124,000 7,114,438 CNOOC 7,924,000 20,044,764 Country Garden Holdings 16,652,000 7,373,434 Global Bio-Chem Technology Group 26,877,920 7,300,047 Guangdong Investment 11,262,000 5,739,208 Lonking Holdings 11,928,000 6,726,915 NWS Holdings 4,364,532 6,351,617 Shanghai Industrial Holdings 1,081,000 3,958,635 Hungary1.0% MOL Hungarian Oil and Gas 131,560 a 16,901,747 OTP Bank 315,340 a 10,383,402 India8.6% Apollo Tyres 5,785,710 8,840,169 Bank of India 372,630 3,667,904 Glenmark Pharmaceuticals 1,162,000 7,873,941 Hexaware Technologies 8,120,620 11,875,567 Hindustan Petroleum 863,050 7,260,832 India Cements 5,352,845 10,027,633 Jubilant Life Sciences 1,537,169 5,496,546 Mahanagar Telephone Nigam 2,845,081 a 2,856,068 Mahanagar Telephone Nigam, ADR 274,750 a 571,480 NMDC 1,270,046 7,568,417 Oil & Natural Gas 1,161,802 7,246,969 Oriental Bank Of Commerce 155,694 1,209,155 Reliance Industries 1,206,172 25,420,375 Rolta India 2,095,190 6,443,421 Shree Renuka Sugars 10,328,180 14,308,337 Sintex Industries 6,722,560 28,085,337 State Bank of India 198,710 10,126,238 State Bank of India, GDR 76,760 b 8,052,124 Steel Authority of India 1,704,770 5,321,372 Sterlite Industries India 4,801,200 a 18,235,871 Sterlite Industries India, ADR 810 a 12,596 Tata Consultancy Services 455,070 11,676,147 Tata Motors 647,550 15,712,371 Welspun 2,013,470 a 7,818,663 Indonesia2.0% Aneka Tambang 4,321,500 1,088,853 Astra Agro Lestari 940,500 2,600,993 Bank Mandiri 9,844,000 8,325,248 Bank Rakyat Indonesia Persero 12,449,500 9,288,177 Indofood Sukses Makmur 16,397,500 10,374,480 Indosat 6,967,000 4,286,167 Medco Energi Internasional 23,614,996 7,195,713 Telekomunikasi Indonesia 8,431,900 7,599,467 Malaysia2.4% AMMB Holdings 5,199,500 11,176,344 Genting 3,180,800 11,625,417 Genting Malaysia 6,292,860 7,550,291 KNM Group 4,838,900 3,424,088 Malayan Banking 3,380,068 10,004,929 Tenaga Nasional 8,131,212 19,205,353 Mexico2.1% America Movil, ADR, Ser. L 340,370 17,937,499 Consorcio ARA 6,122,400 3,390,151 Desarrolladora Homex, ADR 312,160 a 7,501,205 Fomento Economico Mexicano, ADR 244,790 15,159,845 Grupo Continental 755,090 2,874,542 Grupo Financiero Banorte, Cl. O 1,389,600 6,462,277 Industrias CH, Ser. B 365,300 a 1,330,921 Philippines.2% Bank of the Philippine Islands 3,534,648 Poland1.0% Asseco Poland 482,063 9,303,556 Bank Pekao 49,280 3,048,118 KGHM Polska Miedz 167,560 11,726,024 Telekomunikacja Polska 315,813 2,078,868 Russia6.5% Gazprom, ADR 4,939,860 72,566,543 Lukoil, ADR 690,440 44,291,726 Magnitogorsk Iron & Steel Works, GDR 396,280 b,c 4,680,067 MMC Norilsk Nickel, ADR 486,169 12,188,257 Rosneft Oil, GDR 411,320 b 3,551,748 Sberbank of Russia, GDR 52,560 19,061,018 VimpelCom, ADR 931,080 13,109,606 South Africa7.0% Anglo American Platinum 155,021 14,818,427 ArcelorMittal South Africa 281,544 3,381,662 Aveng 2,082,451 10,931,541 Exxaro Resources 540,290 12,812,386 FirstRand 3,740,630 11,259,761 Growthpoint Properties 1,481,390 3,937,119 JD Group 1,035,788 6,705,660 MTN Group 1,715,309 36,457,888 Murray & Roberts Holdings 2,047,350 8,450,521 Nedbank Group 480,730 10,547,987 Sappi 980,787 a 5,246,437 Sasol 473,313 25,183,683 Sasol, ADR 36,790 1,972,680 Standard Bank Group 1,792,584 26,979,503 Telkom 1,012,699 5,412,680 South Korea14.3% BS Financial Group 916,890 a 13,254,398 CJ Cheiljedang 41,414 9,250,115 Daegu Bank 683,710 c 9,820,234 Daehan Steel 188,250 1,450,912 Grand Korea Leisure 602,490 9,559,413 Hana Financial Group 282,500 10,118,095 Hite Brewery 65,141 7,132,764 Hyundai Development 265,650 7,000,865 Hyundai Mipo Dockyard 70,254 11,526,724 Hyundai Mobis 74,057 26,076,681 Jinro 97,640 3,261,608 KB Financial Group 271,268 12,978,781 KB Financial Group, ADR 73,390 3,516,115 Kolon Industries 85,437 8,056,778 Korea Electric Power 512,775 a 14,202,800 Korea Electric Power, ADR 58,910 a 809,423 Korea Exchange Bank 1,686,310 14,579,592 Korean Reinsurance 423,106 4,949,630 KT 198,034 6,916,440 KT, ADR 195,470 3,561,463 KT&G 199,765 11,730,455 Kukdo Chemical 83,230 5,088,312 LG Electronics 110,221 9,960,246 NongShim 45,980 10,720,496 POSCO 35,043 14,258,426 POSCO, ADR 31,880 3,252,398 Samsung Electronics 79,277 66,451,845 Samsung Fire & Marine Insurance 29,898 5,733,812 Shinhan Financial Group 100,193 4,517,916 Shinsegae 36,800 c 9,207,246 SK Chemicals 58,867 3,596,178 SK Telecom 39,489 5,850,902 SK Telecom, ADR 294,770 5,214,481 Tong Yang Life Insurance 799,960 8,941,103 Woori Finance Holdings 920,350 11,847,085 Youngone 384,018 4,972,628 Youngone Holdings 124,792 5,003,275 Yuhan 79,673 9,968,345 Taiwan10.2% Advanced Semiconductor Engineering 5,954,618 7,338,029 Asia Cement 6,666,727 9,219,124 AU Optronics 4,157,000 a 3,425,932 AU Optronics, ADR 1,161,870 a 9,469,240 Catcher Technology 1,390,000 9,094,629 Chinatrust Financial Holding 5,623,599 5,020,779 Chroma ATE 980,000 3,143,004 CTCI 1,434,000 1,893,475 E Ink Holdings 1,803,000 a 4,077,380 First Financial Holding 2,829,161 2,439,593 Fubon Financial Holding 8,669,978 12,689,297 Grand Pacific Petrochemical 10,862,000 6,915,114 Hon Hai Precision Industry 7,754,568 27,288,577 HTC 581,100 24,837,214 KGI Securities 8,271,000 4,386,205 Nan Ya Printed Circuit Board 3,336,440 13,465,236 Novatek Microelectronics 1,780,000 6,103,184 Powertech Technology 4,843,250 18,107,536 Quanta Computer 807,000 1,837,314 Siliconware Precision Industries 2,238,000 2,997,662 SinoPac Financial Holdings 24,813,225 11,583,264 Taishin Financial Holdings 17,839,164 a 10,727,292 Taiwan Semiconductor Manufacturing 3,227,517 8,628,316 Taiwan Semiconductor Manufacturing, ADR 1,881,847 25,706,030 Tatung 8,777,216 a 4,137,596 Transcend Information 2,623,040 7,720,054 United Microelectronics 21,495,397 11,122,693 United Microelectronics, ADR 504,000 1,370,880 Young Fast Optoelectronics 1,560,000 a 10,632,903 Thailand2.2% Asian Property Development 32,104,320 5,226,352 Bangchak Petroleum 6,766,800 4,512,403 Bangkok Bank 770,000 3,908,675 Kasikornbank 3,577,400 14,124,859 Krung Thai Bank 9,331,200 d 5,793,363 Krung Thai Bank 9,535,100 5,979,874 PTT Chemical 1,752,500 8,710,053 PTT Exploration & Production 1,755,800 10,246,984 Turkey2.1% Arcelik 1,392,040 7,239,533 Asya Katilim Bankasi 2,635,600 a 4,359,776 Ford Otomotiv Sanayi 712,740 6,118,323 KOC Holding 1,405,020 6,373,849 Turk Telekomunikasyon 3,006,700 13,602,164 Turkcell Iletisim Hizmetleri 768,730 a 4,277,278 Turkcell Iletisim Hizmetleri, ADR 34,040 a 478,943 Turkiye Is Bankasi, Cl. C 3,808,481 11,907,842 United Kingdom.5% African Barrick Gold 1,311,424 9,815,725 JKX Oil & Gas 567,251 2,662,226 United States3.1% iShares MSCI Emerging Markets Index Fund 1,673,991 Total Common Stocks (cost $2,070,032,630) Preferred Stocks5.5% Brazil Banco Bradesco 1,020,956 20,072,924 Banco do Estado do Rio Grande do Sul 1,128,100 12,433,946 Bradespar 430,900 11,060,973 Cia de Bebidas das Americas 225,600 6,963,537 Cia de Tecidos do Norte de Minas - Coteminas 721,960 2,104,906 Cia Energetica de Minas Gerais 370,658 6,953,875 Cia Paranaense de Energia, Cl. B 753,100 19,570,338 Gerdau 81,600 895,260 Itau Unibanco Holding 128,000 2,907,634 Petroleo Brasileiro 1,145,600 17,491,684 Randon Participacoes 1,018,900 8,033,666 Tim Participacoes 2,361,600 11,360,826 Vale, Cl. A 907,500 25,791,348 Total Preferred Stocks (cost $107,167,577) Other Investment1.3% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $33,700,000) 33,700,000 e Total Investments (cost $2,210,900,207) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% ADR - American Depository Receipts ADS - American Depository Shares GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $16,283,939 or .6% of net assets. c The valuation of these securities has been determined in good faith by management under the direction of the Board of Directors. At May 31, 2011, the value of these securities amounted to $23,707,547 or .9% of net assets. d Foreign ownership limit is 25% of total shares outstanding. e Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $2,210,900,207. Net unrealized appreciation on investments was $353,186,881 of which $429,037,466 related to appreciated investment securities and $75,850,585 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 22.9 Energy 14.3 Information Technology 13.6 Materials 11.9 Telecommunication Services 8.0 Consumer Discretionary 6.5 Industrial 5.6 Consumer Staples 5.1 Utilities 3.7 Exchange Traded Funds 3.1 Health Care 2.0 Money Market Investment 1.3 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2011 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 6/2/2011 1,156 1,901 1,901 - Indonesian Rupiah, Expiring 6/3/2011 16,632,368,709 1,949,182 1,948,611 (571) Sales: Proceeds ($) Hong Kong Dollar, Expiring 6/1/2011 8,129,179 1,045,050 1,045,238 (188) Hong Kong Dollar, Expiring 6/1/2011 2,364,952 304,027 304,082 (55) Polish Zloty, Expiring 6/1/2011 2,035,148 740,066 741,780 (1,714) Turkish Lira, Expiring 6/1/2011 11,436,231 7,153,904 7,165,783 (11,879) Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 1,040,826,835 1,399,114,224 ++ 9,207,246 Mutual Funds/Exchange Traded Funds 114,938,783 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (14,407) - + See Statement of Investments for additional detailed categorizations. ++ Securities classified as Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. +++ Amount shown represents unrealized (depreciation) at period end. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Equity Securities-Foreign ($) Balance as of 8/31/2010 - Realized gain (loss) - Change in unrealized appreciation (depreciation) 3,412 Net purchases (sales) - Transfers in and/or out of Level 3 9,203,834 Balance as of 5/31/2011 9,207,246 The amount of total gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to investments still held at 5/31/2011 3,412 The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon International Appreciation Fund May 31, 2011 (Unaudited) Common Stocks98.8% Shares Value ($) Consumer Discretionary10.5% Adidas, ADR 11,075 419,078 Bridgestone, ADR 14,362 651,317 British Sky Broadcasting Group, ADR 13,695 752,403 Casio Computer, ADR 4,290 313,671 Compass Group, ADR 42,121 414,471 Daimler 31,607 2,240,304 Denso, ADR 46,288 824,852 Electrolux, Cl. B, ADR 12,867 701,251 Fiat, ADR 39,395 423,496 Hennes & Mauritz, ADR 170,906 1,271,541 Honda Motor, ADR 47,048 1,787,824 Intercontinental Hotels Group, ADR 25,633 551,878 Kingfisher, ADR 66,928 625,108 LVMH Moet Hennessy Louis Vuitton, ADR 38,319 1,337,333 Marks & Spencer Group, ADR 33,455 436,253 Marui Group, ADR 32,401 456,530 Mediaset, ADR 18,320 285,975 Nissan Motor, ADR 52,962 1,058,710 Panasonic, ADR 43,520 507,443 Pearson, ADR 21,712 408,837 Peugeot, ADR 12,756 540,854 Publicis Groupe, ADR 42,032 1,158,822 Reed Elsevier, ADR 10,831 394,032 Sega Sammy Holdings, ADR 109,384 521,762 Sharp, ADR 40,118 373,097 Sodexo, ADR 11,162 861,148 Sony, ADR 29,922 800,114 Sumitomo Electric Industries, ADR 3,702 532,698 Toyota Motor, ADR 35,748 2,977,451 Volkswagen, ADR 11,000 368,940 Wolters Kluwer, ADR 11,972 270,088 WPP, ADR 8,629 538,191 Consumer Staples10.3% Aeon, ADR 79,968 914,034 Ajinomoto, ADR 4,423 510,137 British American Tobacco, ADR 8,300 749,905 Coca Cola Hellenic Bottling, ADR 11,185 281,862 Coca-Cola Amatil, ADR 65,681 1,649,907 Danone, ADR 76,602 1,130,646 Delhaize Group, ADR 14,473 1,188,523 Diageo, ADR 11,998 1,020,910 Foster's Group, ADR 120,506 553,123 Heineken, ADR 18,509 558,417 Henkel & Co., ADR 13,772 969,962 Imperial Tobacco Group, ADR 13,287 952,545 J. Sainsbury, ADR 14,245 323,504 Kao, ADR 22,970 586,424 Kirin Holdings, ADR 35,382 493,579 Koninklijke Ahold, ADR 35,754 508,064 L'Oreal, ADR 44,914 1,134,528 Nestle, ADR 91,655 5,896,166 Sabmiller, ADR 24,142 899,531 Shiseido, ADR 22,862 392,083 Tesco, ADR 77,821 1,618,677 Treasury Wine Estates, ADR 40,169 a 137,377 Unilever (NY Shares) 25,103 819,864 Unilever, ADR 15,990 521,114 Yamazaki Baking, ADR 5,023 641,168 Energy8.4% BG Group, ADR 12,387 1,439,617 BP, ADR 81,795 3,782,201 ENI, ADR 40,675 1,945,892 Repsol, ADR 29,557 1,005,825 Royal Dutch Shell, Cl. A, ADR 43,798 3,128,491 Royal Dutch Shell, Cl. B, ADR 39,993 2,892,294 Statoil, ADR 32,955 868,035 Technip, ADR 14,012 379,025 Total, ADR 59,569 3,430,579 Woodside Petroleum, ADR 21,015 1,050,750 Financial23.2% Aegon (NY Shares) 99,300 a 695,100 Ageas, ADR 140,757 385,674 Allianz, ADR 154,170 2,149,130 Alpha Bank, ADR 55,424 a 66,509 Australian & New Zealand Banking Group, ADR 84,598 1,993,975 AXA, ADR 72,000 1,545,120 Banco Bilbao Vizcaya Argentaria, ADR 106,198 1,245,703 Banco Santander, ADR 186,227 2,214,239 Bank of Yokohama, ADR 8,083 392,012 Barclays, ADR 69,444 1,277,075 BNP Paribas, ADR 49,361 1,932,977 British Land, ADR 39,676 390,198 Capitaland, ADR 32,796 164,636 Cheung Kong Holdings, ADR 50,143 783,735 City Developments, ADR 87,591 795,326 Commerzbank, ADR 37,925 a 223,757 Commonwealth Bank of Australia, ADR 13,623 b 2,204,403 Credit Agricole, ADR 22,091 168,775 Credit Suisse Group, ADR 34,774 1,499,455 Daiwa House Industry, ADR 4,061 496,457 Daiwa Securities Group, ADR 89,390 370,075 Danske Bank, ADR 27,008 282,234 Deutsche Bank 28,183 1,683,934 Erste Group Bank, ADR 4,433 111,135 Hachijuni Bank, ADR 2,799 155,512 Hang Seng Bank, ADR 32,669 520,417 HSBC Holdings, ADR 88,078 4,611,764 Hysan Development, ADR 89,301 880,669 ING Groep, ADR 146,569 a 1,780,813 Intesa Sanpaolo, ADR 146,334 2,271,104 Legal & General Group, ADR 92,800 889,024 Lend Lease Group, ADR 184,716 1,761,581 Lloyds Banking Group, ADR 191,480 a 652,947 Mitsubishi Estate, ADR 3,600 639,540 Mitsubishi UFJ Financial Group, ADR 243,692 1,113,672 Mizuho Financial Group, ADR 109,542 343,962 MS&AD Insurance Group Holdings, ADR 41,902 485,225 National Australia Bank, ADR 65,803 1,863,541 National Bank of Greece, ADR 136,731 184,587 Nomura Holdings, ADR 119,257 595,092 ORIX, ADR 10,179 484,724 Prudential, ADR 60,650 1,477,434 Shinsei Bank, ADR 57,546 121,998 Shizuoka Bank, ADR 3,560 326,465 Sino Land, ADR 37,855 332,923 Social Generale, ADR 107,745 1,281,088 Sumitomo Mitsui Financial Group, ADR 129,196 742,877 Sumitomo Mitsui Trust Holdings, ADR 113,140 a 372,231 Sun Hung Kai Properties, ADR 45,037 696,722 Tokio Marine Holdings, ADR 21,055 574,591 Tokyu Land, ADR 10,001 456,718 UBS 106,851 a 2,064,361 United Overseas Bank, ADR 24,700 782,990 Westfield Group, ADR 28,114 541,194 Westpac Banking, ADR 13,323 1,573,713 Zurich Financial Services, ADR 49,197 a 1,316,512 Health Care8.5% AstraZeneca, ADR 31,412 1,645,989 Bayer, ADR 23,630 1,943,567 Cie Generale d'Opitique Essilor International, ADR 15,084 610,449 Eisai, ADR 28,123 1,068,393 Elan, ADR 9,218 a 88,216 Fresenius Medical Care & Co., ADR 7,275 525,982 GlaxoSmithKline, ADR 53,399 2,320,721 Novartis, ADR 37,887 2,444,469 Novo Nordisk, ADR 11,515 1,451,005 Olympus, ADR 62,140 1,920,648 Roche Holding, ADR 67,516 2,965,303 Sanofi, ADR 48,739 1,930,552 Smith & Nephew, ADR 6,393 358,392 Teva Pharmaceutical Industries, ADR 17,900 911,110 Industrial12.1% ABB, ADR 60,572 a 1,629,387 Air France, ADR 40,458 a 675,649 All Nippon Airways, ADR 79,722 487,899 Asahi Glass, ADR 66,076 770,446 Atlas Copco, Cl. A, ADR 19,547 515,845 Atlas Copco, Cl. B, ADR 47,220 1,106,365 Bae Systems, ADR 121 2,638 Dai Nippon Printing, ADR 30,828 349,898 Deutsche Lufthansa, ADR 34,416 745,451 European Aeronautic Defence and Space, ADR 19,043 625,372 Experian, ADR 32,340 420,420 Hutchison Whampoa, ADR 9,330 537,315 International Consolidated Airlines Group, ADR 22,962 a 448,448 Invensys, ADR 88,290 445,864 ITOCHU, ADR 29,705 611,626 Kajima, ADR 12,417 342,709 Kawasaki Heavy Industries, ADR 38,754 555,263 Keppel, ADR 41,187 768,549 Komatsu, ADR 35,588 1,067,640 Koninklijke Philips Electronics (NY Shares) 11,842 329,918 Kubota, ADR 14,271 641,767 Marubeni, ADR 5,423 378,489 Metso, ADR 18,812 1,088,274 Mitsubishi, ADR 10,957 550,589 Mitsui & Co., ADR 2,811 957,761 MTR, ADR 10,662 388,737 Neptune Orient Lines, ADR 105,500 625,594 Nidec, ADR 25,281 567,306 Nippon Yusen, ADR 63,873 485,435 NSK, ADR 36,210 681,834 Orkla, ADR 26,607 251,170 PostNL, ADR 18,567 450,250 Rolls-Royce Group, ADR 14,497 762,107 Ryanair Holdings, ADR 160 4,704 Sandvik, ADR 50,376 955,633 Secom, ADR 37,120 437,645 Siemens, ADR 21,311 2,852,477 SKF, ADR 38,690 1,154,896 Sumitomo, ADR 28,536 379,529 Swire Pacific, Cl. A, ADR 43,906 681,421 Toppan Printing, ADR 7,981 313,494 TOTO, ADR 4,089 300,988 Vestas Wind Systems, ADR 708 a 7,094 Volvo, ADR 65,152 1,179,903 Information Technology4.8% Advantest, ADR 17,445 325,873 Alcatel-Lucent, ADR 87,481 a 496,017 Canon, ADR 29,197 1,400,872 Computershare, ADR 47,642 479,755 Dassault Systemes, ADR 6,885 588,048 Fujifilm Holdings, ADR 19,819 581,489 Fujitsu, ADR 13,602 356,780 Hitachi, ADR 11,435 648,708 Kyocera, ADR 4,712 496,880 Mitsubishi Electric, ADR 38,575 875,267 NICE Systems, ADR 4,300 a 153,080 Nokia, ADR 93,814 658,574 Omron, ADR 21,660 557,764 Ricoh, ADR 4,031 221,866 Sage Group, ADR 16,187 308,686 SAP, ADR 20,862 1,296,991 TDK, ADR 8,571 448,349 Telefonaktiebolaget LM Ericsson, ADR 69,804 1,035,891 Trend Micro, ADR 12,337 373,194 Materials10.6% Air Liquide, ADR 36,988 1,027,527 Akzo Nobel, ADR 5,605 404,737 Alumina, ADR 49,520 489,258 Amcor, ADR 26,296 813,335 Anglo American, ADR 79,594 1,984,278 ArcelorMittal (NY Shares) 12,405 414,947 Asahi Kasei, ADR 17,985 233,265 BASF, ADR 19,396 1,803,246 BHP Billiton, ADR 55,938 4,890,101 Boral, ADR 24,621 483,773 CRH, ADR 553 12,238 James Hardie Industries, ADR 15,724 a 490,903 Johnson Matthey, ADR 6,130 425,115 Kobe Steel, ADR 52,450 564,918 Koninklijke DSM, ADR 9,446 157,843 Lafarge, ADR 18,820 324,457 Newcrest Mining, ADR 15,539 655,746 Nippon Steel, ADR 21,965 656,973 Nisshin Steel, ADR 6,880 264,224 Nitto Denko, ADR 15,310 797,039 Norsk Hydro, ADR 40,233 320,255 OJI Paper, ADR 848 37,682 Rexam, ADR 12,136 404,129 Rio Tinto, ADR 38,400 2,692,608 Stora Enso, ADR 38,934 432,946 Sumitomo Metal Industries, ADR 22,929 465,000 Svenska Cellulosa, ADR 38,119 596,562 Syngenta, ADR 16,595 a 1,145,719 Teijin, ADR 14,424 664,029 Toray Industries, ADR 8,528 646,633 UPM-Kymmene, ADR 39,622 746,875 Telecommunications5.5% BT Group, ADR 23,103 770,023 Deutsche Telekom, ADR 61,534 911,934 France Telecom, ADR 42,002 962,266 Hellenic Telecommunications Organization, ADR 7,159 35,509 Koninklijke KPN, ADR 40,229 593,780 Nippon Telegraph & Telephone, ADR 18,582 436,491 NTT DOCOMO, ADR 39,065 727,000 Portugal Telecom, ADR 17,340 190,046 Singapore Telecommunications, ADR 23,960 625,596 Swisscom, ADR 7,236 332,567 Telecom Corp of New Zealand, ADR 13,228 130,164 Telecom Italia, ADR 50,766 673,263 Telefonica, ADR 98,128 2,387,454 Telenor, ADR 6,496 330,127 Telstra, ADR 30,948 503,833 Vodafone Group, ADR 120,224 3,369,879 Utilities4.9% Centrica, ADR 44,440 928,352 CLP Holdings, ADR 34,613 292,826 E.ON, ADR 51,294 1,457,775 Enel, ADR 133,407 919,174 Energias de Portugal, ADR 11,130 413,813 GDF Suez, ADR 36,436 1,346,310 Hong Kong & China Gas, ADR 280,559 628,453 Iberdrola, ADR 49,223 1,747,416 International Power, ADR 3,394 178,151 National Grid, ADR 15,108 785,767 RWE, ADR 21,130 1,231,879 Scottish & Southern Energy, ADR 26,482 606,173 United Utilities Group, ADR 14,047 287,261 Veolia Enviroment, ADR 26,277 795,668 Total Common Stocks (cost $254,958,504) Short-Term Investments.1% U.S. Treasury Bills: 0.03%, 6/16/11 150,000 c 149,999 0.15%, 9/22/11 25,000 c 24,996 Total Short-Term Investments (cost $174,992) Other Investment.2% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $401,000) 401,000 d Total Investments (cost $255,534,496) 99.1% Cash and Receivables (Net) .9% Net Assets 100.0% ADR - American Depository Receipts a Non-income producing security. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $2,204,403 or .9% of net assets. c Held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $255,534,496. Net unrealized depreciation on investments was $21,142,655 of which $36,023,337 related to appreciated investment securities and $57,165,992 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) Financial 23.2 Industrial 12.1 Materials 10.6 Consumer Discretionary 10.5 Consumer Staples 10.3 Health Care 8.5 Energy 8.4 Telecommunications 5.5 Utilities 4.9 Information Technology 4.8 Short-Term/Money Market Investments .3 † Based on net assets. STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by Appreciation/ Contracts Contracts ($) Expiration (Depreciation) ($) Financial Futures Long DJ Euro Stoxx 50 15 616,725 June 2011 (1,334) FTSE 100 5 490,665 June 2011 3,028 SPI 200 Futures 2 251,508 June 2011 1,948 TOPIX 5 513,741 June 2011 15,351 Gross Unrealized Appreciation Gross Unrealized Depreciation STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS May 31, 2011 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 6/15/2011 52,783 52,665 56,245 3,580 Australian Dollar, Expiring 6/15/2011 115,900 113,618 123,501 9,883 Australian Dollar, Expiring 6/15/2011 21,338 22,137 22,737 600 Euro, Expiring 6/15/2011 49,163 68,477 70,726 2,249 Euro, Expiring 6/15/2011 53,000 74,085 76,246 2,161 Euro, Expiring 6/15/2011 27,200 38,542 39,130 588 Euro, Expiring 6/15/2011 28,100 39,842 40,425 583 Euro, Expiring 6/15/2011 54,930 78,492 79,023 531 Euro, Expiring 6/15/2011 1,700 2,428 2,446 18 Euro, Expiring 6/15/2011 2,900 4,300 4,172 (128) Euro, Expiring 6/15/2011 59,100 87,521 85,022 (2,499) Euro, Expiring 6/15/2011 85,100 119,308 122,425 3,117 Euro, Expiring 6/15/2011 85,100 119,274 122,425 3,151 British Pounds, Expiring 6/15/2011 50,956 83,107 83,806 699 British Pounds, Expiring 6/15/2011 58,400 95,049 96,049 1,000 British Pounds, Expiring 6/15/2011 1,600 2,636 2,631 (5) British Pounds, Expiring 6/15/2011 59,900 98,496 98,515 19 British Pounds, Expiring 6/15/2011 59,300 95,568 97,529 1,961 British Pounds, Expiring 6/15/2011 59,300 95,563 97,529 1,966 Japanese Yen, Expiring 6/15/2011 9,365,342 115,749 114,903 (846) Japanese Yen, Expiring 6/15/2011 8,693,900 102,499 106,665 4,166 Japanese Yen, Expiring 6/15/2011 8,570,000 105,532 105,145 (387) Japanese Yen, Expiring 6/15/2011 16,570,000 202,659 203,297 638 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign+ 233,815,846 - - Mutual Funds 401,000 - - U.S. Treasury - 174,995 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 36,910 - Futures++ 20,327 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (3,865) - Futures++ (1,334) - - + See Statement of Investments for additional detailed categorizations. ++Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including market risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Bond Fund May 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes98.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables2.8% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 3,545,000 3,564,806 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 6,905,000 6,923,849 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. A4A 5.47 6/15/12 202,210 204,164 Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 1,646,668 1,647,930 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 14,457,370 14,576,729 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 1,566,931 1,587,807 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 3,965,000 3,979,417 World Omni Auto Receivables Trust, Ser. 2011-A, Cl. A3 1.11 5/15/15 6,250,000 6,264,012 Automotive, Trucks & Parts.7% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 8,414,000 Banks7.3% Bank of America, Sub. Notes 5.49 3/15/19 19,975,000 20,763,453 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 12,610,000 13,631,637 BBVA US Senior, Gtd. Notes 3.25 5/16/14 6,600,000 6,605,465 Citigroup, Sub. Notes 5.00 9/15/14 6,815,000 7,244,290 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 3,135,000 3,534,982 Cooperatieve Centrale Raiffeisen-Boerenleenbank, Bank Gtd. Notes 5.25 5/24/41 6,335,000 6,407,206 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 8,270,000 8,335,143 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 4,805,000 5,234,154 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 9,015,000 9,559,993 Morgan Stanley, Sub. Notes 4.75 4/1/14 9,590,000 10,117,076 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 9,115,000 9,587,412 Building & Construction.5% CRH America, Gtd. Notes 5.30 10/15/13 7,100,000 Commercial & Professional Services.8% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 9,136,000 a 9,225,752 Seminole Tribe of Florida, Notes 7.75 10/1/17 1,130,000 a 1,192,150 Commercial Mortgage Pass-Through Ctfs.2.9% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 388,138 b 387,945 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 7,922,000 7,944,278 Commercial Mortgage Asset Trust, Ser. 1999-C1, Cl. D 7.35 1/17/32 2,260,000 b 2,450,511 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 3,375,011 b 3,404,141 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 4,400,000 4,396,100 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 7,926,000 b 7,912,392 Greenwich Capital Commercial Funding, Ser. 2005-GG3, Cl. A2 4.31 8/10/42 4,361,040 4,366,991 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 250,914 256,134 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB15, Cl. A1 4.75 6/12/43 40,186 40,291 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-LDP9, Cl. A1S 5.28 5/15/47 5,230,008 5,250,286 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIB2, Cl. A3 6.43 4/15/35 3,306,763 3,303,019 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 362,597 b 362,730 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C3, Cl. A1 4.04 2/15/35 225,386 225,142 Diversified Financial Services4.2% BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 6,775,000 6,986,719 Blackrock, Sr. Unscd. Notes 6.25 9/15/17 7,860,000 9,289,129 General Electric Capital, Sub. Notes 5.30 2/11/21 2,765,000 2,909,645 General Electric Capital, Notes 5.63 9/15/17 10,070,000 11,265,389 HSBC Finance, Sr. Sub Notes 6.68 1/15/21 10,510,000 a 11,278,932 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 8,451,000 9,045,756 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 6,485,000 6,949,067 Electric Utilities.7% Emerson Electric, Sr. Unscd. Notes 5.00 12/15/14 3,500,000 3,933,310 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 5,785,000 6,133,951 Entertainment.4% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,912,000 a 1,878,731 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 1,724,000 a 1,702,760 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 2,273,000 a 2,233,450 Food & Beverages1.9% Diageo Finance, Gtd. Notes 5.50 4/1/13 5,945,000 6,433,709 General Mills, Sr. Unscd. Notes 5.65 2/15/19 2,215,000 2,526,378 Kraft Foods, Sr. Unscd. Notes 5.38 2/10/20 9,265,000 10,159,415 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 7,040,000 7,535,679 Foreign/Governmental1.4% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 5,975,000 6,745,775 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,480,000 1,716,800 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 10,855,000 11,376,648 Manufacturing.8% Tyco International Finance, Gtd. Notes 3.38 10/15/15 10,415,000 Media & Telecommunications5.3% America Movil Sab de CV, Gtd. Notes 3.63 3/30/15 3,000,000 3,171,165 AT&T, Sr. Unscd. Notes 5.88 8/15/12 5,995,000 6,365,761 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 5,550,000 6,359,839 Comcast, Gtd. Notes 5.90 3/15/16 8,975,000 10,232,317 News America, Gtd. Notes 6.15 3/1/37 2,375,000 2,469,746 Rogers Communications, Gtd. Notes 6.38 3/1/14 6,810,000 7,687,360 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 9,295,000 10,006,114 Time Warner Cable, Gtd. Notes 4.13 2/15/21 10,550,000 10,188,863 Time Warner, Gtd. Notes 3.15 7/15/15 4,715,000 4,869,044 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 10,755,000 12,046,213 Municipal Bonds4.9% California, GO (Build America Bonds) 7.30 10/1/39 11,215,000 12,917,101 Illinois, GO 4.42 1/1/15 4,935,000 5,123,764 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 13,725,000 16,284,026 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 5,340,000 5,594,291 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 8,145,000 9,821,485 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 5,430,000 5,708,831 Puerto Rico Commonwealth Government Development Bank, Sr. Notes, Ser. B 3.67 5/1/14 8,010,000 8,058,781 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 3,610,000 3,670,215 Oil & Gas1.1% BP Capital Markets, Gtd. Notes 3.88 3/10/15 7,540,000 7,972,321 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 6,825,000 7,036,923 Property & Casualty Insurance1.2% MetLife, Sr. Unscd. Notes 7.72 2/15/19 6,865,000 8,433,920 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 7,135,000 7,749,609 Real Estate.9% Boston Properties, Sr. Unscd Notes 4.13 5/15/21 3,000,000 2,919,609 Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 8,285,000 9,222,357 Residential Mortgage Pass-Through Ctfs..0% GMAC Mortgage Corporation Loan Trust, Ser. 2004-JR1, Cl. A6 0.64 12/25/33 274,177 b 271,846 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J2, Cl. A2 0.69 6/25/34 362,771 b 359,367 GMAC Mortgage Corporation Loan Trust, Ser. 2004-J5, Cl. A1 5.25 1/25/35 8,536 8,516 Software1.0% Microsoft, Sr. Unscd. Notes 5.30 2/8/41 2,105,000 2,207,008 Oracle, Sr. Unscd. Notes 5.75 4/15/18 10,410,000 12,000,648 Telecommunications.1% AT&T, Sr. Unscd. Notes 4.45 5/15/21 1,985,000 U.S. Government Agencies2.2% Federal Home Loan Banks, Bonds 3.63 10/18/13 11,670,000 12,473,620 Federal National Mortgage Association, Notes 3.00 9/16/14 6,610,000 c 7,033,060 Federal National Mortgage Association, Notes 4.38 7/17/13 9,520,000 c 10,280,648 U.S. Government Agencies/Mortgage-Backed33.5% Federal Home Loan Mortgage Corp.: 4.00%, 11/1/40 - 1/1/41 37,366,052 c 37,651,771 4.50%, 3/1/21 - 12/1/40 28,894,032 c 30,124,725 5.00%, 6/1/28 - 7/1/40 33,969,720 c 36,280,186 5.50%, 12/1/37 - 12/1/38 30,022,688 c 32,595,867 6.00%, 12/1/37 - 6/1/39 21,002,824 c 23,125,670 6.50%, 4/1/39 12,561,978 c 14,166,575 REMIC, Ser. 2587, Cl. WB, 5.00%, 11/15/16 263,852 c 265,946 Federal National Mortgage Association: 5.50% 17,800,000 c,d 19,299,098 3.50%, 1/1/26 14,005,832 c 14,306,810 4.00%, 9/1/24 - 2/1/41 42,290,210 c 43,512,476 4.50%, 3/1/23 - 4/1/41 67,032,877 c 70,228,366 4.50%, 3/1/41 8,858,460 c,e 9,244,547 5.00%, 12/1/21 - 2/1/41 27,758,423 c 29,775,947 5.50%, 2/1/38 - 3/1/38 15,911,063 c 17,358,752 6.00%, 4/1/33 - 9/1/39 32,237,573 c 35,666,161 6.50%, 10/1/36 - 1/1/39 16,541,369 c 18,705,506 REMIC, Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 8,248,852 c 8,510,871 Government National Mortgage Association I; 5.00%, 11/15/34 - 1/15/39 21,052,969 22,913,569 U.S. Government Securities23.6% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 13,974,519 f 15,912,393 Notes, 0.50%, 4/15/15 7,453,046 f 7,811,723 Notes, 1.38%, 7/15/18 12,322,863 f 13,346,240 Notes, 1.38%, 1/15/20 10,041,440 f 10,738,065 Notes, 2.38%, 1/15/17 13,991,135 f 15,967,383 U.S. Treasury Notes: 0.50%, 11/30/12 4,500,000 4,513,711 0.50%, 10/15/13 25,775,000 25,730,693 0.75%, 3/31/13 42,250,000 g 42,517,316 0.75%, 8/15/13 38,750,000 38,955,879 0.75%, 9/15/13 19,890,000 g 19,983,244 0.75%, 12/15/13 5,850,000 g 5,869,194 1.00%, 1/15/14 10,000,000 g 10,089,850 1.13%, 12/15/12 15,265,000 15,455,217 1.25%, 2/15/14 9,975,000 g 10,128,525 1.25%, 3/15/14 32,710,000 g 33,205,753 1.75%, 7/31/15 14,560,000 14,826,259 3.75%, 11/15/18 2,900,000 3,157,601 4.25%, 8/15/13 23,250,000 25,164,498 4.25%, 11/15/13 12,960,000 14,120,322 Total Bonds and Notes (cost $1,303,830,406) Common Stocks.0% Shares Value ($) Internet.0% AboveNet 1,266 Media & Telecommunications.0% XO Holdings 635 h Total Common Stocks (cost $0) Principal Short-Term Investments1.4% Amount ($) Value ($) U.S. Treasury Bills; 0.00%, 6/9/11 (cost $19,048,998) 19,049,000 Other Investment1.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $18,697,000) 18,697,000 i Investment of Cash Collateral for Securities Loaned1.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $18,374,125) 18,374,125 i Total Investments (cost $1,359,950,529) 102.3% Liabilities, Less Cash and Receivables (2.3%) Net Assets 100.0% GOGeneral Obligation a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $27,511,775 or 2.0% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Purchased on a delayed delivery basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $119,980,423 and the value of the collateral held by the fund was $122,588,906, consisting of cash collateral of $18,374,125 and U.S. Government and Agency securities valued at $104,214,781. h Non-income producing security. i Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,359,950,529. Net unrealized appreciation on investments was $56,581,793 of which $59,757,840 related to appreciated investment securities and $3,176,047 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 38,748,714 - Commercial Mortgage-Backed - 40,299,960 - Corporate Bonds+ - 372,592,784 - Equity Securities - Domestic+ 99,294 - - Foreign Government - 19,839,223 - Municipal Bonds - 67,178,494 - Mutual Funds 37,071,125 - - Residential Mortgage-Backed - 639,729 - U.S. Government Agencies/Mortgage- - 493,520,171 - Backed U.S. Treasury - 346,542,828 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trust’s Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trust’s Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS May 21, 2011 (Unaudited) BNY Mellon Intermediate Bond Fund Coupon Maturity Principal Bonds and Notes98.5% Rate (%) Date Amount ($) Value ($) Aerospace & Defense.6% General Dynamics, Gtd. Notes 5.25 2/1/14 3,050,000 3,393,701 United Technologies, Sr. Unscd. Notes 6.13 2/1/19 1,860,000 2,206,046 Asset-Backed Ctfs./Auto Receivables.1% Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 607,524 Automotive, Trucks & Parts1.1% Daimler Finance North America, Gtd. Notes 6.50 11/15/13 4,385,000 4,917,514 Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 5,430,000 6,122,059 Bank & Finance15.5% American Express Credit, Sr. Unscd. Notes 2.75 9/15/15 3,325,000 3,350,546 Bank of America, Sub. Notes 5.42 3/15/17 20,645,000 21,746,266 BankAmerica Capital II, Gtd. Secs., Ser. 2 8.00 12/15/26 4,975,000 5,130,469 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 8,250,000 8,918,399 BBVA US Senior, Gtd. Notes 3.25 5/16/14 4,800,000 4,803,974 Caterpillar Financial Services, Sr. Unscd. Notes 6.13 2/17/14 4,975,000 5,637,367 Citigroup, Sub. Notes 5.00 9/15/14 6,790,000 7,217,716 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 2,840,000 3,202,344 Comerica, Sr. Unscd. Notes 3.00 9/16/15 4,000,000 4,060,888 General Electric Capital, Sr. Unscd. Notes 1.88 9/16/13 8,375,000 8,465,132 General Electric Capital, Sub. Notes 5.30 2/11/21 1,955,000 2,057,272 Goldman Sachs Group, Sr. Unscd. Notes 4.75 7/15/13 7,780,000 8,276,185 HSBC Finance, Sr. Unscd. Notes 6.38 11/27/12 5,860,000 6,312,099 HSBC Finance, Sr. Sub Notes 6.68 1/15/21 2,956,000 a 3,172,267 John Deere Capital, Sr. Unscd. Notes 7.00 3/15/12 1,888,000 1,986,197 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 4,110,000 4,477,081 Lloyds TSB Bank, Bank Gtd. Notes 4.88 1/21/16 6,130,000 6,393,247 Morgan Stanley, Sub. Notes 4.75 4/1/14 5,985,000 6,313,942 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 3,630,000 3,885,469 Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 15,935,000 17,401,498 Rabobank Nederland, Gtd. Notes 2.13 10/13/15 4,765,000 4,734,361 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 5,260,000 5,532,615 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 3,195,000 3,423,634 Wachovia, Sub. Notes 5.25 8/1/14 5,710,000 6,220,731 Building & Construction.5% CRH America, Gtd. Notes 5.30 10/15/13 4,784,000 Commercial & Professional Services1.3% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 6,380,000 a 6,442,677 Seminole Tribe of Florida, Notes 7.75 10/1/17 765,000 a 807,075 Stanford University, Bonds 4.75 5/1/19 5,000,000 5,477,335 Entertainment.4% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 1,425,000 a 1,400,205 Agua Caliente Band of Cahuilla Indians, Scd. Notes 6.35 10/1/15 849,000 a 838,540 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 1,735,000 a 1,704,811 Food & Beverages2.1% Diageo Finance, Gtd. Notes 5.50 4/1/13 4,415,000 4,777,935 Dr Pepper Snapple Group, Sr. Notes 2.90 1/15/16 3,250,000 3,304,161 Kraft Foods, Sr. Unscd. Notes 4.13 2/9/16 6,930,000 7,372,487 McDonald's, Sr. Unscd. Notes 5.80 10/15/17 4,460,000 5,282,076 Foreign/Governmental1.4% Province of Nova Scotia Canada, Sr. Unscd. Bonds 5.13 1/26/17 5,430,000 6,196,770 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 6,515,000 6,828,085 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 1,064,000 1,234,240 Health Care2.6% Amgen, Sr. Notes 5.70 2/1/19 2,905,000 3,334,647 Astrazeneca, Sr. Unscd. Notes 5.90 9/15/17 5,895,000 6,913,862 GlaxoSmithKline Capital, Gtd. Bonds 5.65 5/15/18 5,853,000 6,720,865 Pfizer, Sr. Unscd. Notes 6.20 3/15/19 4,050,000 4,787,845 Thermo Fisher Scientific, Sr. Unscd. Notes 3.20 3/1/16 3,675,000 3,812,202 Industrials2.7% BP Capital Markets, Gtd. Notes 3.20 3/11/16 6,250,000 6,382,612 Emerson Electric, Sr. Unscd. Notes 4.63 10/15/12 3,000,000 3,159,405 Occidental Petroleum, Sr. Unscd. Notes 4.13 6/1/16 3,005,000 3,273,202 Petrobras International Finance, Gtd. Notes 3.88 1/27/16 4,860,000 4,996,760 Progress Energy, Sr. Unscd. Notes 6.85 4/15/12 5,093,000 5,363,561 Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 3,705,000 3,928,486 Media & Telecommunications6.4% AT&T, Sr. Unscd. Notes 4.45 5/15/21 3,400,000 3,469,867 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 7,135,000 8,176,118 Comcast, Gtd. Notes 5.90 3/15/16 5,135,000 5,854,367 News America, Gtd. Notes 5.30 12/15/14 5,260,000 5,875,252 Rogers Communications, Gtd. Notes 6.38 3/1/14 4,934,000 5,569,667 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 6,635,000 7,142,611 Time Warner Cable, Gtd. Notes 4.13 2/15/21 7,225,000 6,977,681 Time Warner, Gtd. Notes 3.15 7/15/15 5,010,000 5,173,682 Verizon Communications, Sr. Unscd. Notes 8.75 11/1/18 6,530,000 8,578,141 Vodafone Group, Sr. Unscd. Notes 5.35 2/27/12 6,200,000 6,417,725 Multi-Line Insurance1.1% MetLife, Sr. Unscd. Notes 6.75 6/1/16 4,450,000 5,262,187 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 4,735,000 5,142,873 Municipal Bonds4.5% California, GO (Various Purpose) 5.45 4/1/15 4,550,000 4,992,123 California, GO (Various Purpose) 5.95 4/1/16 3,255,000 3,605,075 Illinois, GO 4.42 1/1/15 3,225,000 3,348,356 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 14,370,000 15,054,299 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 9,020,000 9,214,832 Puerto Rico Commonwealth Government Development Bank, Revenue Bonds 3.67 5/1/14 5,830,000 5,865,505 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 2,590,000 2,633,201 Real Estate.7% Simon Property Group, Sr. Unscd. Notes 4.20 2/1/15 6,122,000 Retail.8% Wal-Mart Stores, Sr. Unscd. Notes 2.80 4/15/16 7,920,000 Software & Services.8% Oracle, Sr. Unscd. Notes 5.75 4/15/18 7,000,000 U.S. Government Agencies9.6% Federal Farm Credit Banks, Bonds 2.13 6/18/12 9,065,000 9,239,356 Federal Farm Credit Banks, Bonds 2.25 4/24/12 12,935,000 13,163,975 Federal Farm Credit Banks, Bonds 3.40 2/7/13 15,800,000 16,595,751 Federal Home Loan Banks, Bonds 2.05 8/10/12 8,910,000 8,938,931 Federal Home Loan Banks, Bonds 3.63 10/18/13 6,850,000 7,321,705 Federal Home Loan Banks, Bonds 4.25 6/14/13 7,500,000 8,069,595 Federal Home Loan Mortgage Corp., Notes 1.50 7/12/13 9,820,000 b 9,831,195 Federal National Mortgage Association, Notes 3.00 9/16/14 8,550,000 b 9,097,226 Federal National Mortgage Association, Notes 4.38 7/17/13 12,055,000 b 13,018,194 U.S. Government Agencies/Mortgage-Backed.0% Federal Home Loan Mortgage Corp. REMIC, Ser. 2134, Cl. PM, 5.50%, 3/15/14 308,971 b U.S. Government Securities46.3% U.S. Treasury Inflation Protected: Notes, 0.50%, 4/15/15 9,519,900 c 9,978,045 Notes, 0.63%, 4/15/13 4,143,126 c,d 4,306,262 Notes, 1.38%, 7/15/18 8,059,847 c 8,729,193 Notes, 2.38%, 1/15/17 15,398,003 c 17,572,971 U.S. Treasury Notes: 0.38%, 9/30/12 11,400,000 11,417,374 0.50%, 11/30/12 1,500,000 1,504,570 0.50%, 10/15/13 1,340,000 1,337,697 0.75%, 3/31/13 4,000,000 d 4,025,308 0.75%, 9/15/13 3,025,000 d 3,039,181 0.75%, 12/15/13 10,500,000 10,534,451 0.88%, 2/29/12 2,000,000 2,010,852 1.00%, 12/31/11 10,000,000 10,051,170 1.00%, 3/31/12 5,330,000 5,366,441 1.00%, 4/30/12 27,710,000 27,913,558 1.13%, 12/15/12 10,965,000 11,101,635 1.25%, 2/15/14 12,500,000 d 12,692,387 1.25%, 3/15/14 3,305,000 d 3,355,091 1.25%, 4/15/14 6,000,000 d 6,087,186 1.38%, 10/15/12 16,670,000 16,920,050 1.50%, 7/15/12 9,000,000 9,129,375 1.75%, 7/31/15 5,065,000 5,157,624 2.00%, 1/31/16 5,250,000 5,361,153 2.13%, 12/31/15 1,545,000 d 1,588,333 2.38%, 9/30/14 1,600,000 d 1,676,250 2.38%, 7/31/17 6,500,000 6,602,577 2.63%, 1/31/18 5,250,000 d 5,367,306 2.63%, 8/15/20 2,430,000 2,369,060 2.63%, 11/15/20 15,155,000 d 14,699,168 3.13%, 5/15/19 6,345,000 6,585,418 3.13%, 5/15/21 6,500,000 6,542,149 3.38%, 11/15/19 7,000,000 7,344,533 3.50%, 5/15/20 8,000,000 8,410,616 3.63%, 2/15/21 5,750,000 d 6,047,833 3.75%, 11/15/18 2,575,000 2,803,732 4.00%, 11/15/12 43,500,000 45,851,740 4.25%, 8/15/13 37,430,000 40,512,136 4.25%, 11/15/13 27,510,000 29,972,998 4.50%, 4/30/12 8,500,000 8,833,030 4.50%, 11/15/15 5,975,000 6,772,758 4.63%, 8/31/11 5,750,000 5,815,136 4.63%, 2/29/12 39,750,000 41,076,060 4.75%, 5/31/12 10,000,000 10,451,170 4.88%, 6/30/12 10,000,000 10,501,560 Total Bonds and Notes (cost $944,644,142) Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,695,000) 9,695,000 e Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $6,259,179) 6,259,179 e Total Investments (cost $960,598,321) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% GOGeneral Obligation BANBond Anticipation Notes a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $14,365,575 or 1.5% of net assets. b The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. c Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. d Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $42,056,255 and the value of the collateral held by the fund was $43,028,621, consisting of cash collateral of $6,259,179 and U.S. Government and Agency securities valued at $36,769,442. e Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $960,598,321. Net unrealized appreciation on investments was $28,967,214 of which $35,542,904 related to appreciated investment securities and $6,575,690 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 55.9 Corporate Bonds 36.6 Municipal Bonds 4.5 Foreign/Governmental 1.4 Money Market Investments 1.6 Asset/Mortgage-Backed .1 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 1 - Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investments in Securities: Asset-Backed - 615,618 - Corporate Bonds+ - 361,007,526 - Foreign Government - 14,259,095 - Municipal Bonds - 44,713,391 - Mutual Funds 15,954,179 - - U.S. Government Agencies/Mortgage-Backed - 95,600,589 - U.S. Treasury - 457,415,137 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trust’s Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trust’s Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Intermediate U.S. Government Fund May 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes98.8% Rate (%) Date Amount ($) Value ($) Diversified Financial Services3.0% Private Export Funding, Gov't Gtd. Notes 4.38 3/15/19 1,635,000 U.S. Government Agencies35.0% Federal Farm Credit Banks, Bonds 1.02 3/1/13 1,250,000 1,252,654 Federal Farm Credit Banks, Bonds 1.70 2/24/14 1,000,000 1,009,073 Federal Home Loan Banks, Bonds 1.07 4/29/13 1,395,000 1,396,841 Federal Home Loan Banks, Bonds 1.63 3/20/13 500,000 510,771 Federal Home Loan Banks, Bonds 3.63 10/18/13 1,280,000 1,368,143 Federal Home Loan Banks, Bonds 4.25 6/14/13 635,000 683,226 Federal Home Loan Banks, Bonds 4.88 12/13/13 3,750,000 4,133,666 Federal Home Loan Mortgage Corp., Notes 0.63 5/23/13 1,000,000 a 1,000,963 Federal Home Loan Mortgage Corp., Notes 1.38 6/2/14 1,000,000 a,b 1,001,925 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.63 6/28/13 2,525,000 a 2,527,719 Federal National Mortgage Association, Notes, Ser.1 1.00 4/19/13 1,000,000 a 1,001,103 Federal National Mortgage Association, Notes 1.50 12/30/13 915,000 a 919,817 Federal National Mortgage Association, Notes 1.50 1/27/14 1,000,000 a 1,005,830 Federal National Mortgage Association, Notes 2.00 6/24/13 1,200,000 a 1,201,135 Federal National Mortgage Association, Notes 4.38 7/17/13 1,270,000 a 1,371,473 Federal National Mortgage Association, Sub. Notes 5.13 1/2/14 440,000 a 485,088 U.S. Government Agencies/Mortgage-Backed9.6% Federal Home Loan Mortgage Corp.: REMIC, Ser. 2999, Cl. NB, 4.50%, 7/15/17 147,615 a 149,598 REMIC, Ser. 2587, Cl. WB, 5.00%, 11/15/16 68,406 a 68,949 REMIC, Ser. 3137, Cl. PA, 5.13%, 12/15/13 135,909 a 138,487 Government National Mortgage Association I: Ser. 2008-45, Cl. A, 3.58%, 11/16/27 68,792 69,366 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 213,980 222,149 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 521,592 542,817 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 100,478 103,923 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 41,285 41,537 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 100,587 101,540 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 1,400,000 1,441,653 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 535,000 548,272 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 449,438 469,611 Ser. 2003-36, Cl. D, 4.88%, 3/16/36 151,638 153,979 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 516,270 540,701 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 1,000,000 c 1,052,520 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 104,968 c 109,925 U.S. Government Securities51.2% U.S. Treasury Bonds; 7.25%, 5/15/16 1,500,000 1,903,359 U.S. Treasury Inflation Protected Securities: Notes, 0.50%, 4/15/15 845,297 d 885,977 Notes, 0.63%, 4/15/13 417,483 d 433,922 Notes, 1.38%, 7/15/18 20,719 d 22,440 Notes, 1.38%, 1/15/20 976,251 d 1,043,979 Notes, 2.38%, 1/15/17 2,073,745 d 2,366,662 U.S. Treasury Notes: 0.75%, 12/15/13 1,000,000 1,003,281 1.25%, 2/15/14 500,000 507,695 1.25%, 4/15/14 930,000 943,514 1.38%, 11/30/15 2,000,000 1,992,812 2.13%, 12/31/15 750,000 771,035 2.50%, 4/30/15 3,750,000 3,939,259 2.63%, 8/15/20 1,000,000 974,922 2.63%, 11/15/20 340,000 329,773 3.13%, 1/31/17 1,250,000 1,330,957 3.50%, 5/15/20 1,250,000 1,314,159 3.63%, 8/15/19 500,000 536,055 3.63%, 2/15/20 1,250,000 1,331,445 4.00%, 11/15/12 500,000 527,031 4.25%, 8/15/13 4,575,000 4,951,724 4.50%, 11/15/15 2,000,000 2,267,032 5.13%, 5/15/16 1,000,000 1,167,422 Total Bonds and Notes (cost $57,737,188) Other Investment2.4% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,402,000) 1,402,000 e Total Investments (cost $59,139,188) 101.2% Liabilities, Less Cash and Receivables (1.2%) Net Assets 100.0% a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Purchased on a delayed delivery basis. c Variable rate securityinterest rate subject to periodic change. d Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. e Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $59,139,188. Net unrealized appreciation on investments was $1,217,190 of which $1,363,375 related to appreciated investment securities and $146,185 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Corporate Bonds+ - 1,785,469 - Mutual Funds 1,402,000 - - U.S. Government Agencies/Mortgage-Backed - 26,624,454 - U.S. Treasury - 30,544,455 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trust’s Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trust’s Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS May 31, 2011 (Unaudited) BNY Mellon Short-Term U.S. Government Securities Fund Coupon Maturity Principal Bonds and Notes98.9% Rate (%) Date Amount ($) Value ($) Municipal Bonds1.5% California, GO 5.25 4/1/14 1,000,000 1,080,150 North Texas Tollway Authority, Special Projects System Revenue, BAN 2.44 9/1/13 2,960,000 3,023,936 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 840,000 854,011 U.S. Government Agencies37.9% Federal Farm Credit Banks, Bonds 1.02 3/1/13 9,500,000 9,520,169 Federal Farm Credit Banks, Bonds 1.20 2/11/14 4,500,000 4,506,867 Federal Farm Credit Banks, Bonds 1.70 2/24/14 5,000,000 5,045,365 Federal Home Loan Banks, Bonds 0.54 10/29/12 9,000,000 9,004,590 Federal Home Loan Banks, Bonds 1.07 4/29/13 7,000,000 7,009,240 Federal Home Loan Banks, Bonds 1.63 3/20/13 3,000,000 3,064,626 Federal Home Loan Mortgage Corp., Notes 0.63 5/23/13 5,000,000 a 5,004,815 Federal Home Loan Mortgage Corp., Notes 1.05 11/26/13 4,500,000 a 4,506,345 Federal Home Loan Mortgage Corp., Notes 1.15 10/7/13 2,196,000 a 2,202,674 Federal Home Loan Mortgage Corp., Notes 1.35 5/23/14 1,760,000 a 1,766,332 Federal Home Loan Mortgage Corp., Notes 1.38 2/3/14 3,260,000 a 3,265,258 Federal Home Loan Mortgage Corp., Notes 1.38 6/2/14 6,000,000 a 6,011,550 Federal Home Loan Mortgage Corp., Notes, Ser. 1 1.63 6/28/13 5,915,000 a 5,921,370 Federal Home Loan Mortgage Corp., Notes 1.65 4/28/14 3,250,000 a 3,265,428 Federal Home Loan Mortgage Corp., Notes 2.00 12/22/14 3,250,000 a 3,279,419 Federal National Mortgage Association, Notes 0.88 11/8/13 2,700,000 a 2,695,675 Federal National Mortgage Association, Notes, Ser.1 1.00 4/19/13 5,000,000 a 5,005,515 Federal National Mortgage Association, Notes 1.38 1/27/14 4,250,000 a 4,273,354 Federal National Mortgage Association, Notes 1.45 1/24/14 4,500,000 a 4,531,370 Federal National Mortgage Association, Notes 1.50 12/30/13 4,695,000 a 4,719,714 Federal National Mortgage Association, Notes 1.50 1/27/14 5,000,000 a 5,029,150 Federal National Mortgage Association, Notes 1.63 3/21/14 4,430,000 a 4,445,377 Federal National Mortgage Association, Notes 1.70 8/18/14 5,240,000 a 5,254,117 Federal National Mortgage Association, Notes 1.80 6/2/14 4,770,000 a 4,785,913 Federal National Mortgage Association, Notes 2.00 6/24/13 4,880,000 a 4,884,616 Federal National Mortgage Association, Unscd. Notes 3.00 7/28/14 5,765,000 a 5,785,673 U.S. Government Agencies/Mortgage-Backed11.9% Federal Home Loan Mortgage Corp.: 4.00%, 6/1/11 - 11/1/11 1,287,185 a 1,299,341 5.00%, 6/1/11 - 7/1/12 2,220,989 a 2,271,834 Ser. 2707, Cl. PD, 5.00%, 11/15/17 558,842 a 572,824 REMIC, Ser. 2937, Cl. VC, 5.00%, 6/15/14 302,063 a 319,186 REMIC, Ser. 2625, Cl. JD, 3.25%, 7/15/17 643,394 a 655,816 REMIC, Ser. 2892, Cl. GA, 4.00%, 12/15/12 788,837 a 797,845 REMIC, Ser. 2999, Cl. NB, 4.50%, 7/15/17 695,898 a 705,247 REMIC, Ser. 2495, Cl. UC, 5.00%, 7/15/32 50,811 a 54,345 REMIC, Ser. 3137, Cl. PA, 5.13%, 12/15/13 427,141 a 435,244 REMIC, Ser. 3196, Cl. CE, 5.25%, 8/15/11 240,940 a 242,620 REMIC, Ser. 1961, Cl. H, 6.50%, 5/15/12 138 a 140 Federal National Mortgage Association: 4.50%, 8/1/13 30,328 a 32,108 5.00%, 11/1/12 - 11/1/13 460,702 a 488,755 Ser. 2002-T11, Cl. A, 4.77%, 4/25/12 109,563 a 111,253 Ser. 2002-T3, Cl. A, 5.14%, 12/25/11 135,794 a 135,818 Ser. 2002-T3, Cl. B, 5.76%, 12/25/11 270,000 a 277,017 Government National Mortgage Association I: Ser. 2008-52, Cl. A, 3.44%, 5/16/22 259,930 261,021 Ser. 2008-45, Cl. A, 3.58%, 11/16/27 275,170 277,465 Ser. 2004-23, Cl. AB, 3.63%, 9/16/27 470,285 488,239 Ser. 2006-68, Cl. A, 3.89%, 7/16/26 949,402 969,854 Ser. 2006-67, Cl. A, 3.95%, 11/16/30 1,270,229 1,310,095 Ser. 2005-76, Cl. A, 3.96%, 5/16/30 817,542 850,811 Ser. 2005-29, Cl. A, 4.02%, 7/16/27 401,913 415,693 Ser. 2006-3, Cl. A, 4.21%, 1/16/28 105,860 106,504 Ser. 2009-19, Cl. AC, 4.22%, 3/16/34 934,702 985,671 Ser. 2003-47, Cl. C, 4.23%, 10/16/27 402,346 406,158 Ser. 2006-55, Cl. A, 4.25%, 7/16/29 2,725,679 2,813,122 Ser. 2008-78, Cl. B, 4.52%, 6/16/32 5,500,000 5,663,636 Ser. 2005-79, Cl. B, 4.65%, 8/16/39 2,145,000 2,198,212 Ser. 2004-12, Cl. BA, 4.81%, 8/16/32 1,555,748 1,625,576 Ser. 2003-36, Cl. D, 4.88%, 3/16/36 859,284 872,546 Ser. 2006-32, Cl. A, 5.08%, 1/16/30 1,913,540 2,004,092 Ser. 2006-31, Cl. C, 5.12%, 5/16/34 2,723,643 b 2,823,410 Ser. 2004-60, Cl. C, 5.24%, 3/16/28 4,000,000 b 4,210,082 Ser. 2004-51, Cl. C, 5.30%, 7/16/28 2,000,000 b 2,103,907 Ser. 2004-50, Cl. C, 5.32%, 8/16/30 314,903 b 329,775 U.S. Government Securities47.6% U.S. Treasury Notes: 0.50%, 10/15/13 6,500,000 6,488,826 0.63%, 7/31/12 3,500,000 3,515,984 0.63%, 12/31/12 4,750,000 4,772,083 0.75%, 3/31/13 4,500,000 c 4,528,471 0.75%, 8/15/13 4,000,000 4,021,252 0.75%, 9/15/13 5,290,000 c 5,314,800 1.00%, 7/15/13 12,250,000 12,381,161 1.00%, 5/15/14 11,000,000 c 11,073,887 1.13%, 12/15/12 12,000,000 12,149,532 1.13%, 6/15/13 11,000,000 11,146,157 1.25%, 2/15/14 10,250,000 c 10,407,758 1.25%, 3/15/14 10,000,000 c 10,151,560 1.25%, 4/15/14 11,000,000 c 11,159,841 1.38%, 9/15/12 5,000,000 5,071,680 1.38%, 10/15/12 5,000,000 5,075,000 1.38%, 5/15/13 10,750,000 10,945,295 1.50%, 7/15/12 5,000,000 5,071,875 1.75%, 8/15/12 5,000,000 5,091,015 2.63%, 6/30/14 4,500,000 4,747,851 4.00%, 11/15/12 6,500,000 6,851,409 4.75%, 5/31/12 1,000,000 1,045,117 4.88%, 6/30/12 5,250,000 5,513,319 Total Bonds and Notes (cost $325,249,162) Other Investment2.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $9,144,000) 9,144,000 d Investment of Cash Collateral for Securities Loaned1.4% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,793,493) 4,793,493 d Total Investments (cost $339,186,655) 103.1% Liabilities, Less Cash and Receivables (3.1%) Net Assets 100.0% GOGeneral Obligation BanBond Anticipation Notes a The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. b Variable rate securityinterest rate subject to periodic change. c Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $32,850,557 and the value of the collateral held by the fund was $33,562,609, consisting of cash collateral of $4,793,493 and U.S. Government and Agency securities valued at $28,769,116. d Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $339,186,655. Net unrealized appreciation on investments was $132,592 of which $1,185,805 related to appreciated investment securities and $1,053,213 related to depreciated investment securities. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 97.4 Money Market Investments 4.2 Municipal Bonds 1.5 † Based on net assets. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 1 -Unadjusted Quoted Level 2 - Other Significant Level 3 -Significant Assets ($) Prices Observable Inputs Unobservable Inputs Total Investment in Securities: Municipal Bonds - 4,958,097 - Mutual Funds 13,937,493 - - U.S. Government - 163,899,784 - Agencies/Mortgage-Backed U.S. Treasury - 156,523,873 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in securities excluding short-term investments (other than U.S. Treasury Bills), are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trust’s Board, or are determined by the funds not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trust’s Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset value. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Intermediate Municipal Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.7% Rate (%) Date Amount ($) Value ($) Alabama1.8% Birmingham Special Care Facilities Financing Authority-Baptist Medical Centers, Revenue (Baptist Health System, Inc.) 5.00 11/15/15 5,000,000 5,264,650 Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 1,180,000 1,113,755 Jefferson County, Limited Obligation School Warrants 5.25 1/1/16 4,810,000 4,491,770 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 13,325,000 12,203,035 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/13 1,365,000 1,498,688 Montgomery BMC Special Care Facilities Financing Authority, Revenue (Baptist Health) (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 2,500,000 2,830,150 Arizona2.6% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/25 2,500,000 2,819,650 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/26 1,000,000 1,121,940 Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/28 1,100,000 1,224,102 Arizona Transportation Board, Highway Revenue 5.00 7/1/26 5,000,000 5,396,800 Paradise Valley Unified School District Number 69 of Maricopa County, GO (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/11 1,905,000 1,915,192 Phoenix, GO 6.25 7/1/16 1,250,000 1,533,700 Phoenix Civic Improvement Corporation, Transit Excise Tax Revenue (Light Rail Project) (Insured; AMBAC) 5.00 7/1/16 6,000,000 6,551,760 Salt Verde Financial Corporation, Senior Gas Revenue 5.50 12/1/29 3,060,000 2,980,379 Scottsdale Industrial Development Authority, HR (Scottsdale Healthcare) (Prerefunded) 5.70 12/1/11 1,000,000 a 1,036,920 Scottsdale Unified School District Number 48 of Maricopa County, School Improvement Bonds 6.60 7/1/12 1,250,000 1,331,237 University Medical Center Corporation, HR 5.25 7/1/16 2,310,000 2,416,098 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 10,000,000 11,239,900 California13.8% Agua Caliente Band, Cahuilla Indians Revenue 5.60 7/1/13 1,220,000 b 1,193,990 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 5,000,000 c 4,338,050 California, Economic Recovery Bonds 5.00 7/1/15 2,950,000 3,250,074 California, Economic Recovery Bonds (Prerefunded) 5.00 7/1/14 2,050,000 a 2,326,832 California, GO 5.00 11/1/12 345,000 351,024 California, GO 5.50 6/1/20 270,000 270,829 California, GO 5.25 11/1/26 10,500,000 10,729,845 California, GO (Various Purpose) 6.00 3/1/33 8,000,000 8,717,440 California, GO (Various Purpose) 6.50 4/1/33 3,000,000 3,353,340 California, GO (Various Purpose) 6.00 4/1/38 6,000,000 6,402,480 California, GO (Various Purpose) (Prerefunded) 5.00 2/1/14 1,825,000 a 2,039,675 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Golden Gate Tobacco Funding Corporation) 4.50 6/1/21 2,520,000 2,146,964 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 5.25 6/1/21 1,250,000 1,124,500 California Department of Water Resources, Power Supply Revenue 5.00 5/1/22 5,000,000 5,738,800 California Department of Water Resources, Power Supply Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/1/21 11,985,000 13,489,477 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/19 8,925,000 f 10,392,091 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 5,000,000 5,239,650 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/24 8,500,000 9,780,355 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.25 10/1/28 4,000,000 4,459,240 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 3,440,000 3,751,045 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 60,000 a 78,029 California Infrastructure and Economic Development Bank, Clean Water State Revolving Fund Revenue 5.00 10/1/17 2,500,000 2,633,175 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.00 2/1/30 8,000,000 8,347,280 California Infrastructure and Economic Development Bank, Revenue (The J. David Gladstone Institutes Project) 5.50 10/1/22 3,990,000 4,046,498 California State Public Works Board, LR (Department of General Services) (Capitol East End Complex - Blocks 171-174 and 225) (Insured; AMBAC) 5.25 12/1/19 5,000,000 5,186,500 California State Public Works Board, LR (Department of Mental Health-Coalinga State Hospital) 5.00 6/1/24 1,500,000 1,499,580 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.25 8/1/24 5,000,000 5,713,250 California Statewide Communities Development Authority, Revenue (Saint Joseph Health System) (Insured; Assured Guaranty Municipal Corp.) 4.50 7/1/18 3,940,000 4,141,492 California Statewide Communities Development Authority, Revenue (The California Endowment) 5.25 7/1/15 1,740,000 1,888,126 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds 5.00 6/1/18 590,000 590,106 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 10,280,000 7,928,758 Hesperia Public Financing Authority, Revenue (Redevelopment and Housing Projects) (Insured; XLCA) 5.00 9/1/37 2,940,000 1,940,606 Kern High School District, GO (Insured; National Public Finance Guarantee Corp.) 6.40 2/1/12 2,750,000 2,829,172 Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport) 5.25 5/15/26 15,520,000 16,828,026 Los Angeles Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,395,000 2,531,060 Los Angeles Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/16 2,000,000 2,392,300 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/33 4,000,000 d 934,160 Novato Unified School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/26 6,285,000 6,374,310 Oakland Joint Powers Financing Authority, LR (Oakland Convention Centers) (Insured; AMBAC) 5.50 10/1/13 1,500,000 1,570,695 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/36 11,100,000 d 2,108,445 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,134,220 Sacramento County Water Financing Authority, Revenue (Sacramento County Water Agency Zones 40 and 41 Water System Project) (Insured; National Public Finance Guarantee Corp.) 0.76 6/1/34 8,000,000 e 5,379,600 Sacramento Municipal Utility District, Electric Revenue 5.30 7/1/12 390,000 399,524 Sacramento Municipal Utility District, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/13 3,530,000 3,814,977 San Francisco City and County Public Utilities Commission, San Francisco Water Revenue 5.00 11/1/26 5,000,000 5,438,000 Santa Barbara Financing Authority, Revenue (Airport Project) 5.00 7/1/39 3,000,000 2,931,270 Southern California Public Power Authority, Gas Project Revenue (Project Number One) 5.00 11/1/28 1,000,000 937,990 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/13 3,010,000 3,225,426 Southern California Public Power Authority, Power Project Revenue (San Juan Unit 3) (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/14 2,000,000 2,209,740 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/30 8,000,000 8,352,880 Westside Unified School District, GO (Insured; AMBAC) 6.00 8/1/14 385,000 425,791 Colorado4.9% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 2,000,000 2,287,440 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,600,000 1,731,600 Colorado Health Facilities Authority, Revenue (Vail Valley Medical Center Project) 5.00 1/15/20 1,250,000 1,283,562 Colorado Housing and Finance Authority, SFMR 4.90 11/1/11 1,210,000 1,227,146 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.75 4/1/15 40,000 40,680 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.05 10/1/16 50,000 52,614 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds 6.70 10/1/16 20,000 20,875 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 6.75 10/1/21 115,000 125,766 Colorado Housing and Finance Authority, Single Family Program Senior and Subordinate Bonds (Collateralized; FHA) 7.15 10/1/30 30,000 30,589 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 4,445,000 4,846,961 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/16 3,565,000 c 3,705,889 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 9/1/16 5,000,000 5,339,350 E-470 Public Highway Authority, Senior Revenue (Insured; National Public Finance Guarantee Corp.) 0/5.00 9/1/17 3,500,000 c 3,601,710 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.45 6/15/16 7,690,000 a,c 9,052,899 Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 7,345,000 a,c 8,734,233 Northwest Parkway Public Highway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 0/5.55 6/15/16 10,960,000 a,c 12,954,720 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 5.75 11/15/18 2,965,000 3,170,949 Public Authority for Colorado Energy, Natural Gas Purchase Revenue 6.13 11/15/23 4,645,000 4,986,175 Regional Transportation District, COP 5.00 6/1/19 1,750,000 1,943,900 Regional Transportation District, COP 5.00 6/1/20 2,700,000 2,982,069 Regional Transportation District, COP 5.50 6/1/22 2,200,000 2,442,462 University of Colorado Regents, Participation Interest (Sempra Energy Colorado, Inc., Lease, Development and Operating Agreement) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.00 6/1/12 5,000,000 a 5,274,400 Connecticut.4% Connecticut, GO (Insured; AMBAC) 5.25 6/1/18 1,500,000 1,805,670 Connecticut Health and Educational Facilities Authority, Revenue (Connecticut State University System Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/14 1,260,000 1,422,288 Connecticut Health and Educational Facilities Authority, Revenue (Stamford Hospital Issue) 5.00 7/1/30 3,150,000 3,184,240 District of Columbia.3% District of Columbia, GO (Insured; Assured Guaranty Municipal Corp.) 6.27 6/1/16 5,000,000 e 5,026,950 Florida6.3% Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/15 15,000,000 16,072,650 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/19 4,220,000 4,634,699 Florida Department of Transportation, State Infrastructure Bank Revenue 5.00 7/1/20 2,500,000 2,718,300 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 5,000,000 5,019,600 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,036,100 Florida Municipal Loan Council, Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 11/1/15 295,000 298,764 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/20 3,540,000 3,777,640 Hillsborough County Aviation Authority, Revenue (Tampa International Airport) (Insured; AMBAC) 5.13 10/1/21 3,675,000 3,894,802 Hillsborough County Educational Facilities Authority, Revenue (University of Tampa Project) (Insured; Radian) 5.75 4/1/18 2,045,000 2,065,307 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 5,000,000 5,001,400 Miami-Dade County, Subordinate Special Obligation Bonds (Insured; National Public Finance Guarantee Corp.) 0/5.00 10/1/22 2,000,000 c 1,788,620 Orlando Utilities Commission, Utility System Revenue 3.73 10/1/16 13,400,000 e 13,227,944 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/13 4,710,000 5,049,356 Sarasota County, Limited Ad Valorem Tax Bonds (Environmentally Sensitive Lands and Parkland Program) 5.25 10/1/25 6,895,000 7,417,296 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/19 5,725,000 6,115,789 Tallahassee, Capital Bonds Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/20 3,000,000 3,184,950 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/20 5,000,000 f 5,794,350 Georgia3.4% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 6,000,000 7,078,140 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 5,000,000 4,561,300 Crisp County Development Authority, EIR (International Paper Company Project) 5.55 2/1/15 1,000,000 1,072,270 Fulton County, Water and Sewerage Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/35 4,400,000 4,411,440 Fulton County Development Authority, Revenue (Spelman College) 5.00 6/1/24 2,010,000 2,065,094 Georgia, GO 5.00 7/1/21 15,350,000 17,456,480 Main Street Natural Gas Inc., Gas Project Revenue 6.38 7/15/38 1,335,000 g 930,628 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 5,000,000 5,749,250 Private Colleges and Universities Authority, Revenue (Emory University) 5.00 9/1/18 2,000,000 2,255,160 Putnam County Development Authority, PCR (Georgia Power Company) 5.10 6/1/23 6,120,000 6,234,505 Hawaii.5% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 7,000,000 7,043,610 Idaho.8% University of Idaho Regents, General Revenue 5.25 4/1/21 10,515,000 11,637,476 Illinois5.4% Chicago, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 5,000,000 5,341,150 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/17 1,110,000 1,203,096 Chicago Metropolitan Water Reclamation District, GO Capital Improvement 7.25 12/1/12 8,500,000 9,370,995 Cook County, GO Capital Improvement (Insured; AMBAC) 5.00 11/15/25 5,000,000 5,040,000 DuPage, Cook and Will Counties Community College District Number 502, GO (Prerefunded) 5.25 6/1/13 5,980,000 a 6,551,090 Illinois, GO 5.00 9/1/19 7,500,000 7,696,050 Illinois, GO (Fund for Infrastructure, Roads, School and Transit) 5.25 10/1/15 3,000,000 3,094,290 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 5,000,000 5,345,050 Illinois, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/23 5,000,000 5,126,050 Illinois Finance Authority, Gas Supply Revenue (The Peoples Gas Light and Coke Company Project) (Insured; AMBAC) 4.30 6/1/16 2,500,000 2,680,225 Illinois Health Facilities Authority, Revenue (Loyola University Health System) 5.75 7/1/11 540,000 541,690 Illinois Toll Highway Authority, Toll Highway Senior Priority Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/24 15,000,000 15,581,850 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 6/15/50 6,000,000 5,392,320 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/15 3,500,000 3,719,905 Regional Transportation Authority, GO (Insured; National Public Finance Guarantee Corp.) 7.75 6/1/12 1,890,000 2,014,986 Will County School District Number 161, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/23 4,355,000 4,473,282 Indiana.5% Indiana Finance Authority, Acquisition Revenue (National Collegiate Athletic Association Project) 5.00 5/1/15 1,000,000 1,148,060 Indiana Health Facility Financing Authority, HR (The Methodist Hospitals, Inc.) 5.25 9/15/11 750,000 754,042 Indiana Municipal Power Agency, Power Supply System Revenue (Insured; AMBAC) 5.13 1/1/20 4,045,000 4,120,965 Indiana University Trustees, Student Fee Revenue (Indiana University) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/11 1,425,000 1,436,443 Kansas.3% Wyandotte County/Kansas City Unified Government, Utility System Revenue (Insured; AMBAC) 5.65 9/1/22 4,700,000 5,252,203 Kentucky.5% Kentucky Housing Corporation, Housing Revenue 4.80 7/1/20 3,000,000 3,027,390 Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 5/15/34 4,000,000 4,099,960 Louisiana2.8% Jefferson Sales Tax District, Special Sales Tax Revenue (Insured; AMBAC) 5.25 12/1/21 4,375,000 4,801,475 Louisiana, Gasoline and Fuels Tax Second Lien Revenue 0.95 6/1/13 5,000,000 e 5,004,500 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.25 6/1/13 4,000,000 4,239,600 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; AMBAC) 5.00 6/1/21 5,500,000 5,608,075 Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 14,500,000 16,237,390 Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Louisiana Community and Technical College System Facilities Corporation Project) 5.00 10/1/22 5,000,000 5,438,000 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 2,000,000 2,092,320 Maine.2% Maine Housing Authority, Mortgage Purchase Bonds 4.75 11/15/21 2,450,000 2,468,522 Maine Housing Authority, Mortgage Purchase Bonds 5.30 11/15/23 715,000 717,517 Maryland.6% Howard County, Consolidated Public Improvement GO 5.00 8/15/17 5,030,000 6,028,103 University System of Maryland, Auxiliary Facility and Tuition Revenue (Prerefunded) 5.00 4/1/13 2,405,000 a 2,605,697 Massachusetts2.5% Boston Water and Sewer Commission, General Revenue 5.00 11/1/26 2,155,000 2,392,977 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/20 3,285,000 4,048,401 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 4.75 2/1/15 2,525,000 2,681,853 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,034,550 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 3,500,000 3,501,155 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 2,000,000 2,426,060 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 5,000,000 5,664,750 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,675,080 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 330,033 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,070,020 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 6,000,000 6,823,020 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 1,500,000 1,553,040 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 275,000 309,026 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 380,000 381,136 Michigan1.0% Detroit, Water Supply System Second Lien Revenue (Insured; FGIC) 5.75 7/1/22 7,000,000 7,578,340 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.25 10/1/18 2,000,000 2,029,560 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.00 10/1/21 5,000,000 5,064,500 Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue 5.50 10/1/15 1,000,000 1,177,550 Minnesota1.4% Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 12,000,000 13,091,760 Minnesota Higher Education Facilities Authority, Revenue (Macalester College) 5.00 3/1/14 1,410,000 1,565,396 University of Minnesota Regents, Special Purpose Revenue (State Supported Stadium Debt) 5.00 8/1/19 6,300,000 7,059,717 Mississippi.2% Mississippi Home Corporation, SFMR (Collateralized: FHLMC, FNMA and GNMA) 4.38 12/1/18 1,895,000 1,914,765 Mississippi State University Educational Building Corporation, Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/16 400,000 471,852 Missouri.3% Curators of the University of Missouri, System Facilities Revenue 5.00 11/1/12 2,000,000 2,130,940 Missouri Environmental Improvement and Energy Resource Authority, Water PCR (State Revolving Fund Program - Master Trust) 5.50 7/1/14 1,250,000 1,400,175 Missouri Housing Development Commission, SFMR (Homeownership Loan Program) (Collateralized: FNMA and GNMA) 5.05 9/1/24 570,000 571,733 Nebraska.1% Nebraska Investment Finance Authority, SFHR (Collateralized: FHLMC, FNMA and GNMA) 4.70 9/1/21 790,000 794,258 Omaha City, GO (City of Omaha Convention Center/Arena Project) 6.50 12/1/16 1,000,000 1,269,980 Nevada1.9% Clark County, Highway Revenue (Motor Vehicle Fuel Tax) 5.00 7/1/28 15,000,000 15,436,350 Clark County School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/20 12,930,000 14,470,092 New Hampshire.1% Nashua, Capital Improvement Bonds (Prerefunded) 5.50 7/15/12 560,000 a 592,883 New Hampshire Business Finance Authority, PCR (Central Maine Power Company) 5.38 5/1/14 1,000,000 1,077,440 New Jersey7.1% Essex County Improvement Authority, Project Consolidation Revenue (County Guaranteed) (Refunding Project) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/24 12,725,000 14,585,268 Essex County Improvement Authority, Project Consolidation Revenue (County Guaranteed) (Refunding Project) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/25 5,630,000 6,402,042 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.13 11/1/16 1,000,000 1,183,380 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/17 2,500,000 2,955,125 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/18 5,000,000 5,753,100 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/19 5,000,000 5,785,050 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 5,000,000 5,741,750 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/15 4,400,000 4,657,136 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.50 6/15/24 3,000,000 2,847,390 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/17 2,000,000 2,147,840 New Jersey Economic Development Authority, School Facilities Construction Revenue 2.05 2/1/18 10,000,000 e 10,072,500 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 3/1/18 1,000,000 1,059,670 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; FGIC) (Prerefunded) 5.25 7/1/11 100,000 a 101,423 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 6/30/13 900,000 912,744 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 3,750,000 4,218,563 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/24 4,000,000 4,214,640 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 6/15/25 6,000,000 6,239,640 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 10,000,000 d 3,224,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/19 18,500,000 19,628,685 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 8,945,000 7,529,722 New Mexico.5% New Mexico Finance Authority, Revenue (Public Project Revolving Fund) (Insured; AMBAC) 5.25 6/1/17 1,000,000 1,120,030 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/18 5,000,000 5,972,650 New York6.8% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 1,000,000 1,040,810 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/11 950,000 952,156 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/12 950,000 1,006,886 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/13 950,000 1,057,074 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/14 950,000 1,103,311 Greece Central School District, GO (Insured; FGIC) 6.00 6/15/15 950,000 1,141,700 Long Island Power Authority, Electric System General Revenue 5.25 12/1/12 4,000,000 4,275,720 Metropolitan Transportation Authority, Commuter Facilities Revenue 5.50 7/1/11 1,000,000 1,004,230 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 2,880,000 2,990,534 Metropolitan Transportation Authority, State Service Contract Revenue 5.50 7/1/16 5,000,000 5,701,500 Metropolitan Transportation Authority, State Service Contract Revenue 5.75 1/1/18 1,500,000 1,782,675 Metropolitan Transportation Authority, Transit Facilities Revenue (Insured; FGIC) 0.00 7/1/11 1,000,000 d 999,800 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 12,000,000 13,829,520 Monroe County, Public Improvement GO 6.00 6/1/11 115,000 115,000 New York City, GO 5.13 12/1/24 10,000,000 10,834,000 New York City, GO 5.13 12/1/25 10,000,000 10,755,000 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 3,500,000 3,737,475 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,000,000 h 3,060,720 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.38 11/15/12 1,050,000 a 1,128,299 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,000,000 1,095,140 New York Local Government Assistance Corporation, Revenue 6.00 4/1/12 705,000 730,408 New York State Dormitory Authority, Revenue (Consolidated City University System) (Insured; Assured Guaranty Municipal Corp.) 5.75 7/1/18 200,000 232,062 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.00 10/1/18 1,500,000 1,503,570 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/15 5,000,000 5,698,600 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/16 5,000,000 5,802,200 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds 5.00 4/1/21 5,000,000 5,574,250 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 3,000,000 3,183,960 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/24 4,500,000 4,860,540 Port Authority of New York and New Jersey, Special Project Bonds (JFK International Air Terminal LLC Project) 6.00 12/1/36 2,000,000 2,013,240 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/19 5,000,000 5,336,150 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/18 2,000,000 2,077,780 North Carolina3.7% Charlotte, GO 5.00 4/1/13 1,000,000 1,084,800 Concord, COP (Insured; National Public Finance Guarantee Corp.) 5.50 6/1/11 1,000,000 1,000,000 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.38 1/1/16 1,500,000 1,577,760 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/17 8,050,000 9,400,790 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.25 1/1/20 5,000,000 5,538,250 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 18,000,000 18,665,820 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/25 4,075,000 4,795,786 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.50 1/1/13 2,770,000 2,909,470 North Carolina Municipal Power Agency Number 1, Catawba Electric Revenue 5.00 1/1/24 5,500,000 5,895,560 Wake County, LOR 5.00 1/1/24 5,955,000 6,656,618 Ohio1.1% Akron, Sanitary Sewer System Special Revenue (Insured; AMBAC) 6.00 12/1/14 500,000 502,120 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/15 2,265,000 2,458,861 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 6.00 1/1/17 3,900,000 4,227,132 Cuyahoga County, Revenue (Cleveland Clinic Health System Obligated Group) 5.75 1/1/24 4,000,000 4,247,120 Montgomery County, Revenue (Catholic Health Initiatives) 6.00 10/1/23 3,055,000 3,456,396 Ohio Housing Finance Agency, MFHR (Uptown Towers Apartments Project) (Collateralized; GNMA) 4.75 10/20/15 780,000 818,977 Toledo-Lucas County Port Authority, Port Facilities Revenue (Cargill, Inc. Project) 4.50 12/1/15 900,000 965,052 Oregon.1% Portland, Convention Center Urban Renewal and Redevelopment Bonds (Insured; AMBAC) 5.75 6/15/18 1,150,000 1,154,520 Pennsylvania1.1% Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.25 6/15/15 1,620,000 1,837,712 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/18 5,000,000 5,491,350 Philadelphia School District, GO 5.00 9/1/13 5,000,000 5,353,650 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 2,165,000 2,327,115 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/11 1,000,000 1,013,840 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/12 1,400,000 1,485,064 Rhode Island.1% Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 4.50 11/1/17 795,000 829,861 Rhode Island Health and Educational Building Corporation, Higher Educational Facility Revenue (Providence College Issue) (Insured; XLCA) 5.00 11/1/22 250,000 256,915 South Carolina1.7% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 3,000,000 3,555,690 Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.00 12/1/24 350,000 358,256 Newberry Investing in Children's Education, Installment Purchase Revenue (School District of Newberry County, South Carolina Project) 5.25 12/1/20 1,000,000 1,052,280 Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/18 15,080,000 16,854,916 South Carolina Jobs and Economic Development Authority, Hospital Facilities Revenue (Georgetown Memorial Hospital) (Insured; Radian) 5.25 2/1/21 1,250,000 1,250,513 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.13 3/1/26 950,000 983,858 Spartanburg Sanitary Sewer District, Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 4.25 3/1/27 2,130,000 2,211,132 Tennessee.5% Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 7,000,000 8,154,160 Texas11.8% Cedar Hill Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/34 15,540,000 15,938,446 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 1,000,000 996,910 Dallas, GO 5.00 2/15/27 2,500,000 2,679,800 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,104,270 Harris County, Toll Road Senior Lien Revenue 5.00 8/15/23 12,500,000 13,819,125 Harris County, Toll Road Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/30 11,735,000 11,787,925 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/25 4,000,000 4,246,360 Harris County, Unlimited Tax Road Bonds 5.00 10/1/21 13,705,000 16,007,029 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 5,000,000 5,546,550 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 6,000,000 6,178,620 Houston, Public Improvement GO 5.00 3/1/18 5,000,000 5,868,100 Houston, Public Improvement GO (Insured; AMBAC) 5.00 3/1/18 5,190,000 5,772,785 Katy Independent School District, Unlimited Tax Refunding Bonds (Permanent School Fund Guarantee Program) 0.00 2/15/16 1,505,000 d 1,374,110 Klein Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.00 8/1/12 1,575,000 a 1,661,861 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.25 11/1/40 5,500,000 4,974,310 Lower Colorado River Authority, Junior Lien Revenue (Seventh Supplemental Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/15 1,135,000 1,293,752 Lower Colorado River Authority, Revenue 5.00 5/15/16 14,000,000 16,201,080 Royse City Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 0.00 8/15/14 3,260,000 d 3,140,456 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/17 5,000,000 5,886,800 San Antonio, Electric and Gas Systems Revenue 5.00 2/1/25 10,000,000 10,849,100 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.38 8/15/19 90,000 90,842 Socorro Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 5.38 8/15/11 1,560,000 a 1,576,692 Texas Department of Housing and Community Affairs, SFMR (Collateralized: FNMA and GNMA and Insured; National Public Finance Guarantee Corp.) 5.45 9/1/23 965,000 970,269 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 7/1/17 7,500,000 8,509,125 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 1/1/20 10,000,000 10,735,400 Texas Tech University System Board of Regents, Finance System and Improvement Revenue (Insured; AMBAC) 5.00 2/15/12 2,000,000 2,067,100 Texas Transportation Commission, State Highway Fund First Tier Revenue 5.00 4/1/20 15,000,000 17,188,050 Texas Water Development Board, State Revolving Fund Subordinate Lien Revenue 5.00 7/15/24 4,500,000 4,906,170 Vermont.3% Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 2,000,000 2,009,320 Burlington, Electric Revenue (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/12 2,500,000 2,645,200 Virginia.5% Chesterfield County Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.88 6/1/17 2,500,000 2,556,450 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/16 4,070,000 4,809,275 Washington1.5% Energy Northwest, Electric Revenue (Project Number 1) (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,000,000 1,054,120 FYI Properties, LR (State of Washington Department of Information Services Project) 5.25 6/1/29 5,625,000 5,854,050 Tumwater Office Properties, LR (Washington State Office Building) 5.00 7/1/28 16,230,000 16,500,230 West Virginia.5% Monongalia County Building Commission, HR (Monongalia General Hospital) 5.25 7/1/20 3,630,000 3,769,465 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 1,000,000 1,059,380 West Virginia Economic Development Authority, PCR (Appalachian Power CompanyAmos Project) 4.85 9/4/13 2,600,000 2,754,388 Wisconsin2.0% Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 9,500,000 10,396,800 Wisconsin, GO 5.00 5/1/20 5,800,000 6,695,346 Wisconsin, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 11,825,000 13,275,809 U.S. Related4.8% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/12 2,000,000 2,054,700 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/11 950,000 954,826 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.25 7/1/13 1,380,000 1,489,820 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/18 5,000,000 5,454,800 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 5,000,000 5,167,600 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/15 2,000,000 2,198,720 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 3,940,000 4,193,815 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 10,000,000 10,436,800 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 4,000,000 4,241,600 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 580,000 593,566 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Public Housing Administration Projects) 5.00 12/1/11 420,000 428,476 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/14 1,000,000 1,067,480 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 995,000 1,067,337 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/15 5,000 5,897 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 5,000 6,053 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.50 7/1/16 1,995,000 2,149,892 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 1,940,000 2,117,277 Puerto Rico Public Buildings Authority, Government Facility Revenue 5.75 7/1/17 5,000 6,183 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 11,000,000 c 8,967,530 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 2,500,000 c 1,676,900 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 16,500,000 16,948,140 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.50 8/1/44 2,500,000 2,665,850 Total Long-Term Municipal Investments (cost $1,433,094,967) Short-Term Municipal Coupon Maturity Principal Investments4.0% Rate (%) Date Amount ($) Value ($) Colorado.4% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.13 6/1/11 1,000,000 i 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 2,710,000 i 2,710,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Northern Trust Company) 0.13 6/1/11 2,400,000 i 2,400,000 Florida.6% Jacksonville Health Facilities Authority, HR (Baptist Medical Center Project) (LOC; Wells Fargo Bank) 0.13 6/1/11 1,915,000 i 1,915,000 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.40 6/1/11 3,600,000 i 3,600,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.14 6/1/11 3,930,000 i 3,930,000 Illinois.4% Chicago, Second Lien Wastewater Transmission Revenue, Refunding (LOC; Bank of America) 0.11 6/1/11 5,000,000 i 5,000,000 Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.12 6/1/11 1,900,000 i 1,900,000 Iowa.4% Iowa Higher Education Loan Authority, Private College Facility Revenue (Des Moines University Project) (LOC; U.S. Bank NA) 0.13 6/1/11 6,000,000 i 6,000,000 Kentucky.1% Trimble County, Lease Program Revenue (Kentucky Association of Counties Leasing Trust) (LOC; U.S. Bank NA) 0.11 6/1/11 1,305,000 i 1,305,000 Massachusetts.1% Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.39 6/1/11 900,000 i 900,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 300,000 i 300,000 New York.5% Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.14 6/1/11 2,600,000 i 2,600,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.13 6/1/11 3,200,000 i 3,200,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.75 6/1/11 3,500,000 i 3,500,000 Ohio.1% Ohio Water Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Wells Fargo Bank) 0.14 6/1/11 1,100,000 i 1,100,000 Tennessee.2% Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.15 6/1/11 2,200,000 i 2,200,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.15 6/1/11 390,000 i 390,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.14 6/1/11 2,200,000 i 2,200,000 Virginia.6% Albemarle County Economic Development Authority, Health Services Revenue (The University of Virginia Health Services Foundation) (LOC; Bank of America) 0.14 6/1/11 9,145,000 i 9,145,000 West Virginia.5% West Virginia Hospital Finance Authority, HR, Refunding (West Virginia United Health System Obligated Group) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 7,000,000 i 7,000,000 Total Short-Term Municipal Investments (cost $62,295,000) Total Investments (cost $1,495,389,967) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, this security were valued at $1,193,990 or 0.1% of net assets. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate securityinterest rate subject to periodic change. f Purchased on a delayed delivery basis. g Non-income producingsecurity in default. h Subject to interest rate change on November 1, 2011. i Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,495,389,967. Net unrealized appreciation on investments was $56,482,320 of which $67,418,148 related to appreciated investment securities and $10,935,828 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 340 (42,170,625) June 2011 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,551,872,287 - Liabilities ($) Other Financial Instruments: Futures+ (1,700,000) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Short-Term Municipal Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments92.5% Rate (%) Date Amount ($) Value ($) Alabama.4% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 1,370,000 1,359,204 Jefferson County, Sewer Revenue Warrants (Insured; Assured Guaranty Municipal Corp.) 5.25 2/1/13 3,000,000 2,897,790 Alaska.4% Alaska Industrial Development and Export Authority, Revolving Fund Revenue 5.00 4/1/14 2,370,000 2,592,993 Anchorage, Senior Lien Electric Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/11 1,000,000 1,023,180 North Slope Borough, GO 5.00 6/30/12 1,000,000 1,051,190 Arizona3.0% Arizona Health Facilities Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 4,000,000 4,142,440 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) 5.50 9/1/13 3,300,000 3,577,728 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/12 1,275,000 1,338,801 Arizona School Facilities Board, COP (Lease-to-Own-Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 9/1/13 10,950,000 11,761,176 Arizona Transportation Board, Subordinated Highway Revenue 5.00 7/1/14 2,165,000 2,421,314 Scottsdale, GO (Projects of 2000 and 2004) 5.00 7/1/13 3,000,000 3,275,820 University of Arizona Board of Regents, System Revenue 6.20 6/1/16 5,000,000 5,619,950 California5.1% California, Economic Recovery Bonds 2.50 7/1/12 2,000,000 2,039,760 California, GO (Various Purpose) 5.00 9/1/12 3,220,000 3,389,114 California Department of Water Resources, Power Supply Revenue 5.00 5/1/13 5,000,000 5,430,550 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 1,500,000 1,561,545 California Health Facilities Financing Authority, Health Facility Revenue (Catholic Healthcare West) 5.00 7/2/12 3,000,000 3,123,090 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 3.90 12/1/11 2,000,000 2,035,160 California Infrastructure and Economic Development Bank, Revenue (The J. Paul Getty Trust) 2.25 4/2/12 2,500,000 2,538,675 California Statewide Communities Development Authority, MFHR (Clara Park / Cypress Sunrise / Wysong Plaza Apartments) (Collateralized; GNMA) 4.55 1/20/16 1,065,000 1,121,988 California Statewide Communities Development Authority, PCR (Southern California Edison Company) (Insured; XLCA) 4.10 4/1/13 1,000,000 1,047,290 California Statewide Communities Development Authority, Revenue (Kaiser Permanente) 5.00 4/1/13 5,000,000 5,345,800 California Statewide Communities Development Authority, Revenue (Proposition 1A Receivables Program) 5.00 6/15/13 13,000,000 13,925,990 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/11 1,005,000 1,005,000 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 6/1/11 2,665,000 2,665,000 Los Angeles County Capital Asset Leasing Corporation, LR (LAC-CAL Equipment Program) 5.00 12/1/11 3,105,000 3,172,565 Mount San Antonio Community College District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/15 2,000,000 2,088,640 Sacramento County Sanitation Districts Financing Authority, Revenue (Sacramento Regional County Sanitation District) (Insured; AMBAC) (Prerefunded) 5.00 12/1/14 1,000,000 a 1,146,100 San Bernardino County Transportation Authority, Sales Tax Revenue Notes 5.00 5/1/12 1,500,000 1,562,670 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 4.00 1/1/13 1,000,000 1,045,950 Colorado1.2% Black Hawk, Device Tax Revenue 5.00 12/1/11 600,000 606,540 Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 5.00 11/12/13 5,000,000 5,428,000 Denver City and County, Airport System Revenue 4.00 11/15/14 1,310,000 1,381,775 Denver City and County, Airport System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/15/15 5,000,000 5,081,800 Connecticut2.8% Connecticut, GO (Economic Recovery) 5.00 1/1/13 10,000,000 10,712,900 Connecticut, GO (Economic Recovery) 5.00 1/1/14 10,010,000 11,078,668 Connecticut Health and Educational Facilities Authority, Revenue (Ascension Health Credit Group) 3.50 2/1/12 1,395,000 1,421,965 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,190,000 1,242,491 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 2.50 2/12/15 5,000,000 5,247,500 Delaware.5% Delaware, GO 5.00 10/1/13 3,275,000 3,621,691 University of Delaware, Revenue 2.00 6/1/11 1,675,000 1,675,000 Florida5.9% Capital Trust Agency, Revenue (Seminole Tribe of Florida Convention and Resort Hotel Facilities) (Prerefunded) 8.95 10/1/12 1,500,000 a 1,698,165 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/13 10,000,000 10,548,800 Clearwater, Water and Sewer Revenue 5.00 12/1/11 1,000,000 1,022,980 Escambia County, SWDR (Gulf Power Company Project) 2.00 4/3/12 2,500,000 2,528,050 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 1,100,000 1,153,713 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/13 6,100,000 6,618,317 Florida Department of Environmental Protection, Florida Forever Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 3,250,000 3,410,972 Florida Department of Management Services, Florida Facilities Pool Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 9/1/13 1,825,000 1,987,790 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/13 4,060,000 4,368,235 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/15 10,000,000 11,036,100 Florida State Board of Education, Lottery Revenue (Insured; AMBAC) 5.25 7/1/14 5,000,000 5,603,850 Florida State Board of Education, Public Education Capital Outlay Bonds (Insured; National Public Finance Guarantee Corp.) 5.25 6/1/13 3,000,000 3,277,680 Miami-Dade County, Double-Barreled Aviation GO 5.00 7/1/14 1,000,000 1,120,010 Miami-Dade County Health Facilities Authority, HR (Miami Children's Hospital Project) (Insured; AMBAC) 5.50 8/15/11 2,450,000 2,476,852 Orlando-Orange County Expressway Authority, Revenue (Insured; AMBAC) 5.00 7/1/12 2,000,000 2,088,220 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.25 8/1/11 1,000,000 1,007,670 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; FGIC) 5.00 8/1/11 2,200,000 2,215,752 Georgia3.0% Atlanta, Airport General Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/1/17 1,000,000 1,008,550 Forsyth County, GO 5.00 3/1/12 2,000,000 2,072,640 Georgia, GO 5.00 5/1/12 1,270,000 1,325,702 Georgia, GO 4.50 12/1/12 3,125,000 3,323,000 Georgia, GO 4.00 7/1/13 5,000,000 5,373,600 Georgia, GO (Prerefunded) 5.00 8/1/12 5,000,000 a 5,276,800 Georgia Environmental Loan Acquisition Corporation, Local Government Loan Securitization Revenue (Loan Pool) 2.40 3/15/16 2,000,000 2,048,980 Gwinnett County School District, GO 5.00 2/1/13 3,000,000 3,232,710 Main Street Natural Gas, Inc., Gas Project Revenue 5.00 3/15/12 5,790,000 5,925,949 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 1/1/13 2,000,000 a 2,144,880 Hawaii1.2% Hawaii, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 7/1/12 10,850,000 a 11,424,941 Hawaii, GO (Insured; National Public Finance Guarantee Corp.) 5.00 10/1/12 1,000,000 1,060,620 Illinois3.2% Chicago, GO (Project and Refunding Series) (Insured; National Public Finance Guarantee Corp.) 5.25 1/1/12 2,035,000 2,095,053 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,750,000 a 1,788,465 Chicago, Senior Lien Water Revenue (Insured; AMBAC) (Prerefunded) 5.50 11/1/11 1,000,000 a 1,021,980 Chicago Board of Education, Unlimited Tax GO (Dedicated Revenues) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/14 2,000,000 2,178,900 Chicago O'Hare International Airport, Second Lien Passenger Facility Charge Revenue (Insured; AMBAC) 5.50 1/1/14 1,000,000 1,013,290 Chicago Transit Authority, Capital Grant Receipts Revenue (Federal Transit Administration Section 5307 Formula Funds) (Insured; AMBAC) 5.00 6/1/14 3,815,000 4,038,750 Cook County, GO Capital Equipment Bonds 5.00 11/15/12 1,000,000 1,057,020 Illinois, GO 5.00 1/1/12 1,000,000 1,019,710 Illinois, GO 5.00 1/1/14 13,500,000 14,436,900 Illinois, GO (Fund for Infrastructure, Roads, Schools and Transit) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/11 2,000,000 2,025,020 Illinois, Sales Tax Revenue (Fund for Infrastructure, Roads, Schools and Transit) (Prerefunded) 5.50 6/15/11 1,100,000 a 1,102,277 Illinois Finance Authority, Revenue (Northwestern Memorial Hospital) 5.00 8/15/11 1,000,000 1,009,680 Illinois Finance Authority, SWDR (Waste Management, Inc. Project) 1.45 10/3/11 1,500,000 1,500,525 Indiana.9% Indiana Transportation Finance Authority, Highway Revenue (Insured; FGIC) (Prerefunded) 5.25 6/1/14 1,000,000 a 1,132,450 Purdue University Trustees, Purdue University Student Facilities System Revenue 5.25 7/1/12 2,000,000 2,107,780 Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 6,000,000 6,024,060 Iowa.3% Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 2.10 12/1/11 2,500,000 2,522,875 Iowa Higher Education Loan Authority, Private College Facility Revenue (Grinnell College Project) 4.00 12/1/13 1,000,000 1,083,850 Kentucky1.5% Kentucky Economic Development Finance Authority, Health System Revenue (Norton Healthcare, Inc.) 6.25 10/1/12 665,000 673,878 Kentucky Property and Buildings Commission, Revenue (Project Number 69) (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/14 1,450,000 1,460,846 Kentucky Property and Buildings Commission, Revenue (Project Number 72) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 10/1/11 1,550,000 a 1,576,784 Kentucky Property and Buildings Commission, Revenue (Project Number 82) (Insured; Assured Guaranty Municipal Corp.) 5.25 10/1/13 8,480,000 9,345,299 Louisville/Jefferson County Metro Government, PCR (Louisville Gas and Electric Company Project) 1.90 4/2/12 3,000,000 3,013,530 Louisiana.7% Louisiana, GO 0.95 7/15/14 5,000,000 b 5,000,000 Louisiana Offshore Terminal Authority, Deepwater Port Revenue (LOOP LLC Project) 1.88 10/1/13 2,000,000 2,003,620 Maryland1.6% Anne Arundel County, Consolidated General Improvements GO 4.00 4/1/14 4,000,000 4,363,720 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 8/1/12 1,195,000 1,261,442 Maryland, GO (State and Local Facilities Loan - Capital Improvement Bonds) 5.00 7/15/13 5,000,000 5,485,100 Maryland Department of Transportation, Consolidated Transportation Revenue 5.00 3/1/13 4,950,000 5,345,406 Maryland Health and Higher Educational Facilities Authority, Revenue (The Johns Hopkins Health System Obligated Group Issue) 5.00 11/15/11 1,000,000 1,021,050 Massachusetts5.8% Massachusetts, Consolidated Loan 5.25 8/1/13 1,500,000 1,653,165 Massachusetts, Consolidated Loan 5.00 8/1/14 5,000,000 5,638,550 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.50 11/1/12 2,000,000 2,147,640 Massachusetts, Consolidated Loan (Insured; FGIC) 5.50 11/1/13 1,700,000 1,901,042 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/12 1,700,000 1,825,494 Massachusetts, Consolidated Loan (Insured; FGIC) (Prerefunded) 5.25 11/1/12 2,000,000 a 2,134,880 Massachusetts, Consolidated Loan (Insured; XLCA) (Prerefunded) 5.25 11/1/12 15,000,000 a 16,022,700 Massachusetts Bay Transportation Authority, Assessment Revenue 4.00 7/1/13 1,250,000 1,340,962 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.00 7/1/14 12,705,000 a 14,395,527 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/12 1,375,000 1,415,123 Massachusetts Development Finance Agency, Revenue (Brandeis University Issue) 3.00 10/1/13 1,140,000 1,187,333 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 4.00 12/1/11 1,725,000 1,751,324 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,000,000 1,026,710 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.10 4/19/12 1,000,000 1,032,650 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/13 1,350,000 1,463,387 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/14 1,600,000 1,779,360 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 6.13 10/1/14 1,000,000 1,129,930 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.00 8/1/12 3,000,000 a 3,157,950 Michigan.4% Michigan, State Trunk Line Fund Revenue (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.50 11/1/11 4,145,000 a 4,235,485 Minnesota3.0% Minnesota, GO (Prerefunded) 5.25 11/1/12 13,175,000 a 14,101,071 Minnesota, GO (State Trunk Highway Bonds) 5.00 8/1/12 1,720,000 1,815,632 Minnesota, GO (State Trunk Highway Bonds) 4.00 8/1/13 1,310,000 1,411,184 Minnesota, GO (Various Purpose) 4.00 8/1/13 11,500,000 12,388,260 Northern Municipal Power Agency, Electric System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/12 2,000,000 2,053,600 Mississippi.1% Mississippi Business Finance Corporation, Revenue (Mississippi Power Company Project) 2.25 1/15/13 1,150,000 1,156,153 Missouri.3% Rockwood R-6 School District, GO 5.00 2/1/12 1,035,000 1,068,306 Saint Louis, Airport Revenue (Lambert-Saint Louis International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/13 1,800,000 1,915,524 Montana.2% Montana Board of Regents of Higher Education of the University of Montana, Facilities Improvement Revenue (Insured; National Public Finance Guarantee Corp.) 5.75 5/15/24 1,610,000 1,631,172 Nebraska.9% Lincoln, GO 4.00 12/1/15 2,035,000 2,283,697 Nebraska Public Power District, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 1,300,000 1,390,740 University of Nebraska Facilities Corporation, Deferred Maintenance Bonds (Insured; AMBAC) 5.00 7/15/13 5,125,000 5,610,748 Nevada2.9% Clark County, Airport System Junior Subordinate Lien Revenue 5.00 7/1/12 10,000,000 10,423,700 Clark County, Limited Tax GO Public Safety Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/14 1,000,000 1,091,680 Clark County, Passenger Facility Charge Revenue (Las Vegas-McCarran International Airport) 5.00 7/1/14 2,500,000 2,721,975 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/14 6,745,000 7,439,870 Clark County School District, Limited Tax GO (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/15 6,800,000 7,637,216 Las Vegas Valley Water District, GO (Additionally Secured by Pledged Revenues) 5.00 2/1/13 1,000,000 1,067,710 Las Vegas Valley Water District, GO (Additionally Secured by Southern Nevada Water Authority Pledged Revenues) 5.00 6/1/14 450,000 498,649 New Hampshire1.0% Manchester, School Facilities Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 6/1/13 4,465,000 a 4,880,066 New Hampshire Health and Education Facilities Authority, Revenue (Center for Life Management Issue) (LOC; Ocean National Bank) 4.05 7/1/11 2,425,000 2,429,365 New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) 3.50 8/1/12 2,535,000 2,603,901 Portsmouth, GO 5.00 9/15/13 1,000,000 1,067,870 New Jersey3.2% New Jersey, COP (Equipment Lease Purchase Agreement) 5.00 6/15/12 2,000,000 2,067,840 New Jersey, GO 5.25 7/1/12 2,000,000 2,104,960 New Jersey, GO 5.00 8/15/15 10,000,000 11,436,000 New Jersey Economic Development Authority, Cigarette Tax Revenue 5.38 6/15/14 2,935,000 3,098,362 New Jersey Economic Development Authority, Cigarette Tax Revenue (Insured; FGIC) 5.00 6/15/13 5,000,000 5,183,250 New Jersey Economic Development Authority, Exempt Facilities Revenue (Waste Management of New Jersey, Inc. Project) 2.20 11/1/13 2,000,000 2,011,740 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 3/1/12 2,000,000 2,072,020 New Jersey Economic Development Authority, School Facilities Construction Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/12 2,750,000 2,912,140 New Jersey Educational Facilities Authority, Revenue (Princeton University) 5.00 7/1/14 2,185,000 2,467,149 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 5.50 6/1/11 1,000,000 1,000,000 New Mexico1.4% Albuquerque Bernalillo County Water Utility Authority, Joint Water and Sewer System Revenue 5.00 7/1/12 3,700,000 3,892,696 New Mexico Educational Assistance Foundation, Education Loan Revenue 1.01 12/1/20 4,790,000 b 4,750,387 New Mexico Finance Authority, State Transportation Senior Lien Revenue 5.00 6/15/13 4,940,000 5,395,962 New Mexico Finance Authority, State Transportation Subordinate Lien Revenue (Insured; AMBAC) 5.00 6/15/13 1,000,000 1,088,240 New York11.5% Long Island Power Authority, Electric System General Revenue 5.00 5/1/15 5,400,000 6,090,336 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/13 11,125,000 12,134,371 New York City, GO 5.00 8/15/13 5,000,000 5,454,100 New York City, GO 5.00 8/1/14 4,000,000 4,471,240 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50/14.00 11/1/26 3,345,000 c 3,412,703 New York City Transitional Finance Authority, Future Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/14 3,910,000 4,175,802 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 4.00 11/1/11 5,000,000 5,077,850 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 2.75 7/1/12 3,500,000 3,582,460 New York State, GO 3.00 2/1/14 10,000,000 10,597,200 New York State, GO 5.00 2/15/15 4,320,000 4,919,054 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) (Insured; XLCA) 5.25 7/1/13 1,000,000 1,088,590 New York State Dormitory Authority, Revenue (New York State Association for Retarded Children, Inc.) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/12 1,100,000 1,126,169 New York State Dormitory Authority, Revenue (School Districts Revenue Financing Program) (Insured; National Public Finance Guarantee Corp.) 5.75 10/1/17 2,500,000 2,642,075 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/14 4,075,000 4,542,566 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Project) 5.38 6/15/16 5,000,000 5,245,550 New York State Municipal Bond Bank Agency, Special School Purpose Revenue (Prior Year Claims) 5.50 6/1/13 5,000,000 5,450,400 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/15 2,675,000 2,779,191 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) (Prerefunded) 5.00 4/1/14 1,475,000 a 1,647,088 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/12 10,000,000 10,274,600 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/14 1,000,000 1,096,500 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 1,055,000 1,102,127 Tobacco Settlement Financing Corporation of New York, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.50 6/1/16 5,000,000 5,017,850 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 1/1/12 1,000,000 a 1,027,820 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.13 1/1/12 2,055,000 a 2,113,054 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 4.00 11/15/12 12,325,000 12,931,390 Troy Industrial Development Authority, Civic Facility Revenue (Rensselaer Polytechnic Institute Project) 4.05 9/1/11 3,500,000 3,524,920 Westchester County, GO 3.00 6/1/13 1,350,000 1,420,349 North Carolina2.6% Brunswick County, GO 5.00 5/1/13 2,445,000 2,657,299 Forsyth County, GO 3.00 7/1/13 1,495,000 1,575,715 Mecklenburg County, Public Improvement GO 5.00 3/1/12 5,000,000 5,179,700 North Carolina, GO 5.00 6/1/13 10,000,000 10,919,200 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.50 1/1/12 5,000,000 5,134,350 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/13 2,000,000 2,124,200 Ohio1.2% Lorain County, Hospital Facilities Improvement Revenue (Catholic Healthcare Partners) 5.63 10/1/12 2,500,000 2,564,375 Ohio, GO Highway Captial Improvements Bonds (Full Faith and Credit/Highway User Receipts) 5.25 5/1/12 525,000 549,229 Ohio, Mental Health Capital Facilities Bonds (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/13 2,230,000 2,417,231 Ohio Water Development Authority, Fresh Water Revenue 5.00 12/1/12 1,905,000 2,039,588 Ohio Water Development Authority, Solid Waste Revenue (Waste Management, Inc. Project) 1.75 6/1/13 2,500,000 2,500,000 Ohio Water Development Authority, Water Development Revenue (Fresh Water Improvement Series) 5.00 6/1/13 2,060,000 2,245,112 Oklahoma.6% Oklahoma Building Bonds Commission, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 7/15/13 5,460,000 a 6,038,050 Oregon.5% Oregon Department of Transportation, Highway User Tax Revenue 5.25 11/15/16 4,375,000 4,962,956 Pennsylvania7.0% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) 5.00 1/1/13 1,400,000 1,451,646 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/13 1,000,000 1,079,260 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 5/15/14 2,875,000 3,172,390 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/13 3,035,000 3,309,850 Delaware County Industrial Development Authority, PCR (PECO Energy Company Project) 4.00 12/1/12 8,490,000 8,816,271 Delaware Valley Regional Finance Authority, Local Government Revenue 5.50 7/1/12 1,500,000 1,565,130 Montgomery County, GO 5.00 9/15/11 2,155,000 2,184,825 Pennsylvania, GO 5.50 2/1/13 1,100,000 1,192,323 Pennsylvania, GO 5.00 2/15/13 10,750,000 11,580,653 Pennsylvania, GO 5.00 7/15/14 6,740,000 7,606,225 Pennsylvania, GO 5.00 9/1/16 5,000,000 5,608,850 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/13 1,950,000 2,090,615 Pennsylvania, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 2/1/14 5,000,000 a 5,441,400 Pennsylvania Higher Educational Facilities Authority, Revenue (The University of Pennsylvania Health System) (Insured; AMBAC) 5.00 8/15/12 6,325,000 6,645,931 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/12 1,500,000 1,572,570 Philadelphia School District, GO 5.00 9/1/12 5,000,000 5,250,750 State Public School Building Authority, College Revenue (Northampton County Area Community College Project) 4.00 3/1/14 2,165,000 2,292,302 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 4.00 9/15/14 1,810,000 1,932,139 Swarthmore Borough Authority, Revenue (Swarthmore College) 5.00 9/15/13 1,500,000 1,645,245 South Carolina.2% Piedmont Municipal Power Agency, Electric Revenue 5.00 1/1/15 2,000,000 2,215,600 Texas7.9% Austin, Water and Wastewater System Revenue 4.00 11/15/13 1,500,000 1,623,165 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/11 1,775,000 1,801,305 Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue 4.00 11/1/12 2,220,000 2,320,966 Cypress-Fairbanks Independent School District, Unlimited Tax Schoolhouse Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/13 1,550,000 1,671,148 Dallas Area Rapid Transit, Senior Lien Sales Tax Revenue (Insured; AMBAC) (Prerefunded) 5.38 12/1/11 2,135,000 a 2,189,955 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/15 1,000,000 1,158,720 Frisco Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) (Prerefunded) 6.25 8/15/12 1,905,000 a 2,042,027 Gulf Coast Waste Disposal Authority, Environmental Facilities Revenue (BP Products North America, Inc. Project) 2.30 9/3/13 4,000,000 4,006,400 Harris County, GO and Revenue (Prerefunded) 5.00 8/15/12 15,000,000 a 15,853,500 Harris County, Toll Road Senior Lien Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/16 1,500,000 1,672,665 Harris County, Unlimited Tax Road Bonds 5.00 10/1/12 1,000,000 1,062,280 Harris County, Unlimited Tax Toll Road and Subordinate Lien Revenue 5.00 8/15/12 2,100,000 2,218,944 Harris County Cultural Education Facilities Finance Corporation, Revenue (The Methodist Hospital System) 5.25 12/1/12 1,800,000 1,923,372 Lower Colorado River Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.88 5/15/15 1,075,000 1,079,429 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/13 2,050,000 2,157,031 Northside Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 1.50 8/1/12 10,000,000 10,085,500 Plano, GO 5.25 9/1/14 1,225,000 1,399,734 Richardson Independent School District, Unlimited Tax Bonds (Permanent School Fund Guarantee Program) 4.00 2/15/15 1,000,000 1,106,540 Texas, Water Financial Assistance GO Bonds (Water Infrastructure Fund) 4.00 8/1/11 500,000 503,155 Texas A&M University System Board of Regents, Financing System Revenue 5.00 5/15/13 1,375,000 1,496,330 Texas Municipal Gas Acquisition and Supply Corporation I, Gas Supply Revenue 5.00 12/15/13 720,000 765,050 Trinity River Authority, Regional Wastewater System Revenue 5.00 8/1/15 3,280,000 3,782,299 Trinity River Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 8/1/15 8,865,000 9,676,236 University of Texas System Board of Regents, Financing System Revenue 5.25 8/15/12 4,485,000 4,754,055 University of Texas System Board of Regents, Financing System Revenue 5.00 8/15/13 6,485,000 7,128,053 Utah1.1% Salt Lake County, Sales Tax Revenue 5.00 8/1/12 1,000,000 1,055,540 Timpanogos Special Service District, Sewer Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 6/1/14 1,775,000 1,978,060 Utah, GO 4.00 7/1/13 8,000,000 8,599,520 Virginia3.3% Hampton, Public Improvement GO 4.25 1/15/13 4,015,000 4,265,897 Louisa Industrial Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 12/1/11 1,500,000 1,529,460 Newport News, GO General Improvement Bonds and GO Water Bonds 5.00 1/15/13 1,000,000 1,074,610 Richmond, GO Public Improvement (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/16 6,040,000 6,588,190 Virginia Beach, GO Public Improvement 5.00 7/15/11 1,000,000 1,005,870 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/13 2,000,000 2,153,000 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) 5.00 2/1/14 2,610,000 2,904,486 Virginia College Building Authority, Educational Facilities Revenue (21st Century College and Equipment Programs) (Prerefunded) 5.00 2/1/12 1,200,000 a 1,238,292 Virginia College Building Authority, Educational Facilities Revenue (Public Higher Education Financing Program) 5.00 9/1/12 1,555,000 1,647,025 Virginia Commonwealth Transportation Board, Transportation Revenue (U.S. Route 58 Corridor Development Program) 5.25 5/15/12 5,000,000 5,238,950 Virginia Public Building Authority, Public Facilities Revenue 5.00 8/1/15 5,000,000 5,787,750 Virginia Resources Authority, Infrastructure Revenue (Virginia Pooled Financing Program) 5.00 5/1/12 1,430,000 1,492,891 Washington2.3% Chelan County Public Utility District Number 1, Chelan Hydro Consolidated System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/12 4,000,000 4,169,480 Energy Northwest, Electric Revenue (Columbia Generating Station) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 7/1/11 1,530,000 a 1,551,940 Energy Northwest, Electric Revenue (Project Number 3) (Insured; AMBAC) 6.00 7/1/16 5,000,000 5,283,800 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 4,795,000 5,166,373 King County, Limited Tax GO (Baseball Stadium) 5.50 12/1/12 310,000 334,000 King County, Limited Tax GO (Payable From Sewer Revenues) 5.00 1/1/14 1,000,000 1,108,940 Seattle, Municipal Light and Power Improvement Revenue 5.00 4/1/12 1,145,000 1,190,193 Snohomish County, Unlimited Tax GO (Edmonds School District Number 15) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/12 1,500,000 1,603,815 Washington, GO (Various Purpose) (Insured; AMBAC) 5.00 1/1/14 3,810,000 4,221,937 Wisconsin.4% Wisconsin, Petroleum Inspection Fee Revenue 5.00 7/1/13 3,500,000 3,811,850 U.S. Related3.0% Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/13 2,140,000 2,254,426 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 1,335,000 1,419,866 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/13 5,000,000 5,317,850 Puerto Rico Electric Power Authority, Power Revenue 2.00 7/1/11 700,000 700,595 Puerto Rico Government Development Bank, GO (Insured; National Public Finance Guarantee Corp.) 4.75 12/1/15 5,000,000 5,141,150 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 1,800,000 1,908,720 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/14 3,000,000 3,188,700 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 1,030,000 1,034,460 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/14 2,250,000 2,351,948 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Prerefunded) 5.25 7/1/12 1,000,000 a 1,053,100 Puerto Rico Public Buildings Authority, Government Facilities Revenue 5.50 7/1/11 2,000,000 2,007,500 University of Puerto Rico, University System Revenue 5.00 6/1/13 2,315,000 2,423,111 University of Puerto Rico, University System Revenue 5.00 6/1/14 2,930,000 3,095,193 Total Long-Term Municipal Investments (cost $969,177,868) Short-Term Municipal Coupon Maturity Principal Investments8.2% Rate (%) Date Amount ($) Value ($) California.0% Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.13 6/1/11 400,000 d 400,000 Colorado.5% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.13 6/1/11 1,000,000 d 1,000,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; U.S. Bank NA) 0.13 6/1/11 2,100,000 d 2,100,000 Denver City and County, MFHR (Ogden Residences Project) (LOC; Credit Lyonnais) 0.18 6/1/11 285,000 d 285,000 Pitkin County, IDR, Refunding (Aspen Skiing Company Project) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 1,500,000 d 1,500,000 Connecticut.1% Connecticut Health and Educational Facilities Authority, Revenue (Edgehill Issue) (LOC; JPMorgan Chase Bank) 0.15 6/1/11 1,100,000 d 1,100,000 Florida1.1% Lakeland, Energy System Revenue, Refunding 0.95 6/7/11 8,500,000 d 8,535,700 Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.40 6/1/11 3,100,000 d 3,100,000 Orange County School Board, COP (Master Lease Purchase Agreement) (LOC; Wells Fargo Bank) 0.14 6/1/11 100,000 d 100,000 Illinois.3% Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.12 6/1/11 2,600,000 d 2,600,000 Romeoville, Revenue (Lewis University) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 1,000,000 d 1,000,000 Indiana.5% Indiana Finance Authority, Environmental Revenue, Refunding (Duke Energy Indiana, Inc. Project) (LOC; Bank of America) 0.14 6/1/11 5,060,000 d 5,060,000 Iowa.3% Iowa Higher Education Loan Authority, Private College Faciliity Revenue, Refunding (Des Moines University Project) (LOC; Allied Irish Banks) 0.13 6/1/11 1,000,000 d 1,000,000 Iowa Higher Education Loan Authority, Private College Facility Revenue (Saint Ambrose University Project) (LOC; Northern Trust Company) 0.14 6/1/11 2,200,000 d 2,200,000 Massachusetts.3% Massachusetts, GO Notes, Refunding 0.71 6/7/11 3,700,000 d 3,704,070 New York1.6% Albany Industrial Development Agency, Civic Facility Revenue (The College of Saint Rose Project) (LOC; Bank of America) 0.17 6/1/11 2,120,000 d 2,120,000 Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.14 6/1/11 6,700,000 d 6,700,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.14 6/1/11 4,000,000 d 4,000,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.75 6/1/11 3,600,000 d 3,600,000 North Carolina.5% North Carolina Medical Care Commission, Health Care Facilities Revenue (Duke University Health System) 0.48 12/1/11 5,000,000 5,000,000 Pennsylvania.9% Pennsylvania Turnpike Commission, Turnpike Revenue 0.80 6/7/11 10,000,000 d 10,036,600 Tennessee.7% Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.15 6/1/11 5,200,000 d 5,200,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.15 6/1/11 2,300,000 d 2,300,000 Texas.9% Texas, TRAN 2.00 8/31/11 9,000,000 9,040,680 Vermont.3% Vermont Educational and Health Buildings Financing Agency, HR (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.14 6/1/11 2,300,000 d 2,300,000 Vermont Educational and Health Buildings Financing Agency, Revenue (Southwestern Vermont Medical Center Project) (LOC; TD Bank) 0.14 6/1/11 1,000,000 d 1,000,000 West Virginia.2% West Virginia Hospital Finance Authority, HR, Refunding (West Virginia United Health System Obligated Group) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 2,200,000 d 2,200,000 Total Short-Term Municipal Investments (cost $87,102,337) Total Investments (cost $1,056,280,205) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Subject to interest rate change on November 1, 2011. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $1,056,280,205. Net unrealized appreciation on investments was $12,088,165 of which $13,138,317 related to appreciated investment securities and $1,050,152 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 1,068,368,370 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Pennsylvania Intermediate Municipal Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.7% Rate (%) Date Amount ($) Value ($) Alabama1.3% Jefferson County, Limited Obligation School Warrants 5.25 1/1/15 2,500,000 2,359,650 Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 1/1/21 3,500,000 3,383,520 Arizona.3% University Medical Center Corporation, HR 5.25 7/1/15 1,160,000 1,224,368 California7.2% Agua Caliente Band, Cahuilla Indians Revenue 6.00 7/1/18 1,500,000 a 1,424,205 Alameda Corridor Transportation Authority, Revenue (Insured; AMBAC) 0/5.25 10/1/21 2,000,000 b 1,735,220 California, GO 5.50 6/1/20 110,000 110,338 California, GO 5.50 11/1/33 6,200,000 6,271,548 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,117,780 California, GO (Various Purpose) 6.00 4/1/38 5,000,000 5,335,400 California County Tobacco Securitization Agency, Tobacco Settlement Asset-Backed Bonds (Los Angeles County Securitization Corporation) 5.25 6/1/21 1,250,000 1,124,500 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue 5.75 1/15/40 2,000,000 1,681,780 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/27 6,000,000 5,691,240 Foothill/Eastern Transportation Corridor Agency, Toll Road Revenue (Insured; National Public Finance Guarantee Corp.) 5.88 1/15/29 2,000,000 1,830,660 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 5.00 6/1/21 2,000,000 1,998,440 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 3,865,000 2,980,997 Colorado1.4% Northwest Parkway Public Highway Authority, Revenue (Insured; AMBAC) (Prerefunded) 0/5.70 6/15/16 5,000,000 b,c 5,945,700 Florida1.2% Miami-Dade County, Water and Sewer System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/39 5,000,000 5,031,150 Massachusetts.1% Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 350,000 330,033 Michigan.6% Detroit City School District, School Buildings and Site Improvement Bonds (Insured; FGIC) 5.25 5/1/17 2,000,000 2,174,280 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/22 500,000 402,745 New Jersey1.7% Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/21 2,000,000 2,314,020 Garden State Preservation Trust, Open Space and Farmland Preservation Revenue (Insured; Assured Guaranty Municipal Corp.) 5.80 11/1/23 2,000,000 2,296,700 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 3,425,000 2,883,096 North Carolina.7% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.30 1/1/15 1,500,000 1,582,965 North Carolina Eastern Municipal Power Agency, Power System Revenue 5.13 1/1/23 1,500,000 1,526,280 Ohio1.3% Cuyahoga County, Revenue (Cleveland Clinic Health System) 6.00 1/1/16 5,000,000 5,427,950 Pennsylvania68.4% Allegheny County Airport Authority, Airport Revenue (Pittsburgh International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/17 1,000,000 1,064,750 Allegheny County Hospital Development Authority, Revenue (University of Pittsburgh Medical Center) 5.00 6/15/14 5,000,000 5,528,800 Allegheny County Port Authority, Special Transportation Revenue 5.25 3/1/24 5,000,000 5,429,900 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 2,560,000 2,785,280 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 6,860,000 7,206,842 Allentown School District, GO 5.00 2/15/22 5,875,000 6,365,915 Beaver County Industrial Development Authority, PCR (Duquesne Light Company Project) (Insured; AMBAC) 4.50 11/1/29 6,500,000 5,925,140 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 5.00 11/1/19 2,000,000 2,257,440 Central Bucks School District, GO (Prerefunded) 5.00 5/15/18 5,000,000 c 6,032,550 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 6.75 2/1/16 5,000,000 c 6,257,700 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.00 2/1/16 1,630,000 c 2,057,614 Central Dauphin School District, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 7.50 2/1/16 3,100,000 c 3,980,121 Central York School District, GO (Insured; FGIC) (Prerefunded) 5.50 6/1/12 80,000 c 84,210 Chester County, GO 5.00 8/15/18 4,545,000 5,141,668 Chester County, GO 5.00 7/15/25 3,060,000 3,430,199 Chester County, GO (Prerefunded) 5.00 7/15/19 1,940,000 c 2,303,866 Coatesville Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 8/15/14 6,515,000 c 7,456,287 Commonwealth Financing Authority of Pennsylvania, Revenue 5.00 6/1/24 5,000,000 5,420,400 Delaware County Authority, University Revenue (Villanova University) (Insured; AMBAC) 5.00 8/1/20 2,095,000 2,271,001 Delaware River Joint Toll Bridge Commission, Bridge Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/17 1,485,000 1,686,114 Downingtown Area School District, GO 5.00 11/1/18 2,010,000 2,400,141 East Stroudsburg Area School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 7.50 9/1/16 2,500,000 c 3,285,700 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/18 1,000,000 1,229,120 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/21 3,000,000 3,593,010 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 7.50 4/1/22 3,000,000 3,568,500 Easton Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/23 2,260,000 2,532,194 Erie County, GO (Insured; National Public Finance Guarantee Corp.) 5.50 9/1/22 1,640,000 1,974,642 Lancaster Higher Education Authority, College Revenue (Franklin and Marshall College Project) 5.25 4/15/16 1,815,000 1,935,661 Lehigh County General Purpose Authority, Revenue (Good Shepherd Group) 5.25 11/1/14 2,670,000 2,818,986 Lehigh County Industrial Development Authority, PCR (People Electric Utilities Corporation Project) (Insured; National Public Finance Guarantee Corp.) 4.75 2/15/27 2,000,000 1,878,500 Lower Merion School District, GO 5.00 9/1/22 2,980,000 3,338,494 Lower Merion School District, GO 5.00 5/15/29 5,000,000 5,121,900 Montgomery County, GO 5.00 12/15/17 2,025,000 2,426,355 Montgomery County Industrial Development Authority, FHA Insured Mortgage Revenue (New Regional Medical Center Project) 5.50 8/1/25 1,000,000 1,082,180 Muhlenberg School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 4/1/15 1,000,000 1,036,120 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/14 3,110,000 3,537,003 Parkland School District, GO (Insured; National Public Finance Guarantee Corp.) 5.38 9/1/16 1,490,000 1,773,026 Pennsylvania, GO 5.00 7/1/20 10,000,000 11,899,200 Pennsylvania Economic Development Financing Authority, SWDR (Waste Management, Inc. Project) 4.70 11/1/14 5,000,000 5,332,600 Pennsylvania Higher Educational Facilities Authority, Revenue (Bryn Mawr College) (Insured; AMBAC) 5.25 12/1/12 3,000,000 3,202,470 Pennsylvania Higher Educational Facilities Authority, Revenue (La Salle University) 5.50 5/1/34 2,250,000 2,232,518 Pennsylvania Higher Educational Facilities Authority, Revenue (Saint Joseph's University) 5.00 11/1/25 2,010,000 2,085,596 Pennsylvania Higher Educational Facilities Authority, Revenue (The Trustees of the University of Pennsylvania) 5.00 9/1/19 5,090,000 6,061,579 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/17 1,700,000 1,916,954 Pennsylvania Higher Educational Facilities Authority, Revenue (Thomas Jefferson University) (Insured; AMBAC) 5.25 9/1/18 1,485,000 1,667,744 Pennsylvania Industrial Development Authority, EDR (Insured; AMBAC) 5.50 7/1/12 5,335,000 5,615,354 Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/22 3,395,000 3,855,056 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/21 5,000,000 5,248,250 Pennsylvania Turnpike Commission, Oil Franchise Tax Subordinated Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.25 12/1/13 2,500,000 c 2,781,075 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/24 5,000,000 5,643,950 Pennsylvania Turnpike Commission, Registration Fee Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/15/25 5,000,000 5,605,850 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/29 5,000,000 5,051,900 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/12 2,000,000 2,147,840 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.00 6/1/26 5,000,000 5,048,500 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 6/1/28 1,500,000 1,642,785 Philadelphia, GO (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/17 2,500,000 2,795,025 Philadelphia, Water and Wastewater Revenue (Insured; AMBAC) 5.25 12/15/12 10,000,000 10,626,300 Philadelphia, Water and Wastewater Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/18 5,000,000 5,436,200 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/20 2,880,000 2,961,619 Philadelphia Authority for Industrial Development, Revenue (Cultural and Commercial Corridors Program) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/22 2,650,000 2,678,170 Philadelphia School District, GO (Insured; AMBAC) 5.00 4/1/17 5,000,000 5,374,400 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/16 4,000,000 4,660,680 Pittsburgh School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 9/1/18 1,000,000 1,174,930 Pocono Mountain School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 9/1/22 5,270,000 5,683,326 Saint Mary Hospital Authority, Health System Revenue (Catholic Health East Issue) 5.00 11/15/21 1,000,000 1,032,450 Scranton-Lackawanna Health and Welfare Authority, Revenue (Community Medical Center Project) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/11 3,195,000 3,204,745 Southeastern Pennsylvania Transportation Authority, Revenue 5.00 3/1/26 3,000,000 3,186,450 State Public School Building Authority, School LR (Richland School District Project) (Insured; FGIC) (Prerefunded) 5.00 11/15/14 1,265,000 c 1,449,222 State Public School Building Authority, School LR (The School District of Philadelphia Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 6/1/13 5,000,000 c 5,445,950 State Public School Building Authority, School Revenue (Chester Upland School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 9/15/24 5,780,000 6,185,640 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) 5.25 4/1/17 840,000 901,622 State Public School Building Authority, School Revenue (Tuscarora School District Project) (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 4/1/13 195,000 c 211,563 Susquehanna Area Regional Airport Authority, Airport System Revenue 5.38 1/1/18 6,000,000 5,471,880 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.50 1/1/20 4,370,000 4,337,356 Susquehanna Area Regional Airport Authority, Airport System Revenue (Insured; AMBAC) 5.00 1/1/33 2,290,000 1,921,081 Swarthmore Borough Authority, College Revenue 5.25 9/15/17 1,000,000 1,056,870 Twin Valley School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.25 10/1/15 1,000,000 c 1,178,150 University of Pittsburgh of the Commonwealth System of Higher Education, University Capital Project Bonds 5.50 9/15/21 2,500,000 2,960,300 Upper Darby School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/18 2,870,000 3,162,453 Upper Merion Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 2/15/19 1,165,000 1,277,143 West Mifflin Area School District, GO (Insured; Assured Guaranty Municipal Corp.) 5.50 4/1/24 1,060,000 1,178,275 Westmoreland County, GO (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/15 1,500,000 d 1,282,200 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,785,000 c 1,872,804 Wilson School District, GO (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.38 5/15/12 1,500,000 c 1,573,785 York County, GO (Insured; AMBAC) 5.00 6/1/17 1,100,000 1,183,930 York County Solid Waste and Refuse Authority, Solid Waste System Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/14 1,000,000 1,136,520 South Carolina.5% Greenville County School District, Installment Purchase Revenue (Building Equity Sooner for Tomorrow) 5.50 12/1/18 2,000,000 2,370,460 Texas.5% Cities of Dallas and Fort Worth, Dallas/Fort Worth International Airport, Joint Revenue Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/31 2,000,000 1,993,820 U.S. Related12.5% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 999,430 Puerto Rico Commonwealth, Public Improvement GO (Insured; AMBAC) 5.50 7/1/19 3,000,000 3,195,210 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/18 5,000,000 5,375,800 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 7,500,000 8,056,275 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 7,875,000 8,547,840 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/17 6,000,000 6,721,980 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,000,000 3,131,040 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,181,200 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; Assured Guaranty Municipal Corp.) 5.50 7/1/13 1,500,000 1,566,705 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,000,000 4,110,600 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/21 5,000,000 5,046,650 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 b 815,230 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 335,380 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 3,750,000 d 693,488 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 976,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,540,740 Total Long-Term Municipal Investments (cost $406,811,683) Short-Term Municipal Coupon Maturity Principal Investments2.6% Rate (%) Date Amount ($) Value ($) Colorado.4% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.14 6/1/11 600,000 e 600,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.14 6/1/11 500,000 e 500,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 500,000 e 500,000 Florida.5% Alachua County Health Facilities Authority, Continuing Care Retirement Community Revenue (Oak Hammock at the University of Florida Project) (LOC; Bank of Scotland) 0.13 6/1/11 2,000,000 e 2,000,000 Massachusetts.1% Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.39 6/1/11 300,000 e 300,000 New Hampshire.8% New Hampshire Health and Education Facilities Authority, Revenue (Dartmouth College Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.13 6/1/11 3,500,000 e 3,500,000 Oregon.0% Medford Hospital Facilities Authority, Revenue (Rogue Valley Manor Project) (LOC; Bank of America) 0.13 6/1/11 200,000 e 200,000 Pennsylvania.6% Lancaster County Hospital Authority, Health System Revenue (The Lancaster General Hospital Refunding Project) (LOC; Bank of America) 0.15 6/1/11 1,500,000 e 1,500,000 Lehigh County General Purpose Authority, HR (Lehigh Valley Health Network) (LOC; Bank of America) 0.15 6/1/11 1,200,000 e 1,200,000 Tennessee.1% Clarksville Public Building Authority, Financing Revenue (Metropolitan Government of Nashville and Davidson County Loan) (LOC; Bank of America) 0.15 6/1/11 220,000 e 220,000 Vermont.1% Vermont Educational and Health Buildings Financing Agency, Revenue (Northeastern Vermont Regional Hospital Project) (LOC; TD Bank) 0.14 6/1/11 600,000 e 600,000 Total Short-Term Municipal Investments (cost $11,120,000) Total Investments (cost $417,931,683) 100.3% Liabilities, Less Cash and Receivables (0.3%) Net Assets 100.0% a Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, this security was valued at $1,424,205 or 0.3% of net assets. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $417,931,683. Net unrealized appreciation on investments was $15,888,839 of which $20,199,203 related to appreciated investment securities and $4,310,364 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 90 (11,162,813) June 2011 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - - Liabilities ($) Other Financial Instruments: Futures+ - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Massachusetts Intermediate Municipal Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.8% Rate (%) Date Amount ($) Value ($) Massachusetts87.2% Ashland, GO (Insured; AMBAC) 5.25 5/15/21 1,305,000 1,431,193 Auburn, GO (Insured; AMBAC) 5.13 6/1/20 1,225,000 1,346,189 Boston, GO 5.00 4/1/15 1,905,000 2,187,740 Boston, GO 5.00 3/1/20 1,700,000 1,933,274 Boston, GO 5.00 3/1/21 2,000,000 2,253,600 Boston Water and Sewer Commission, General Revenue 5.00 11/1/17 2,000,000 2,392,860 Boston Water and Sewer Commission, General Revenue 5.00 11/1/18 1,500,000 1,801,395 Boston Water and Sewer Commission, General Revenue 5.00 11/1/19 2,170,000 2,415,492 Boston Water and Sewer Commission, General Revenue 5.00 11/1/23 3,920,000 4,336,539 Boston Water and Sewer Commission, General Revenue 5.00 11/1/25 2,500,000 2,795,825 Brockton, GO (Municipal Purpose Loan) (Insured; AMBAC) 5.00 6/1/19 1,430,000 1,577,662 Burlington, GO 5.25 2/1/12 200,000 206,728 Burlington, GO 5.25 2/1/13 250,000 270,300 Cambridge, GO (Municipal Purpose Loan) 5.00 12/15/11 10,000 10,259 Cohasset, GO 5.00 6/15/22 895,000 976,543 Cohasset, GO 5.00 6/15/23 895,000 945,326 Everett, GO (Insured; National Public Finance Guarantee Corp.) 5.38 12/15/17 1,250,000 1,397,475 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/16 1,580,000 1,854,335 Haverhill, GO (State Qualified Municipal Purpose Loan) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/18 505,000 575,352 Hopedale, GO (Insured; AMBAC) 5.00 11/15/19 650,000 702,708 Ipswich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/14 500,000 569,925 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/20 505,000 552,611 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/21 525,000 574,497 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/22 585,000 639,054 Lynnfield, GO (Municipal Purpose Loan) 5.00 7/1/23 585,000 617,959 Mansfield, GO (Insured; AMBAC) 5.00 8/15/17 1,395,000 1,574,509 Marblehead, GO 5.00 8/15/18 1,340,000 1,471,186 Marblehead, GO 5.00 8/15/22 1,750,000 1,917,895 Massachusetts, Consolidated Loan 5.50 11/1/16 1,000,000 1,208,380 Massachusetts, Consolidated Loan 5.00 8/1/20 4,000,000 4,604,960 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/22 5,825,000 6,576,483 Massachusetts, Consolidated Loan (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 5.00 12/1/14 5,000,000 a 5,725,450 Massachusetts, Consolidated Loan (Insured; FGIC) 5.50 8/1/18 1,035,000 1,263,652 Massachusetts, Consolidated Loan (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 8/1/12 420,000 a 442,621 Massachusetts, Consolidated Loan (Prerefunded) 5.25 11/1/12 2,000,000 a 2,136,360 Massachusetts, Consolidated Loan (Prerefunded) 5.25 10/1/13 10,000,000 a 11,091,800 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,500,000 a 1,722,780 Massachusetts, Consolidated Loan (Prerefunded) 5.00 3/1/15 1,800,000 a 2,067,336 Massachusetts, Consolidated Loan (Prerefunded) 5.00 8/1/16 1,000,000 a 1,188,420 Massachusetts, Consolidated Loan (Prerefunded) 5.00 8/1/16 3,000,000 a 3,565,260 Massachusetts, GO (Insured; AMBAC) 5.50 10/1/18 225,000 275,229 Massachusetts, GO (Insured; XLCA) 6.54 12/1/12 2,470,000 b 2,498,899 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; FGIC) (Prerefunded) 5.25 1/1/14 2,500,000 a 2,784,200 Massachusetts, Special Obligation Dedicated Tax Revenue (Insured; National Public Finance Guarantee Corp.) 7.46 1/1/16 3,540,000 b 3,576,073 Massachusetts, Special Obligation Revenue 5.50 6/1/13 1,000,000 1,092,230 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/18 4,000,000 4,771,600 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,045,000 a 1,192,021 Massachusetts Bay Transportation Authority, Assessment Revenue (Prerefunded) 5.25 7/1/14 1,000,000 a 1,140,690 Massachusetts Bay Transportation Authority, GO (General Transportation System) (Insured; National Public Finance Guarantee Corp.) 5.25 3/1/15 1,000,000 1,144,850 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/15 3,500,000 4,038,230 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.50 7/1/16 2,500,000 3,007,350 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/21 2,000,000 2,427,820 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 2,430,000 2,921,881 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.25 7/1/22 3,415,000 4,106,264 Massachusetts College Building Authority, Project Revenue 5.00 5/1/23 1,000,000 1,124,160 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/23 1,400,000 1,486,632 Massachusetts Development Finance Agency, Education Revenue (Dexter School Project) 5.00 5/1/24 1,465,000 1,540,828 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/16 1,000,000 1,103,500 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 2,000,000 2,090,980 Massachusetts Development Finance Agency, Revenue (Belmont Hill School Issue) 4.50 9/1/36 1,130,000 1,033,057 Massachusetts Development Finance Agency, Revenue (Boston College Issue) 5.00 7/1/20 1,000,000 1,121,360 Massachusetts Development Finance Agency, Revenue (College of the Holy Cross Issue) 5.00 9/1/21 1,800,000 2,032,290 Massachusetts Development Finance Agency, Revenue (Combined Jewish Philanthropies of Greater Boston, Inc. Project) 5.25 2/1/22 955,000 987,394 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 4.75 3/1/20 530,000 523,248 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.25 3/1/26 1,000,000 974,870 Massachusetts Development Finance Agency, Revenue (Curry College Issue) (Insured; ACA) 5.00 3/1/36 1,000,000 871,820 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/24 2,750,000 2,880,542 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/27 1,000,000 1,032,160 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Prerefunded) 6.38 7/1/13 1,000,000 a 1,133,190 Massachusetts Development Finance Agency, Revenue (Milton Academy Issue) (Prerefunded) 5.00 9/1/13 1,000,000 a 1,098,840 Massachusetts Development Finance Agency, Revenue (Olin College Issue) (Insured; XLCA) 5.25 7/1/33 5,000,000 5,034,550 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.13 7/1/40 2,000,000 1,753,060 Massachusetts Development Finance Agency, Revenue (The Park School Issue) 4.50 9/1/31 1,000,000 950,900 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/15 600,000 638,154 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 5.00 1/1/17 925,000 988,501 Massachusetts Development Finance Agency, RRR (Waste Management, Inc. Project) 3.40 12/1/12 1,250,000 b 1,274,800 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,201,920 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.45 6/1/14 1,000,000 1,056,680 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/24 2,155,000 2,251,091 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/32 2,000,000 2,016,060 Massachusetts Health and Educational Facilities Authority, Revenue (Berklee College of Music Issue) 5.00 10/1/37 3,250,000 3,207,620 Massachusetts Health and Educational Facilities Authority, Revenue (Cape Cod Healthcare Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 11/15/35 1,000,000 982,190 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/20 1,000,000 1,059,640 Massachusetts Health and Educational Facilities Authority, Revenue (CareGroup Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/23 1,000,000 1,020,990 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/22 2,750,000 2,933,233 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 2,000,000 2,038,460 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.00 12/1/37 2,500,000 2,411,100 Massachusetts Health and Educational Facilities Authority, Revenue (Dartmouth-Hitchcock Obligated Group Issue) (Insured; Assured Guaranty Municipal Corp.) 5.13 8/1/22 2,000,000 2,027,640 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/25 2,500,000 2,814,975 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/27 3,230,000 3,586,172 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/36 1,000,000 1,027,850 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/26 2,525,000 2,653,699 Massachusetts Health and Educational Facilities Authority, Revenue (Isabella Stewart Gardner Museum Issue) 5.00 5/1/27 1,000,000 1,044,130 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/14 500,000 529,985 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.00 7/1/15 500,000 534,380 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 1,550,000 1,434,757 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.50 7/1/22 1,500,000 1,888,470 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/23 3,335,000 3,995,530 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.00 7/1/38 1,000,000 1,034,110 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/11 500,000 501,245 Massachusetts Health and Educational Facilities Authority, Revenue (Milford Regional Medical Center Issue) 5.00 7/15/22 500,000 485,360 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 4.13 2/16/12 1,500,000 1,540,065 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/12 975,000 1,026,383 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/24 2,495,000 2,689,635 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.63 10/1/29 3,000,000 3,206,370 Massachusetts Health and Educational Facilities Authority, Revenue (Northeastern University Issue) 5.00 10/1/30 3,000,000 3,071,730 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/14 60,000 60,827 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/16 1,045,000 1,112,392 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/18 1,500,000 1,700,415 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/21 1,235,000 1,344,149 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/21 85,000 86,125 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/22 250,000 269,528 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.25 7/1/29 2,350,000 2,350,775 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 1,000,000 1,213,030 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/29 1,800,000 2,039,310 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 1,500,000 1,675,080 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/29 1,400,000 1,348,312 Massachusetts Health and Educational Facilities Authority, Revenue (Southcoast Health System Obligated Group Issue) 5.00 7/1/39 1,500,000 1,369,335 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/14 1,000,000 1,143,060 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.25 8/15/23 1,000,000 1,123,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 2,000,000 2,116,000 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 2,000,000 1,911,680 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,000,000 865,280 Massachusetts Health and Educational Facilities Authority, Revenue (Wellesley College Issue) 5.00 7/1/24 1,000,000 1,063,220 Massachusetts Housing Finance Agency, Housing Revenue 4.00 6/1/19 3,485,000 3,561,426 Massachusetts Housing Finance Agency, Housing Revenue 5.13 12/1/34 200,000 188,590 Massachusetts Industrial Finance Agency, Education Revenue (Saint John's High School of Worcester County, Inc. Issue) 5.70 6/1/18 1,435,000 1,437,167 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/12 2,000,000 2,070,020 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 5,000,000 5,139,550 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 5 Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/11 120,000 120,449 Massachusetts Port Authority, Revenue 5.00 7/1/28 2,500,000 2,660,350 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/16 2,720,000 3,208,403 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; AMBAC) 5.00 8/15/20 4,000,000 4,548,680 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/15 1,900,000 2,194,785 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/18 5,000,000 5,643,400 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/21 2,000,000 2,206,340 Massachusetts School Building Authority, Dedicated Sales Tax Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 8/15/24 1,750,000 1,904,000 Massachusetts Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/20 5,000,000 5,983,600 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.63 8/1/13 25,000 25,216 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 2/1/14 1,105,000 1,113,851 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.50 8/1/14 30,000 30,125 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.25 8/1/17 170,000 191,034 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/18 75,000 78,614 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/21 2,625,000 2,971,028 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.00 8/1/32 2,000,000 2,020,540 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/11 335,000 a 337,744 Massachusetts Water Pollution Abatement Trust (Pool Program) (Prerefunded) 5.25 8/1/14 1,330,000 a 1,521,347 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 155,000 155,463 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (New Bedford Loan Program) 5.25 2/1/12 500,000 516,605 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (South Essex Sewer District Loan Program) 6.38 2/1/15 195,000 195,948 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/19 2,475,000 2,938,271 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/27 5,000,000 5,495,050 Massachusetts Water Resources Authority, General Revenue 5.00 8/1/39 1,000,000 1,033,450 Massachusetts Water Resources Authority, General Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 8/1/18 500,000 601,835 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 8/1/14 1,000,000 1,156,130 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/19 1,500,000 1,738,425 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,000,000 1,135,590 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/24 2,500,000 2,768,700 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/16 1,000,000 1,166,940 Middleborough, GO (Insured; National Public Finance Guarantee Corp.) 5.00 12/15/18 1,275,000 1,434,197 Milton, GO School Bonds 5.00 3/1/23 500,000 540,210 Milton, GO School Bonds 5.00 3/1/24 500,000 537,660 Milton, GO School Bonds 5.00 3/1/25 500,000 533,345 Northampton, GO (Insured; National Public Finance Guarantee Corp.) 5.13 10/15/16 1,985,000 2,219,151 Northbridge, GO (Insured; AMBAC) 5.25 2/15/17 1,000,000 1,040,270 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 4.50 8/1/13 695,000 748,140 Pembroke, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/20 960,000 1,048,771 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/12 1,000,000 1,040,340 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.50 4/15/12 500,000 a 527,915 Randolph, GO (Insured; AMBAC) 5.00 9/1/17 1,045,000 1,138,580 Randolph, GO (Insured; AMBAC) 5.00 9/1/24 490,000 510,262 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/22 1,175,000 1,250,541 Springfield Water and Sewer Commission, General Revenue (Insured; AMBAC) 5.00 7/15/23 1,235,000 1,304,926 University of Massachusetts Building Authority, Revenue 6.88 5/1/14 1,500,000 1,659,885 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/16 1,000,000 1,105,560 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/17 1,000,000 1,091,880 Worcester, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 625,000 674,156 U.S. Related10.6% Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 999,430 Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 500,000 516,760 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 300,000 313,515 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/13 1,175,000 1,277,519 Puerto Rico Commonwealth, Public Improvement GO 5.50 7/1/18 2,500,000 2,687,900 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/22 1,500,000 1,508,895 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/14 500,000 537,085 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,135,000 1,225,346 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 1,000,000 1,065,070 Puerto Rico Electric Power Authority, Power Revenue 5.25 7/1/23 2,000,000 2,067,040 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 1,000,000 1,064,420 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/12 3,205,000 3,344,994 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/13 3,000,000 3,181,200 Puerto Rico Government Development Bank, Senior Notes 5.25 1/1/15 2,000,000 2,089,080 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 1,090,000 1,159,073 Puerto Rico Highways and Transportation Authority, Highway Revenue 5.00 7/1/16 1,000,000 1,064,240 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FGIC) 5.50 7/1/16 3,265,000 3,549,937 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/15 1,905,000 1,975,256 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; FGIC) 5.25 7/1/16 1,550,000 1,600,685 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/20 2,260,000 2,300,477 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,000,000 c 815,230 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 c 503,070 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 1,500,000 d 277,395 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,464,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,540,740 Total Long-Term Municipal Investments (cost $335,415,872) Short-Term Municipal Coupon Maturity Principal Investments1.1% Rate (%) Date Amount ($) Value ($) Massachusetts; Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.39 6/1/11 700,000 e 700,000 Massachusetts, Consolidated Loan (LOC; Bank of America) 0.15 6/1/11 400,000 e 400,000 Massachusetts, GO Notes (Central Artery/Ted Williams Tunnel Infrastructure Loan Act of 2000) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.15 6/1/11 100,000 e 100,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 2,300,000 e 2,300,000 Massachusetts Health and Educational Facilities Authority, Revenue (Stonehill College Issue) (LOC; Bank of America) 0.14 6/1/11 600,000 e 600,000 Total Short-Term Municipal Investments (cost $4,100,000) Total Investments (cost $339,515,872) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Variable rate securityinterest rate subject to periodic change. c Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. d Security issued with a zero coupon. Income is recognized through the accretion of discount. e Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $339,515,872. Net unrealized appreciation on investments was $15,814,814 of which $17,113,404 related to appreciated investment securities and $1,298,590 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2011($) Financial Futures Short U.S. Treasury 10 Year Notes 70 (8,682,188) June 2011 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds 355,330,686 - Liabilities ($) Other Financial Instruments: Futures+ (350,000) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon New York Intermediate Tax-Exempt Bond Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.4% Rate (%) Date Amount ($) Value ($) New York88.2% Albany County Airport Authority, Airport Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 12/15/23 1,500,000 1,600,965 Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 2,500,000 2,602,025 Battery Park City Authority, Senior Revenue 5.25 11/1/22 1,000,000 1,078,010 Cold Spring Harbor Central School District, GO 5.00 2/1/19 1,075,000 1,276,165 Cold Spring Harbor Central School District, GO 5.00 2/1/22 1,410,000 1,689,814 Erie County Industrial Development Agency, Revenue (City School District of the City of Buffalo Project) 5.00 5/1/17 2,500,000 2,869,275 Katonah-Lewisboro Union Free School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 9/15/15 1,000,000 1,160,510 Long Island Power Authority, Electric System General Revenue 5.25 6/1/14 2,000,000 2,232,140 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 4.00 5/1/12 850,000 877,803 Long Island Power Authority, Electric System General Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/18 1,000,000 1,111,420 Metropolitan Transportation Authority, Dedicated Tax Fund Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 5,000,000 5,191,900 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/17 1,000,000 1,120,680 Nassau County, GO (General Improvement) 4.00 10/1/16 1,545,000 1,653,783 Nassau County, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 1,000,000 1,060,490 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/16 1,500,000 1,621,215 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; AMBAC) 5.00 11/15/17 1,500,000 1,618,200 Nassau County Interim Finance Authority, Sales Tax Secured Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/16 1,000,000 1,147,460 Nassau County Sewer and Storm Water Finance Authority, System Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.38 11/1/28 1,000,000 1,081,790 New York City, GO 5.00 8/1/17 1,535,000 1,781,644 New York City, GO 5.00 8/1/18 1,000,000 1,122,500 New York City, GO 5.25 9/1/20 1,000,000 1,151,350 New York City, GO 5.13 12/1/22 1,000,000 1,102,290 New York City, GO 5.25 9/1/23 1,000,000 1,116,710 New York City, GO (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/18 1,000,000 1,114,570 New York City Industrial Development Agency, Civic Facility Revenue (United Jewish Appeal - Federation of Jewish Philanthropies of New York, Inc. Project) 5.00 7/1/27 1,250,000 1,284,487 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 515,480 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,000,000 1,107,930 New York City Industrial Development Agency, Special Revenue (New York City - New York Stock Exchange Project) 5.00 5/1/21 1,000,000 1,111,090 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.00 6/15/22 1,000,000 1,087,710 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 6/15/40 1,275,000 1,393,116 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.00 6/15/20 2,500,000 2,861,850 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/25 1,545,000 1,671,257 New York City Transitional Finance Authority, Building Aid Revenue 5.25 1/15/27 1,650,000 1,761,375 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.50 11/15/17 5,000 5,337 New York City Transitional Finance Authority, Future Tax Secured Revenue 5.00 8/1/22 2,000,000 2,221,600 New York City Transitional Finance Authority, Future Tax Secured Revenue (Prerefunded) 5.50 11/15/12 1,750,000 a 1,883,665 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,750,000 2,064,702 New York City Trust for Cultural Resources, Revenue (Lincoln Center for the Performing Arts, Inc.) 5.75 12/1/16 1,000,000 1,185,060 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/34 1,850,000 1,914,213 New York City Trust for Cultural Resources, Revenue (The Juilliard School) 5.00 1/1/39 3,750,000 3,843,750 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/25 1,150,000 1,240,217 New York City Trust for Cultural Resources, Revenue (The Museum of Modern Art) 5.00 4/1/31 1,000,000 1,041,970 New York Liberty Development Corporation, Revenue (Goldman Sachs Headquarters Issue) 5.00 10/1/15 1,850,000 2,026,009 New York Local Government Assistance Corporation, Revenue 5.00 4/1/18 2,500,000 2,876,450 New York State, GO 5.00 4/15/14 1,000,000 1,076,950 New York State, GO 5.00 3/1/19 1,000,000 1,134,000 New York State, GO 5.00 2/15/26 2,600,000 2,827,396 New York State Dormitory Authority, Consolidated Fifth General Resolution Revenue (City University System) 5.00 7/1/19 1,000,000 1,093,620 New York State Dormitory Authority, Consolidated Revenue (City University System) (Insured; FGIC) 5.75 7/1/18 2,370,000 2,709,574 New York State Dormitory Authority, Court Facilities LR (The City of New York Issue) (Prerefunded) 5.38 5/15/13 1,000,000 a 1,095,570 New York State Dormitory Authority, LR (State University Dormitory Facilities Issue) 5.00 7/1/18 1,000,000 1,088,540 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/12 1,000,000 1,051,750 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/18 1,500,000 1,733,655 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/38 500,000 521,935 New York State Dormitory Authority, Revenue (Convent of the Sacred Heart) (Insured; Assured Guaranty Municipal Corp.) 5.63 11/1/35 1,000,000 1,042,790 New York State Dormitory Authority, Revenue (Fordham University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/18 405,000 414,890 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/20 3,250,000 3,456,505 New York State Dormitory Authority, Revenue (Memorial Sloan-Kettering Cancer Center) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/23 2,000,000 2,335,380 New York State Dormitory Authority, Revenue (Mental Health Services Facilities Improvement) (Insured; Assured Guaranty Municipal Corp.) 5.00 2/15/17 1,460,000 1,658,151 New York State Dormitory Authority, Revenue (Mount Sinai Hospital Obligated Group) 5.00 7/1/26 3,000,000 3,059,130 New York State Dormitory Authority, Revenue (Mount Sinai School of Medicine of New York University) 5.13 7/1/39 5,000,000 4,977,650 New York State Dormitory Authority, Revenue (New York University) 5.25 7/1/34 2,500,000 2,607,700 New York State Dormitory Authority, Revenue (New York University) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/21 1,500,000 1,614,465 New York State Dormitory Authority, Revenue (Rochester Institute of Technology) 5.00 7/1/23 1,000,000 1,086,620 New York State Dormitory Authority, Revenue (School Districts Financing Program) 5.00 10/1/23 2,000,000 2,174,520 New York State Dormitory Authority, Revenue (State University Educational Facilities) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/15 500,000 560,670 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/25 1,000,000 1,100,720 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/40 5,000,000 5,159,100 New York State Dormitory Authority, Revenue (Vassar College) 5.00 7/1/15 675,000 761,792 New York State Dormitory Authority, Secured HR (The Bronx-Lebanon Hospital Center) 4.00 8/15/14 1,000,000 1,072,350 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.00 3/15/16 1,000,000 1,093,390 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,098,860 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/12 390,000 391,611 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/14 1,500,000 1,703,160 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.38 6/15/15 1,000,000 1,046,970 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.25 6/15/19 775,000 807,511 New York State Environmental Facilities Corporation, State Clean Water and Drinking Water Revolving Funds Revenue (New York City Municipal Water Finance Authority Projects) 5.00 6/15/30 1,000,000 1,038,340 New York State Environmental Facilities Corporation, State Water Pollution Control Revolving Fund Revenue (New York City Municipal Water Finance Authority Project) 7.00 6/15/12 150,000 150,821 New York State Medical Care Facilities Finance Agency, Secured Mortgage Revenue (Collateralized; SONYMA) 6.38 11/15/20 245,000 245,635 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.10 10/1/17 1,000,000 1,001,420 New York State Mortgage Agency, Homeowner Mortgage Revenue 5.38 10/1/17 875,000 876,155 New York State Municipal Bond Bank Agency, Recovery Act Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 5/15/16 2,000,000 2,250,520 New York State Power Authority, Revenue (Insured; FGIC) 5.00 11/15/20 1,000,000 1,103,400 New York State Power Authority, Revenue 5.00 11/15/12 2,500,000 a 2,670,150 New York State Thruway Authority, General Revenue (Insured; AMBAC) 5.00 1/1/19 1,000,000 1,080,840 New York State Thruway Authority, Local Highway and Bridge Service Contract Bonds 5.50 4/1/14 1,000,000 1,038,950 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; AMBAC) 5.00 4/1/25 2,000,000 2,122,640 New York State Thruway Authority, Second General Highway and Bridge Trust Fund Bonds (Insured; Assured Guaranty Municipal Corp.) (Prerefunded) 4.75 4/1/13 1,000,000 a 1,069,740 New York State Urban Development Corporation, Service Contract Revenue 5.00 1/1/16 2,000,000 2,279,840 New York State Urban Development Corporation, Service Contract Revenue 5.25 1/1/24 2,375,000 2,593,975 Onondaga County, GO 5.00 5/1/17 1,150,000 1,200,520 Onondaga County, GO (Prerefunded) 5.00 5/1/12 350,000 a 365,376 Onondaga County Trust for Cultural Resources, Revenue (Syracuse University Project) 5.00 12/1/19 2,500,000 2,850,350 Orange County, GO 5.00 7/15/19 1,000,000 1,101,150 Orange County, GO 5.00 7/15/20 1,000,000 1,093,620 Port Authority of New York and New Jersey (Consolidated Bonds, 125th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 10/15/19 2,000,000 2,085,620 Port Authority of New York and New Jersey (Consolidated Bonds, 128th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 11/1/18 1,000,000 1,063,040 Port Authority of New York and New Jersey (Consolidated Bonds, 140th Series) (Insured; Assured Guaranty Municipal Corp.) 5.00 12/1/19 1,000,000 1,116,920 Port Authority of New York and New Jersey (Consolidated Bonds, 142nd Series) 5.00 7/15/21 1,000,000 1,104,920 Rockland County, GO (Various Purpose) 5.00 10/1/15 500,000 508,050 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; AMBAC) 5.00 10/15/29 2,500,000 2,580,025 Sales Tax Asset Receivable Corporation, Sales Tax Asset Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 10/15/25 1,450,000 1,564,202 Suffolk County Industrial Development Agency, Civic Facility Revenue (New York Institute of Technology Project) 5.00 3/1/26 750,000 753,630 Suffolk County Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 4.00 6/1/13 1,000,000 a 1,080,760 Tobacco Settlement Financing Corporation, Asset-Backed Revenue Bonds (State Contingency Contract Secured) 5.00 6/1/12 2,000,000 2,089,340 Triborough Bridge and Tunnel Authority, General Purpose Revenue 6.00 1/1/12 305,000 315,355 Triborough Bridge and Tunnel Authority, General Purpose Revenue 5.25 1/1/16 1,000,000 1,026,020 Triborough Bridge and Tunnel Authority, General Purpose Revenue (Prerefunded) 5.25 1/1/22 1,000,000 a 1,254,840 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/15 1,000,000 1,166,670 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/16 2,000,000 2,126,260 Triborough Bridge and Tunnel Authority, General Revenue 5.25 11/15/17 775,000 822,298 Triborough Bridge and Tunnel Authority, General Revenue 5.00 11/15/21 1,000,000 1,043,260 Westchester County, GO 4.00 11/15/15 1,000,000 1,098,240 U.S. Related8.2% Guam, Hotel Occupancy Tax Revenue 5.00 11/1/16 1,000,000 1,056,860 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/19 2,500,000 2,662,675 Puerto Rico Government Development Bank, Senior Notes 5.00 12/1/15 3,500,000 3,721,795 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/11 515,000 517,230 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/18 260,000 270,200 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) 5.00 12/1/19 270,000 278,694 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 730,000 a 807,044 Puerto Rico Housing Finance Authority, Capital Fund Program Revenue (Puerto Rico Housing Administration Projects) (Prerefunded) 5.00 12/1/13 740,000 a 818,100 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 1,700,000 b 1,385,891 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 500,000 b 335,380 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/34 2,000,000 c 437,420 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0.00 8/1/36 1,250,000 c 231,163 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,000,000 976,520 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,500,000 2,567,900 Total Long-Term Municipal Investments (cost $181,285,049) Short-Term Municipal Coupon Maturity Principal Investments3.4% Rate (%) Date Amount ($) Value ($) New York; Long Island Power Authority, Electric System Subordinated Revenue (LOC; Westdeutsche Landesbank) 0.14 6/1/11 200,000 d 200,000 New York City, GO Notes (Liquidity Facility; Dexia Credit Locale and LOC; Dexia Credit Locale) 0.75 6/1/11 200,000 d 200,000 New York City, GO Notes (LOC; Dexia Credit Locale) 0.65 6/1/11 2,800,000 d 2,800,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 6/1/11 500,000 d 500,000 New York City, GO Notes (LOC; JPMorgan Chase Bank) 0.11 6/1/11 1,000,000 d 1,000,000 New York City Trust for Cultural Resources, Revenue, Refunding (Lincoln Center for the Performing Arts, Inc.) (LOC; Bank of America) 0.13 6/1/11 800,000 d 800,000 New York State Dormitory Authority, Revenue (University of Rochester) (LOC; JPMorgan Chase Bank) 0.10 6/1/11 1,300,000 d 1,300,000 Total Short-Term Municipal Investments (cost $6,800,000) Total Investments (cost $188,085,049) 99.8% Cash and Receivables (Net) .2% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. c Security issued with a zero coupon. Income is recognized through the accretion of discount. d Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $188,085,049. Net unrealized appreciation on investments was $8,751,617 of which $8,926,859 related to appreciated investment securities and $175,242 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2011 ($) Financial Futures Short U.S. Treasury 10 Year Notes 40 (4,961,250) June 2011 Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 196,836,666 - Liabilities ($) Other Financial Instruments: Futures+ (200,000) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Municipal Opportunities Fund May 31, 2011 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments101.5% Rate (%) Date Amount ($) Value ($) Alabama1.2% Jefferson County, Limited Obligation School Warrants (Insured; Assured Guaranty Municipal Corp.) 5.50 2/15/16 5,000,000 4,960,600 Tuscaloosa Public Educational Building Authority, Student Housing Revenue (Ridgecrest Student Housing, LLC University of Alabama Ridgecrest Residential Project) (Insured; Assured Guaranty Municipal Corp.) 6.75 7/1/33 1,100,000 1,235,531 Arizona.7% Arizona Board of Regents, Arizona State University System Revenue (Polytechnic Campus Project) 6.00 7/1/27 750,000 838,515 Pima County Industrial Development Authority, IDR (Tucson Electric Power Company Project) 5.25 10/1/40 3,250,000 2,935,855 California16.7% California, GO 4.50 8/1/30 5,000,000 4,591,900 California, GO (Various Purpose) 6.50 4/1/33 1,000,000 1,117,780 California, GO (Various Purpose) 6.00 4/1/38 2,250,000 2,400,930 California Department of Water Resources, Water System Revenue (Central Valley Project) 5.00 12/1/20 9,570,000 a 11,139,289 California Educational Facilities Authority, Revenue (University of Southern California) 5.25 10/1/38 10,500,000 11,003,265 California Health Facilities Financing Authority, Revenue (Providence Health and Services) 6.50 10/1/38 490,000 534,306 California Health Facilities Financing Authority, Revenue (Providence Health and Services) (Prerefunded) 6.50 10/1/18 10,000 b 13,005 California Infrastructure and Economic Development Bank, Revenue (California Independent System Operator Corporation Project) 6.25 2/1/39 3,000,000 3,129,570 California Municipal Finance Authority, Revenue (Eisenhower Medical Center) 5.75 7/1/40 7,000,000 6,489,070 California Statewide Communities Development Authority, Mortgage Revenue (Methodist Hospital of Southern California Project) (Collateralized; FHA) 6.75 2/1/38 2,500,000 2,770,725 California Statewide Communities Development Authority, Revenue (Sutter Health) 6.00 8/15/42 6,000,000 6,235,800 Golden State Tobacco Securitization Corporation, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/27 985,000 759,711 JPMorgan Chase Putters/Drivers Trust (Los Angeles Department of Airports, Senior Revenue (Los Angeles International Airport)) 5.25 5/15/18 10,000,000 c,d 10,842,800 Los Angeles Unified School District, GO 5.00 1/1/34 1,000,000 1,004,250 M-S-R Energy Authority, Gas Revenue 7.00 11/1/34 3,730,000 4,210,983 New Haven Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/32 6,500,000 e 1,620,970 Newport Beach, Revenue (Hoag Memorial Hospital Presbyterian) 6.00 12/1/40 4,630,000 4,892,243 Northern California Gas Authority Number 1, Gas Project Revenue 0.92 7/1/27 660,000 f 470,527 Oceanside Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 0.00 8/1/35 8,000,000 e 1,627,120 Sacramento County, Airport System Subordinate and Passenger Facility Charges Grant Revenue 6.00 7/1/35 3,000,000 3,134,220 San Diego County Regional Airport Authority, Subordinate Airport Revenue 5.00 7/1/34 1,000,000 971,290 San Diego Regional Building Authority, LR (County Operations Center and Annex Redevelopment Project) 5.38 2/1/36 2,000,000 2,041,380 San Diego Unified School District, GO 0.00 7/1/25 4,000,000 e 1,792,880 San Francisco City and County Redevelopment Financing Authority, Tax Allocation Revenue (San Francisco Redevelopment Projects) 6.63 8/1/41 1,750,000 1,813,455 South Bayside Waste Management Authority, Solid Waste Enterprise Revenue (Shoreway Environmental Center) 6.00 9/1/36 1,000,000 1,004,730 Torrance, Revenue (Torrance Memorial Medical Center) 5.00 9/1/40 2,000,000 1,778,340 Colorado.7% Colorado Health Facilities Authority, Revenue (Catholic Health Initiatives) 6.00 10/1/23 500,000 571,860 Denver City and County, Airport System Revenue 5.00 11/15/21 1,500,000 1,574,490 Denver City and County, Airport System Revenue (Insured: Assured Guaranty Municipal Corp. and National Public Finance Guarantee Corp.) 5.25 11/15/19 1,000,000 1,090,430 Northern Colorado Water Conservancy District Building Corporation, COP (Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.50 10/1/16 500,000 524,695 Delaware.4% Delaware Economic Development Authority, Exempt Facility Revenue (Indian River Power LLC Project) 5.38 10/1/45 2,500,000 2,223,775 Florida6.3% Brevard County Health Facilities Authority, Health Facilities Revenue (Health First, Inc. Project) 7.00 4/1/39 1,500,000 1,632,525 Florida Municipal Power Agency, All-Requirements Power Supply Project Revenue 6.25 10/1/31 1,000,000 1,117,840 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.50 10/1/41 1,200,000 1,200,336 Miami-Dade County Educational Facilities Authority, Revenue (University of Miami Issue) (Insured; Berkshire Hathaway Assurance Corporation) 5.50 4/1/38 600,000 614,376 Miami-Dade County Expressway Authority, Toll System Revenue 5.00 7/1/40 2,000,000 1,912,860 Miami-Dade County School Board, COP (Master Lease Purchase Agreement) (Insured; AMBAC) 5.00 11/1/25 5,000,000 5,031,600 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/34 5,000,000 5,104,150 Mid-Bay Bridge Authority, Springing Lien Revenue 7.25 10/1/40 5,000,000 5,066,700 Palm Beach County School Board, COP (Master Lease Purchase Agreement) (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/12 500,000 523,655 Sarasota County Public Hospital District, HR (Sarasota Memorial Hospital Project) 5.63 7/1/39 2,000,000 1,992,900 Seminole Tribe, Special Obligation Revenue 5.25 10/1/27 2,500,000 d 2,205,325 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/18 3,000,000 a 3,490,500 Tampa Bay Water, A Regional Water Supply Authority, Utility System Revenue 5.00 10/1/19 2,460,000 a 2,854,732 Georgia2.0% Burke County Development Authority, PCR (Oglethorpe Power Corporation Vogtle Project) 7.00 1/1/23 1,000,000 1,179,690 Chatham County Hospital Authority, HR Improvement (Memorial Health University Medical Center, Inc.) 5.75 1/1/29 2,140,000 1,952,236 DeKalb County, GO 5.00 1/1/19 500,000 512,695 DeKalb County, GO (Special Transportation, Parks and Greenspace and Libraries Tax District) 5.00 12/1/18 750,000 785,040 Medical Center Hospital Authority, RAC (Columbus Regional Healthcare System, Inc. Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 8/1/45 5,500,000 4,793,690 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.75 1/1/20 1,000,000 1,149,850 Hawaii1.4% Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawai'i Pacific Health Obligated Group) 5.63 7/1/30 1,350,000 1,297,296 Hawaii Department of Budget and Finance, Special Purpose Revenue (Hawaiian Electric Company, Inc. and Subsidiary Projects) 6.50 7/1/39 6,000,000 6,037,380 Idaho1.0% University of Idaho Regents, General Revenue 5.25 4/1/21 4,485,000 4,963,774 Illinois6.4% Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 5.75 1/1/39 2,500,000 2,554,350 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) 6.50 1/1/41 5,000,000 5,507,250 Illinois Finance Authority, Revenue (The Art Institute of Chicago) 6.00 3/1/38 1,000,000 1,044,240 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.50 6/15/42 12,500,000 c,d 12,215,125 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 0.00 6/15/26 2,000,000 e 881,840 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) (Insured; Assured Guaranty Municipal Corp.) 5.00 6/15/50 8,885,000 8,101,610 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 6.00 6/1/28 3,000,000 3,017,910 Indiana.3% Whiting, Environmental Facilities Revenue (BP Products North America, Inc.) 2.80 6/2/14 1,570,000 1,576,296 Kentucky.1% Kentucky Property and Buildings Commission, Revenue (Project Number 90) 5.38 11/1/23 500,000 552,165 Louisiana2.2% Louisiana Citizens Property Insurance Corporation, Assessment Revenue (Insured; Assured Guaranty Municipal Corp.) 6.13 6/1/25 4,000,000 4,479,280 Louisiana Public Facilities Authority, Revenue (CHRISTUS Health Obligated Group) 6.00 7/1/29 1,000,000 1,046,160 Louisiana Public Facilities Authority, Revenue (Ochsner Clinic Foundation Project) 6.25 5/15/31 3,670,000 3,713,233 New Orleans Aviation Board, Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/23 2,000,000 2,269,840 Maryland1.7% Frederick County, Special Obligation Bonds (Urbana Community Development Authority) 5.00 7/1/40 2,000,000 1,918,580 Maryland Economic Development Corporation, EDR (Terminal Project) 5.75 6/1/35 3,500,000 3,410,715 Maryland Economic Development Corporation, Port Facilities Revenue (CNX Marine Terminals Inc. Port of Baltimore Facility) 5.75 9/1/25 1,000,000 977,290 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/29 2,000,000 2,250,100 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) 5.13 7/1/39 250,000 235,635 Massachusetts10.4% JPMorgan Chase Putters/Drivers Trust (Massachusetts, GO Consolidated Loan) 5.00 4/1/19 15,000,000 c,d 17,264,700 JPMorgan Chase Putters/Drivers Trust (Massachusetts Development Finance Authority, Revenue (Harvard University Issue) 5.00 10/15/18 12,000,000 c,d 12,646,440 Massachusetts Development Finance Agency, Revenue (Suffolk University Issue) 5.13 7/1/40 1,250,000 1,095,662 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 7.25 1/1/32 3,090,000 3,316,960 Massachusetts Development Finance Agency, Revenue (Tufts Medical Center Issue) 6.88 1/1/41 1,000,000 1,020,650 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.75 5/1/19 2,000,000 2,201,920 Massachusetts Development Finance Agency, SWDR (Waste Management, Inc. Project) 5.50 5/1/14 1,000,000 1,082,390 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 12/15/34 10,000,000 10,631,600 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Eye and Ear Infirmary Issue) 5.38 7/1/35 2,000,000 1,851,300 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 7.50 10/1/22 500,000 606,515 Massachusetts Health and Educational Facilities Authority, Revenue (Simmons College Issue) 8.00 10/1/39 2,000,000 2,233,440 Massachusetts Water Pollution Abatement Trust, Water Pollution Abatement Revenue (MWRA Program) 5.75 8/1/29 50,000 50,149 Michigan.2% Detroit, Water Supply System Second Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/22 950,000 970,463 Minnesota6.4% JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 10,000,000 c,d 12,084,700 JPMorgan Chase Putters/Drivers Trust (Minnesota, GO (Various Purpose)) 5.00 8/1/18 17,125,000 c,d 19,890,125 Minneapolis, Health Care System Revenue (Fairview Health Services) 6.63 11/15/28 1,000,000 1,090,980 Mississippi.3% Warren County, Gulf Opportunity Zone Revenue (International Paper Company Projects) 5.80 5/1/34 1,500,000 1,490,700 Missouri.1% Cape Girardeau County Industrial Development Authority, Health Facilities Revenue (Saint Francis Medical Center) 5.50 6/1/34 385,000 385,527 New Jersey3.4% New Jersey, COP (Equipment Lease Purchase Agreement) 5.25 6/15/28 1,000,000 1,020,010 New Jersey Educational Facilities Authority, Revenue (University of Medicine and Dentistry of New Jersey Issue) 7.50 12/1/32 2,000,000 2,249,900 New Jersey Health Care Facilities Financing Authority, Revenue (AHS Hospital Corporation Issue) 6.00 7/1/41 1,000,000 1,036,680 New Jersey Transportation Trust Fund Authority (Transportation System) 5.13 6/15/29 5,000,000 5,062,550 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/29 5,000,000 e 1,612,000 New Jersey Transportation Trust Fund Authority (Transportation System) 0.00 12/15/30 5,000,000 e 1,493,700 New Jersey Turnpike Authority, Turnpike Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 1/1/19 5,000,000 5,305,050 New York10.0% Albany Industrial Development Agency, Civic Facility Revenue (Saint Peter's Hospital of the City of Albany Project) 5.75 11/15/22 4,225,000 4,397,422 Brooklyn Arena Local Development Corporation, PILOT Revenue (Barclays Center Project) 6.00 7/15/30 6,000,000 5,965,800 Metropolitan Transportation Authority, Transportation Revenue 6.50 11/15/28 500,000 576,230 New York City, GO 6.00 10/15/23 500,000 583,980 New York City Industrial Development Agency, PILOT Revenue (Queens Baseball Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 6.50 1/1/46 500,000 515,480 New York City Industrial Development Agency, PILOT Revenue (Yankee Stadium Project) (Insured; Assured Guaranty Municipal Corp.) 7.00 3/1/49 1,300,000 1,440,309 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 5,090,000 c,d 5,561,533 New York City Municipal Water Finance Authority, Water and Sewer System Revenue 5.75 12/15/16 9,000,000 c,d 9,833,760 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue 5.50 6/15/40 1,500,000 1,601,775 New York State Dormitory Authority, Revenue (Columbia University) 5.00 7/1/38 6,365,000 6,644,233 New York State Dormitory Authority, Revenue (The Rockefeller University) 5.00 7/1/41 3,000,000 3,102,810 New York State Dormitory Authority, State Personal Income Tax Revenue (Education) 5.75 3/15/36 1,000,000 1,098,860 Port Authority of New York and New Jersey, Special Project Revenue (JFK International Air Terminal LLC Project) 6.00 12/1/42 10,510,000 10,504,114 North Carolina.6% North Carolina Eastern Municipal Power Agency, Power System Revenue 5.00 1/1/26 2,500,000 2,592,475 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; Assured Guaranty Municipal Corp.) 6.00 1/1/19 250,000 280,890 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; FGIC) 5.50 1/1/17 150,000 150,350 Ohio.2% Montgomery County, Revenue (Catholic Health Initiatives) 6.25 10/1/33 1,000,000 1,075,870 Oregon.4% Oregon Health and Science University, Revenue 5.75 7/1/39 2,000,000 2,095,940 Pennsylvania.5% Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 5.75 8/15/41 2,550,000 2,639,327 Texas15.6% Dallas, GO 5.00 2/15/27 515,000 552,039 Forney Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.75 8/15/33 1,000,000 1,104,270 Harris County Health Facilities Development Corporation, HR (Memorial Hermann Healthcare System) 7.00 12/1/27 1,000,000 1,109,310 Houston, Airport System Senior Lien Revenue 5.50 7/1/39 1,000,000 1,029,770 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 5.88 5/15/21 1,000,000 1,016,920 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.50 5/15/31 1,200,000 1,211,328 Houston Higher Education Finance Corporation, Higher Education Revenue (Cosmos Foundation, Inc.) 6.88 5/15/41 3,000,000 3,069,690 Liberty Hill Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/38 5,000,000 5,194,950 Liberty Hill Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/1/40 2,000,000 2,076,600 Love Field Airport Modernization Corporation, Special Facilities Revenue (Southwest Airlines Company - Love Field Modernization Program Project) 5.25 11/1/40 13,535,000 12,241,325 North Texas Tollway Authority, Special Projects System Revenue 5.50 9/1/41 2,500,000 2,639,125 North Texas Tollway Authority, Special Projects System Revenue 0.00 9/1/43 2,000,000 e 215,140 North Texas Tollway Authority, System First Tier Revenue 6.00 1/1/38 7,000,000 7,199,850 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (LBJ Infrastructure Group LLC IH-635 Managed Lanes Project) 7.00 6/30/40 5,000,000 5,317,100 Texas Private Activity Bond Surface Transportation Corporation, Senior Lien Revenue (NTE Mobility Partners LLC North Tarrant Express Managed Lanes Project) 7.50 12/31/31 2,500,000 2,753,825 Texas Public Finance Authority Charter School Finance Corporation, Education Revenue (Cosmos Foundation, Inc.) 6.20 2/15/40 5,900,000 5,618,983 Texas Public Finance Authority, Unemployment Compensation Obligation Assessment Revenue 5.00 1/1/20 10,000,000 10,735,400 Waxahachie Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 8/15/37 17,605,000 18,145,121 Washington.4% Port of Seattle, Intermediate Lien Revenue 5.00 6/1/40 2,000,000 1,995,440 Wisconsin1.4% Oneida Tribe of Indians, Retail Sales Revenue 6.50 2/1/31 1,325,000 d 1,403,321 Southeast Wisconsin Professional Baseball Park District, Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 12/15/23 1,000,000 1,128,730 Wisconsin, General Fund Annual Appropriation Bonds 5.38 5/1/25 1,000,000 1,104,760 Wisconsin, General Fund Annual Appropriation Bonds 5.75 5/1/33 1,500,000 1,625,220 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/33 1,000,000 1,104,890 Wisconsin, General Fund Annual Appropriation Bonds 6.00 5/1/36 1,000,000 1,094,400 U.S. Related10.5% Guam, Hotel Occupancy Tax Revenue 6.00 11/1/26 2,500,000 2,583,800 Guam, Hotel Occupancy Tax Revenue 6.13 11/1/31 5,000,000 5,066,400 Guam, Hotel Occupancy Tax Revenue 6.50 11/1/40 2,000,000 2,040,100 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.63 12/1/30 1,000,000 953,500 Guam Government Department of Education, COP (John F. Kennedy High School Project) 6.88 12/1/40 1,000,000 961,290 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 9,105,000 9,133,043 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/40 10,000,000 10,120,000 Puerto Rico Electric Power Authority, Power Revenue 5.75 7/1/36 5,000,000 5,063,200 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/17 750,000 798,315 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.75 8/1/32 6,000,000 g 4,891,380 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 0/6.25 8/1/33 750,000 g 503,070 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 5.38 8/1/39 1,500,000 1,464,780 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,870,000 3,975,109 Virgin Islands Public Finance Authority, Revenue (Virgin Islands Matching Fund Loan Note) 5.00 10/1/29 5,000,000 4,674,850 Virgin Islands Public Finance Authority, Subordinated Revenue (Virgin Islands Matching Fund Loan Note - Diageo Project) 6.75 10/1/37 2,000,000 2,096,220 Total Long-Term Municipal Investments (cost $509,422,991) Short-Term Municipal Coupon Maturity Principal Investments11.2% Rate (%) Date Amount ($) Value ($) California1.1% California Statewide Communities Development Authority, Revenue (North Peninsula Jewish Campus) (LOC; Bank of America) 0.14 6/1/11 4,600,000 h 4,600,000 Irvine Assessment District Number 03-19, Limited Obligation Improvement Bonds (LOC: California State Teachers Retirement System and U.S. Bank NA) 0.13 6/1/11 1,300,000 h 1,300,000 Colorado1.1% Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.14 6/1/11 1,500,000 h 1,500,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; Bank of America) 0.14 6/1/11 2,930,000 h 2,930,000 Colorado Educational and Cultural Facilities Authority, Revenue (National Jewish Federation Bond Program) (LOC; TD Bank) 0.13 6/1/11 1,400,000 h 1,400,000 Connecticut.0% Connecticut Health and Educational Facilities Authority, Revenue (Promfret School Issue) (LOC; Bank of America) 0.20 6/7/11 100,000 h 100,000 Florida1.0% Orange County Health Facilities Authority, HR (Orlando Regional Healthcare System) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.40 6/1/11 5,200,000 h 5,200,000 Illinois.4% Chicago, Second Lien Wastewater Transmission Revenue, Refunding (LOC; Northern Trust Co.) 0.11 6/1/11 300,000 h 300,000 Quincy, Revenue, Refunding (Blessing Hospital) (LOC; JPMorgan Chase Bank) 0.12 6/1/11 1,500,000 h 1,500,000 Romeoville, Revenue (Lewis University) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 300,000 h 300,000 Louisiana.4% Louisiana Public Facilities Authority, HR, Refunding (Franciscan Missionaries of Our Lady Health System Project) (LOC; JPMorgan Chase Bank) 0.11 6/1/11 1,900,000 h 1,900,000 Massachusetts1.4% Massachusetts Development Finance Agency, Revenue, Refunding (College of The Holy Cross Issue) (LOC; Bank of America) 0.14 6/1/11 1,800,000 h 1,800,000 Massachusetts Health and Educational Facilities Authority, Revenue (Baystate Medical Center Issue) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 5,300,000 h 5,300,000 Michigan.2% Farmington Hills Hospital Finance Authority, HR, Refunding (Botsford Obligated Group) (LOC; U.S. Bank NA) 0.13 6/1/11 1,000,000 h 1,000,000 New York.8% New York City, GO Notes (LOC; Bayerische Landesbank) 0.14 6/1/11 1,000,000 h 1,000,000 New York City, GO Notes (LOC; Dexia Credit Locale) 0.65 6/1/11 1,400,000 h 1,400,000 New York City Municipal Water Finance Authority, Water and Sewer System Revenue (Liquidity Facility; Dexia Credit Locale) 0.75 6/1/11 1,900,000 h 1,900,000 Ohio.3% Cleveland-Cuyahoga County Port Authority, Educational Facility Revenue (Laurel School Project) (LOC; JPMorgan Chase Bank) 0.15 6/1/11 1,600,000 h 1,600,000 Tennessee1.5% Chattanooga Industrial Development Board, Revenue (Hunter Museum of American Art Project) (LOC; Bank of America) 0.42 6/7/11 200,000 h 200,000 Clarksville Public Building Authority, Pooled Financing Revenue (Tennessee Municipal Bond Fund) (LOC; Bank of America) 0.15 6/1/11 2,000,000 h 2,000,000 Sevier County Public Building Authority, Local Government Public Improvement Revenue (LOC; KBC Bank) 0.17 6/1/11 5,505,000 h 5,505,000 Texas3.0% Texas, TRAN 2.00 8/31/11 15,300,000 15,369,156 Total Short-Term Municipal Investments (cost $58,096,937) Total Investments (cost $567,519,928) 112.7% Liabilities, Less Cash and Receivables (12.7%) Net Assets 100.0% a Purchased on a delayed delivery basis. b This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Collateral for floating rate borrowings. d Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $103,947,829 or 20.0% of net assets. e Security issued with a zero coupon. Income is recognized through the accretion of discount. f Variable rate securityinterest rate subject to periodic change. g Zero coupon until a specified date at which time the stated coupon rate becomes effective until maturity. h Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $567,519,928. Net unrealized appreciation on investments was $18,469,120 of which $22,376,489 related to appreciated investment securities and $3,907,369 related to depreciated investment securities. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance STATEMENT OF FINANCIAL FUTURES May 31, 2011 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 5/31/2011($) Financial Futures Short U.S. Treasury 30 Year Bonds 500 (63,078,125) June 2011 (3,062,500) U.S. Treasury 10 Year Notes 500 (62,015,625) June 2011 (2,566,406) Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 585,989,048 - Liabilities ($) Other Financial Instruments: Futures+ (5,628,906) - - + Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in municipal securities (excluding options and financial futures on municipal, U.S. Treasury securities and swaps) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S. Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Swap transactions are valued based on future cash flows and other factors, such as interest rates and underlying securities. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Balanced Fund May 31, 2011 (Unaudited) Coupon Maturity Principal Bonds and Notes34.9% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables.9% Ally Auto Receivables Trust, Ser. 2010-3, Cl. A4 1.55 8/17/15 300,000 301,676 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. A3 1.14 4/8/15 650,000 651,774 Franklin Auto Trust, Ser. 2007-1, Cl. A4 5.03 2/16/15 206,360 206,518 Harley-Davidson Motorcycle Trust, Ser. 2009-2, Cl. A3 2.62 3/15/14 1,430,293 1,442,101 Harley-Davidson Motorcycle Trust, Ser. 2007-1, Cl. A4 5.21 6/17/13 132,332 134,095 Nissan Auto Receivables Owner Trust, Ser. 2010-A, Cl. A4 1.31 9/15/16 360,000 361,309 World Omni Auto Receivables Trust, Ser. 2011-A, Cl. A3 1.11 5/15/15 655,000 656,468 Automotive, Trucks & Parts.2% Johnson Controls, Sr. Unscd. Notes 5.50 1/15/16 750,000 Banks2.9% Bank of America, Sub. Notes 5.49 3/15/19 2,520,000 2,619,470 Barclays Bank, Sr. Unscd. Notes, Ser. 1 5.00 9/22/16 1,415,000 1,529,640 BBVA US Senior, Gtd. Notes 3.25 5/16/14 600,000 600,497 Citigroup, Sub. Notes 5.00 9/15/14 780,000 829,134 Citigroup, Sr. Unscd. Notes 6.13 11/21/17 470,000 529,965 Cooperatieve Centrale Raiffeisen-Boerenleenbank, Bank Gtd. Notes 5.25 5/24/41 665,000 672,580 Goldman Sachs Group, Sub. Notes 6.75 10/1/37 835,000 841,577 JPMorgan Chase & Co., Sub. Notes 5.13 9/15/14 760,000 827,879 Lloyds TSB Bank, Bank Gtd. Notes 6.38 1/21/21 900,000 954,409 Morgan Stanley, Sub. Notes 4.75 4/1/14 1,090,000 1,149,907 Royal Bank of Scotland, Bank Gtd. Notes 4.88 3/16/15 1,100,000 1,157,011 Commercial & Professional Services.2% Seminole Tribe of Florida, Sr. Scd. Notes 5.80 10/1/13 870,000 a 878,547 Seminole Tribe of Florida, Notes 7.75 10/1/17 105,000 a 110,775 Commercial Mortgage Pass-Through Ctfs..6% Banc of America Commercial Mortgage, Ser. 2005-6, Cl. A2 5.17 9/10/47 22,806 b 22,795 Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR5, Cl. A3 4.57 7/11/42 695,000 696,954 GE Capital Commercial Mortgage, Ser. 2004-C3, Cl. A3 4.87 7/10/39 359,088 b 362,187 GMAC Commercial Mortgage Securities, Ser. 2001-C2, Cl. B 6.79 4/15/34 380,000 379,663 GMAC Commercial Mortgage Securities, Ser. 2001-C1, Cl. D 7.03 4/15/34 635,000 b 633,910 JP Morgan Chase Commercial Mortgage Securities, Ser. 2004-C1, Cl. A2 4.30 1/15/38 22,196 22,658 JP Morgan Chase Commercial Mortgage Securities, Ser. 2001-CIB2, Cl. A3 6.43 4/15/35 292,811 292,479 LB-UBS Commercial Mortgage Trust, Ser. 2003-C7, Cl. A2 4.06 9/15/27 39,097 b 39,112 Wachovia Bank Commercial Mortgage Trust, Ser. 2003-C3, Cl. A1 4.04 2/15/35 20,935 20,912 Diversified Financial Services1.3% Blackrock, Sr. Unscd. Notes 6.25 9/15/17 710,000 839,094 General Electric Capital, Sub. Notes 5.30 2/11/21 280,000 294,648 General Electric Capital, Notes 5.63 9/15/17 1,120,000 1,252,953 HSBC Finance, Sr. Sub Notes 6.68 1/15/21 1,042,000 a 1,118,235 NYSE Euronext, Sr. Unscd. Notes 4.80 6/28/13 840,000 899,117 TD Ameritrade Holding, Gtd. Notes 4.15 12/1/14 790,000 846,532 Electric Utilities.1% Xcel Energy, Sr. Unscd. Notes 4.70 5/15/20 510,000 Entertainment.1% Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.08 10/1/16 289,000 a 283,971 Agua Caliente Band of Cahuilla Indians, Sr. Scd. Notes 6.44 10/1/16 362,000 a 355,701 Food & Beverages.7% Diageo Finance, Gtd. Notes 5.50 4/1/13 655,000 708,844 General Mills, Sr. Unscd. Notes 5.65 2/15/19 195,000 222,413 Kraft Foods, Sr. Unscd. Notes 5.38 2/10/20 1,020,000 1,118,468 Pepsico, Sr. Unscd. Notes 4.50 1/15/20 570,000 610,133 Foreign/Governmental.6% Mexican Government, Sr. Unscd. Notes 5.63 1/15/17 825,000 931,425 Mexican Government, Sr. Unscd. Notes 6.63 3/3/15 185,000 214,600 Province of Ontario Canada, Sr. Unscd. Bonds 4.00 10/7/19 1,155,000 1,210,505 Industrials.2% CRH America, Gtd. Notes 5.30 10/15/13 605,000 Manufacturing.2% Tyco International Finance, Gtd. Notes 3.38 10/15/15 900,000 Media & Telecommunications2.0% AT&T, Sr. Unscd. Notes 4.45 5/15/21 190,000 193,904 AT&T, Sr. Unscd. Notes 5.88 8/15/12 695,000 737,982 Cisco Systems, Sr. Unscd. Notes 5.50 2/22/16 640,000 733,387 Comcast, Gtd. Notes 5.90 3/15/16 1,015,000 1,157,192 News America, Gtd. Notes 6.15 3/1/37 250,000 259,973 Rogers Communications, Gtd. Notes 6.38 3/1/14 530,000 598,282 Telefonica Emisiones, Gtd. Notes 4.95 1/15/15 1,080,000 1,162,625 Time Warner Cable, Gtd. Notes 4.13 2/15/21 1,215,000 1,173,409 Time Warner, Gtd. Notes 3.15 7/15/15 700,000 722,870 Verizon Communications, Sr. Unscd. Notes 5.50 2/15/18 1,145,000 1,282,465 Municipal Bonds1.6% California, GO (Build America Bonds) 7.30 10/1/39 1,350,000 1,554,890 Government Development Bank for Puerto Rico, Sr. Notes, Ser. B 3.67 5/1/14 825,000 830,024 Illinois, GO 4.42 1/1/15 440,000 456,830 Los Angeles Community College District, GO (Build America Bonds) 6.75 8/1/49 1,275,000 1,512,724 Massachusetts, GO (Build America Bonds) 4.20 12/1/21 525,000 550,001 New Jersey Turnpike Authority, Turnpike Revenue (Build America Bonds) 7.10 1/1/41 750,000 904,373 New York City Municipal Water Finance Authority, Water and Sewer System Second General Resolution Revenue (Build America Bonds) 6.28 6/15/42 495,000 520,418 University of California Regents, General Revenue (Build America Bonds) 1.99 5/1/13 365,000 371,088 Oil & Gas.4% BP Capital Markets, Gtd. Notes 3.88 3/10/15 700,000 740,136 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 675,000 695,959 Shell International Finance, Gtd. Notes 3.10 6/28/15 250,000 262,465 Property & Casualty Insurance.4% MetLife, Sr. Unscd. Notes 7.72 2/15/19 535,000 657,268 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 805,000 874,343 Real Estate.2% Simon Property Group, Sr. Unscd. Notes 5.65 2/1/20 685,000 Software.3% Oracle, Sr. Unscd. Notes 5.75 4/15/18 1,060,000 U.S. Government Agencies.5% Federal Home Loan Banks, Bonds 3.63 10/18/13 470,000 502,365 Federal National Mortgage Association, Notes 3.00 9/16/14 530,000 c 563,922 Federal National Mortgage Association, Notes 4.38 7/17/13 775,000 c 836,923 U.S. Government Agencies/Mortgage-Backed11.1% Federal Home Loan Mortgage Corp.: 4.00%, 11/1/40 - 1/1/41 3,802,294 c 3,831,368 4.50%, 3/1/21 - 12/1/40 3,113,972 c 3,244,070 5.00%, 6/1/28 - 7/1/40 3,035,541 c 3,241,836 5.50%, 12/1/37 - 12/1/38 3,170,445 c 3,443,573 6.00%, 12/1/37 - 6/1/39 2,000,676 c 2,202,893 6.50%, 4/1/39 1,170,369 c 1,319,866 Federal National Mortgage Association: 5.50% 1,250,000 c,d 1,355,274 3.50%, 1/1/26 1,350,371 c 1,379,390 4.00%, 9/1/24 - 2/1/41 4,258,847 c 4,384,247 4.50%, 3/1/23 - 4/1/41 5,850,398 c 6,129,761 4.50%, 3/1/41 1,517,882 c,e 1,584,038 5.00%, 12/1/21 - 2/1/41 3,292,471 c 3,528,876 5.50%, 2/1/38 - 3/1/38 1,577,510 c 1,721,041 6.00%, 4/1/33 - 10/1/38 3,208,745 c 3,550,643 6.50%, 10/1/36 - 1/1/39 1,540,383 c 1,741,930 Ser. 2003-64, Cl. BC, 5.50%, 3/25/30 744,877 c 768,537 Government National Mortgage Association I; 5.00%, 11/15/34 - 3/15/36 1,907,668 2,077,078 U.S. Government Securities10.4% U.S. Treasury Inflation Protected Securities: Bonds, 2.38%, 1/15/27 1,434,562 f 1,633,496 Notes, 0.50%, 4/15/15 675,207 f 707,701 Notes, 0.63%, 4/15/13 597,160 f 620,673 Notes, 1.38%, 7/15/18 1,134,387 f,g 1,228,595 Notes, 1.38%, 1/15/20 955,590 f 1,021,884 Notes, 2.38%, 1/15/17 1,434,562 f 1,637,194 U.S. Treasury Notes: 0.38%, 9/30/12 110,000 110,168 0.50%, 11/30/12 555,000 556,691 0.50%, 10/15/13 1,650,000 1,647,164 0.75%, 3/31/13 3,000,000 g 3,018,981 0.75%, 8/15/13 3,000,000 3,015,939 0.75%, 9/15/13 1,550,000 g 1,557,267 0.75%, 12/15/13 470,000 471,542 1.00%, 3/31/12 40,000 40,274 1.00%, 1/15/14 1,000,000 g 1,008,985 1.00%, 5/15/14 1,000,000 g 1,006,717 1.13%, 12/15/12 5,530,000 5,598,909 1.25%, 2/15/14 2,180,000 g 2,213,552 1.25%, 3/15/14 4,080,000 g 4,141,837 1.25%, 4/15/14 1,500,000 g 1,521,797 1.38%, 5/15/13 150,000 152,725 1.75%, 7/31/15 2,245,000 2,286,054 3.75%, 11/15/18 290,000 315,760 4.00%, 11/15/12 2,750,000 2,898,673 4.25%, 8/15/13 2,655,000 2,873,623 4.25%, 11/15/13 1,065,000 1,160,351 Total Bonds and Notes (cost $137,104,607) Common Stocks32.1% Shares Value ($) Consumer Discretionary2.9% Amazon.com 4,170 h 820,197 Carnival 26,870 1,042,825 CBS, Cl. B 37,210 1,040,019 DIRECTV, Cl. A 34,340 h 1,725,928 Mattel 56,840 1,500,292 Newell Rubbermaid 131,710 2,345,755 News, Cl. B 50,260 947,904 Omnicom Group 48,310 2,259,459 Consumer Staples2.9% Dr. Pepper Snapple Group 23,730 977,676 Energizer Holdings 8,580 h 661,089 Kimberly-Clark 14,150 966,445 Nestle, ADR 19,850 1,276,951 PepsiCo 56,230 3,999,078 Unilever, ADR 100,390 3,271,710 Walgreen 15,604 680,803 Energy4.0% Anadarko Petroleum 20,140 1,601,533 Apache 10,820 1,348,172 Cameron International 12,300 h 586,218 Chevron 29,280 3,071,765 ENSCO, ADR 33,750 1,799,550 Halliburton 31,870 1,598,280 Hess 23,540 1,860,366 National Oilwell Varco 12,100 878,218 Occidental Petroleum 25,370 2,736,154 Valero Energy 37,970 1,044,175 Exchange Traded Funds.3% Standard & Poor's Depository Receipts S&P rust 7,570 Financial4.5% Aflac 16,190 773,720 American Express 29,350 1,514,460 Bank of America 203,960 2,396,530 Capital One Financial 48,350 2,627,339 Citigroup 62,836 2,585,701 Hartford Financial Services Group 47,700 1,271,205 JPMorgan Chase & Co. 27,662 1,196,105 Lincoln National 57,750 1,694,963 MetLife 28,480 1,255,968 Wells Fargo & Co. 111,390 3,160,134 Health Care4.9% Allscripts Healthcare Solutions 45,070 h 906,358 Baxter International 33,420 1,989,158 CIGNA 34,780 1,735,174 Covidien 23,902 1,314,610 Dendreon 14,330 h 607,449 Gilead Sciences 12,090 h 504,637 HCA Holdings 20,640 720,130 Human Genome Sciences 48,930 h 1,339,214 McKesson 24,520 2,099,157 Pfizer 139,180 2,985,411 Sanofi, ADR 35,430 1,403,382 St. Jude Medical 25,080 1,270,804 Warner Chilcott, Cl. A 54,710 1,319,058 Zimmer Holdings 24,290 h 1,645,890 Industrial3.4% Caterpillar 20,090 2,125,522 Cummins 13,930 1,465,993 Dover 28,950 1,946,308 General Electric 159,260 3,127,866 Ingersoll-Rand 37,160 1,854,284 Norfolk Southern 17,520 1,284,391 Owens Corning 12,970 h 495,454 Thomas & Betts 13,640 h 746,790 Tyco International 17,552 866,191 Information Technology6.4% Alcatel-Lucent, ADR 105,830 h 600,056 Apple 14,240 h 4,953,099 Automatic Data Processing 17,380 957,812 BMC Software 35,460 h 1,979,732 Electronic Arts 33,330 h 813,585 EMC 47,710 h 1,358,304 Google, Cl. A 1,840 h 973,397 Informatica 20,990 h 1,231,273 International Business Machines 24,520 4,142,164 Microchip Technology 24,560 970,857 NetApp 24,810 h 1,358,844 Oracle 92,880 3,178,354 QUALCOMM 41,710 2,443,789 Teradata 17,075 h 952,614 Materials.5% CF Industries Holdings 4,470 687,396 E.I. du Pont de Nemours & Co. 28,450 1,516,385 Telecommunication Services.8% AT&T 104,387 Utilities1.5% NextEra Energy 70,040 4,058,818 PPL 76,350 2,152,307 Total Common Stocks (cost $103,389,071) Principal Short-Term Investments.3% Amount ($) Value ($) U.S. Treasury Bills; 0.00%, 6/9/11 (cost $1,338,000) 1,338,000 Other Investment33.2% Shares Value ($) Registered Investment Companies: BNY Mellon Emerging Markets Fund, Cl. M 3,481,756 i 41,641,798 BNY Mellon International Fund, Cl. M 3,274,747 i 37,659,591 BNY Mellon Mid Cap Stock Fund, Cl. M 2,213,561 i 29,860,934 BNY Mellon Small Cap Stock Fund, Cl. M 1,314,359 h,i 16,771,218 Dreyfus Institutional Preferred Plus Money Market Fund 9,495,000 j 9,495,000 Total Other Investment (cost $125,485,471) Investment of Cash Collateral for Securities Loaned1.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $4,233,000) 4,233,000 j Total Investments (cost $371,550,149) 101.5% Liabilities, Less Cash and Receivables (1.5%) Net Assets 100.0% ADR - American Depository Receipts GO - General Obligations a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities were valued at $2,747,229 or .7% of net assets. b Variable rate securityinterest rate subject to periodic change. c The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. d Purchased on a forward commitment basis. e Purchased on a delayed delivery basis. f Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. g Security, or portion thereof, on loan. At May 31, 2011, the value of the fund's securities on loan was $15,339,460 and the value of the collateral held by the fund was $15,674,398, consisting of cash collateral of $4,233,000 and U.S. Government and Agency securities valued at $11,441,398. h Non-income producing security. i Investment in affiliated mutual fund. j Investment in affiliated money market mutual fund. At May 31, 2011, the aggregate cost of investment securities for income tax purposes was $371,550,149. Net unrealized appreciation on investments was $42,958,373 of which $48,888,181 related to appreciated investment securities and $5,929,808 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 - significant unobservable inputs (including the fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 3,753,941 - Commercial Mortgage-Backed - 2,470,670 - Corporate Bonds+ - 37,458,961 - Equity Securities - Domestic+ 121,541,509 - - Equity Securities - Foreign+ 8,351,649 - - Foreign Government - 2,356,530 - Municipal Bonds - 6,700,348 - Mutual Funds/Exchange Traded Funds 140,682,734 - - U.S. Government Agencies/Mortgage-Backed - 47,407,631 - U.S. Treasury - 43,784,549 - + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: Investments in equity securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of the security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the funds calculate their net asset values, the funds may value these investments at fair value as determined in accordance with the procedures approved by the Trust’s Board. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Trust’s Board, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate. BNY Mellon Balanced Fund Most debt securities are valued each business day by an independent pricing service (the “Service”) approved by the Trust’s Board. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Debt securities for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other debt securities (which constitute a majority of the portfolio securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available and are not valued by a pricing service approved by the Trust’s Board, or are determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Trust’s Board. The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon Money Market Fund May 31, 2011 (Unaudited) Negotiable Bank Certificates of Deposit27.1% Principal Amount ($) Value ($) BNP Paribas (Yankee) 0.55%, 8/5/11 45,000,000 45,000,000 Credit Agricole CIB (Yankee) 0.53%, 8/17/11 30,000,000 30,000,000 ING Bank (London) 0.27%, 8/25/11 40,000,000 40,000,000 Mizuho Corporate Bank (Yankee) 0.20%, 6/14/11 40,000,000 40,000,000 Natixis New York (Yankee) 0.49%, 10/13/11 45,000,000 45,000,000 Sumitomo Mitsui Banking Corporation (Yankee) 0.21%, 6/14/11 40,000,000 a 40,000,000 Sumitomo Trust and Banking Co. (Yankee) 0.22%, 6/17/11 40,000,000 40,000,000 Total Negotiable Bank Certificates of Deposit (cost $280,000,000) Commercial Paper13.6% Bank of Nova Scotia 0.26%, 6/15/11 50,000,000 49,994,944 Societe Generale N.A. Inc. 0.53%, 9/8/11 45,000,000 44,934,413 UBS Finance Delaware Inc. 0.08%, 6/1/11 45,000,000 45,000,000 Total Commercial Paper (cost $139,929,357) Asset-Backed Commercial Paper23.8% Amsterdam Funding Corp. 0.12%, 6/1/11 45,000,000 a 45,000,000 Atlantis One Funding Corp. 0.11%, 6/1/11 45,000,000 a 45,000,000 CIESCO LLC 0.41%, 8/8/11 40,000,000 a 39,969,022 FCAR Owner Trust, Ser. I 0.25%, 7/27/11 45,000,000 44,982,500 Govco 0.27%, 6/20/11 25,000,000 a 24,996,438 Grampian Funding LLC 0.26%, 7/19/11 45,000,000 a 44,984,400 Total Asset-Backed Commercial Paper (cost $244,932,360) General Obligation Note1.4% Hudson County NJ Improvement Authority 2.25%, 8/31/11 (cost $14,727,047) 14,700,000 Time Deposits17.9% Branch Banking & Trust Co. (Grand Cayman) 0.06%, 6/1/11 45,000,000 45,000,000 Commerzbank (Grand Cayman) 0.11%, 6/1/11 45,000,000 45,000,000 KBC Bank (Grand Cayman) 0.09%, 6/1/11 50,000,000 50,000,000 Northern Trust Co. (Grand Cayman) 0.07%, 6/1/11 45,000,000 45,000,000 Total Time Deposits (cost $185,000,000) U.S. Government Agency3.9% Straight-A Funding LLC 0.18%, 7/21/11 (cost $39,990,000) 40,000,000 a U.S. Treasury Notes2.5% 0.34%, 1/31/12 (cost $25,735,985) 25,000,000 Repurchase Agreement9.7% RBS Securities, Inc. 0.11%, dated 5/31/11, due 6/1/11 in the amount of $100,000,306 (fully collateralized by $96,236,300 U.S. Treasury Notes, 0.875%-3.875%, due 2/29/12-11/15/18, value $102,001,834) (cost $100,000,000) 100,000,000 Total Investments (cost $1,030,314,749) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities amounted to $279,939,860 or 27.2% of net assets. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,030,314,749 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the seller’s agreement to repurchase and the fund’s agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the fund’s custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS BNY Mellon National Municipal Money Market Fund May 31, 2011 (Unaudited) Coupon Maturity Principal Short-Term Investments90.2% Rate (%) Date Amount ($) Value ($) Alabama1.7% Mobile Infirmary Health System Special Care Facilities Financing Authority, Revenue (Infirmary Health System, Inc.) (LOC; Bank of Nova Scotia) 0.16 6/7/11 25,000,000 a 25,000,000 California12.7% California, GO Notes (Kindergarten-University) (LOC; Citibank NA) 0.17 6/7/11 15,800,000 a 15,800,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.15 6/1/11 2,205,000 a 2,205,000 California Educational Facilities Authority, Revenue (Chapman University) (LOC; Bank of America) 0.15 6/1/11 8,800,000 a 8,800,000 California Infrastructure and Economic Development Bank, Revenue (Orange County Performing Arts Center) (LOC; Bank of America) 0.14 6/1/11 15,025,000 a 15,025,000 California Infrastructure and Economic Development Bank, Revenue (Southern California Public Radio Project) (LOC; JPMorgan Chase Bank) 0.15 6/1/11 3,310,000 a 3,310,000 California Pollution Control Financing Authority, SWDR (Big Bear Disposal, Inc. Project) (LOC; Union Bank NA) 0.24 6/7/11 1,300,000 a 1,300,000 California Pollution Control Financing Authority, SWDR (South Bay Recycling Project) (LOC; Union Bank NA) 0.24 6/7/11 3,150,000 a 3,150,000 California School Cash Reserve Program Authority, Revenue 2.00 6/1/11 30,860,000 30,860,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.38 7/18/11 10,000,000 10,000,000 California Statewide Communities Development Authority, Revenue, CP (Kaiser Permanente) 0.35 7/22/11 25,000,000 25,000,000 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; Berkshire Hathaway Assurance Corporation and Liquidity Facility; Citibank NA) 0.19 6/7/11 13,500,000 a,b 13,500,000 Irvine Assessment District Number 04-20, Limited Obligation Improvement Bonds (LOC; KBC Bank) 0.15 6/1/11 19,023,000 a 19,023,000 Irvine Assessment District Number 07-22, Limited Obligation Improvement Bonds (LOC; KBC Bank) 0.15 6/1/11 15,600,000 a 15,600,000 Menlo Park Community Development Agency, Tax Allocation Revenue, Refunding (Las Pulgas Community Development Project) (LOC; State Street Bank and Trust Co.) 0.13 6/1/11 8,800,000 a 8,800,000 Pittsburg Redevelopment Agency, Subordinate Tax Allocation Revenue (Los Medanos Community Development Project) (Liquidity Facility: California State Teachers Retirement System and State Street Bank and Trust Co.) 0.13 6/1/11 11,615,000 a 11,615,000 Colorado2.5% Commerce City Northern Infrastructure General Improvement District, GO Notes (LOC; U.S. Bank NA) 0.20 6/7/11 6,150,000 a 6,150,000 Commerce City Northern Infrastructure General Improvement District, GO Notes, Refunding (LOC; U.S. Bank NA) 0.20 6/7/11 9,390,000 a 9,390,000 Parker Automotive Metropolitan District, GO Notes (LOC; U.S. Bank NA) 0.20 6/7/11 900,000 a 900,000 Southern Ute Indian Tribe of the Southern Ute Indian Reservation, Revenue 0.18 6/7/11 20,000,000 a 20,000,000 District of Columbia.4% District of Columbia, GO Notes, Refunding (LOC; TD Bank) 0.16 6/7/11 5,900,000 a 5,900,000 Florida3.0% Jacksonville, Transportation Revenue (LOC; Wells Fargo Bank) 0.18 6/7/11 12,500,000 a 12,500,000 Jacksonville Health Facilities Authority, HR (Baptist Medical Center Project) (LOC; Branch Banking and Trust Co.) 0.20 6/7/11 10,420,000 a 10,420,000 Miami-Dade County Health Facilities Authority, HR, Refunding (Miami Children's Hospital Project) (LOC; Wells Fargo Bank) 0.18 6/7/11 18,950,000 a 18,950,000 Palm Beach County, IDR (Gulfstream Goodwill Industies, Inc. Project) (LOC; Wells Fargo Bank) 0.28 6/7/11 1,155,000 a 1,155,000 Georgia1.1% Clayton County Housing Authority, MFHR, Refunding (Chateau Forest Apartments Project) (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Societe Generale) 0.94 6/7/11 6,530,000 a 6,530,000 Metropolitan Atlanta Rapid Transit Authority, Sales Tax Revenue (Second Indenture Series) (LOC: Bayerische Landesbank and Westdeutsche Landesbank) 0.16 6/7/11 10,000,000 a 10,000,000 Hawaii.4% Hawaii Housing Finance and Development Corporation, MFHR (Lokahi Ka'u) (Liquidity Facility; FHLMC) 0.16 6/7/11 5,200,000 a 5,200,000 Idaho.6% Coeur D'Alene Tribe, Revenue (LOC; Bank of America) 0.22 6/7/11 8,600,000 a 8,600,000 Illinois7.0% Chicago, Second Lien Water Revenue, Refunding (LOC; California Public Employees Retirement System) 0.20 6/7/11 14,645,000 a 14,645,000 Chicago, Second Lien Water Revenue, Refunding (LOC; State Street Bank and Trust Co.) 0.16 6/7/11 3,180,000 a 3,180,000 Chicago Board of Education, GO Notes, Refunding (LOC; JPMorgan Chase Bank) 0.13 6/1/11 5,525,000 a 5,525,000 Illinois Educational Facilities Authority, Revenue (ACI/Cultural Pooled Financing Program) (LOC; Bank of America) 0.28 6/7/11 10,940,000 a 10,940,000 Illinois Finance Authority, Revenue (Elmhurst Memorial Healthcare) (LOC; JPMorgan Chase Bank) 0.12 6/1/11 11,600,000 a 11,600,000 Illinois Finance Authority, Revenue (Gift of Hope Organ and Tissue Donor Network Project) (LOC; JPMorgan Chase Bank) 0.25 6/7/11 7,010,000 a 7,010,000 Illinois Finance Authority, Revenue (Resurrection Health Care) (LOC; JPMorgan Chase Bank) 0.13 6/1/11 11,960,000 a 11,960,000 Illinois Finance Authority, Revenue (The University of Chicago Medical Center) (LOC: Bank of America) 0.12 6/1/11 37,000,000 a 37,000,000 Indiana.7% Indiana Finance Authority, Revenue (Ascension Health Senior Credit Group) 0.16 6/7/11 10,000,000 a 10,000,000 Iowa1.4% Hills, Health Facilities Revenue (Mercy Hospital Project) (LOC; U.S. Bank NA) 0.13 6/1/11 15,865,000 a 15,865,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/11 4,000,000 4,017,960 Kansas.6% Olathe, Health Facilities Revenue (Olathe Medical Center) (LOC; Bank of America) 0.15 6/1/11 8,100,000 a 8,100,000 Kentucky.6% Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.50 12/1/11 8,500,000 8,536,033 Louisiana.2% Louisiana Public Facilities Authority, Revenue (Air Products and Chemicals Project) 0.12 6/1/11 2,900,000 a 2,900,000 Maryland1.7% Baltimore Mayor and City Council Industrial Development Authority, Revenue (City of Baltimore Capital Acquisition Program) (LOC; Bayerische Landesbank) 0.20 6/7/11 10,400,000 a 10,400,000 Howard County, Revenue, Refunding (Glenelg Country School, Inc. Facility) (LOC; PNC Bank NA) 0.18 6/7/11 4,625,000 a 4,625,000 Maryland Industrial Development Financing Authority, Recovery Zone Facility Revenue (Wexford Maryland Bio Park 3, LLC Facility) (LOC; M&T Trust) 0.23 6/7/11 10,000,000 a 10,000,000 Massachusetts1.2% Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Liquidity Facility; Bank of America) 0.18 6/7/11 17,590,000 a 17,590,000 Michigan1.9% Lenawee County Economic Development Corporation, Revenue, Refunding (Siena Heights University Project) (LOC; FHLB) 0.19 6/7/11 8,420,000 a 8,420,000 Michigan Higher Education Facilities Authority, LOR (Adrian College Project) (LOC; Comerica Bank) 0.30 6/7/11 12,625,000 a 12,625,000 Michigan Strategic Fund, LOR (MANS, LLC Project) (LOC; Comerica Bank) 0.23 6/7/11 6,400,000 a 6,400,000 Minnesota1.1% Minnesota Higher Education Facilities Authority, Revenue (Gustavus Adolphus College) (LOC; Wells Fargo Bank) 0.19 6/7/11 12,950,000 a 12,950,000 Minnesota Higher Education Facilities Authority, Revenue (The College of Saint Catherine) (LOC; U.S. Bank NA) 0.18 6/7/11 2,740,000 a 2,740,000 Missouri.8% Missouri Health and Educational Facilities Authority, Educational Facilities Revenue (The Washington University) (Liquidity Facility; JPMorgan Chase Bank) 0.15 6/1/11 11,020,000 a 11,020,000 New Hampshire3.2% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.12 6/1/11 30,940,000 a 30,940,000 New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; U.S. Bank NA) 0.12 6/1/11 15,100,000 a 15,100,000 New Jersey8.2% East Brunswick Township, GO Notes, BAN 2.00 4/13/12 14,400,000 14,550,797 Hudson County Improvement Authority, County Guaranteed Pooled Notes (Local Unit Loan Program) 1.50 8/31/11 25,450,000 25,500,380 JPMorgan Chase Putters/Drivers Trust (New Jersey, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.15 6/1/11 12,000,000 a,b 12,000,000 Montclair Township, Temporary Notes 1.50 3/9/12 5,000,000 5,019,044 New Jersey Transportation Trust Fund Authority (Transportation System) 5.25 12/15/11 2,000,000 2,050,825 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.38 6/7/11 35,200,000 a 35,200,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.19 6/7/11 25,030,000 a 25,030,000 New Mexico1.4% Alamogordo, Hospital Improvement Revenue, Refunding (Gerald Champion Regional Medical Center Project) (LOC; Bank of America) 0.20 6/7/11 20,000,000 a 20,000,000 New York17.3% Albany Industrial Development Agency, Civic Facility Revenue (Renaissance Corporation of Albany Project) (LOC; M&T Trust) 0.23 6/7/11 1,000,000 a 1,000,000 Amherst Industrial Development Agency, Civic Facility Revenue (Daemen College Project) (LOC; M&T Trust) 0.23 6/7/11 12,400,000 a 12,400,000 Dutchess County Industrial Development Agency, Civic Facility Revenue (Brookview Inc. Project) (LOC; M&T Trust) 0.23 6/7/11 8,610,000 a 8,610,000 Elmira City School District, GO Notes, BAN 1.75 2/15/12 5,000,000 5,020,864 Erie County Industrial Development Agency, Civic Facility Revenue (The Canisius High School of Buffalo, N.Y. Project) (LOC; M&T Trust) 0.23 6/1/11 21,445,000 a 21,445,000 JPMorgan Chase Putter/Drivers Trust (New York City Transitional Finance Authority, Future Tax Secured Revenue, Refunding) (Liquidity Facility; JPMorgan Chase Bank) 0.15 6/1/11 6,600,000 a,b 6,600,000 Metropolitan Transportation Authority, Transportation Revenue (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.14 6/1/11 33,900,000 a 33,900,000 Metropolitan Transportation Authority, Transportation Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 6/7/11 4,000,000 a 4,000,000 New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.17 6/1/11 26,550,000 a 26,550,000 New York City, GO Notes (LOC; Bayerische Landesbank) 0.14 6/1/11 13,100,000 a 13,100,000 New York City, GO Notes (LOC; California State Teachers Retirement System) 0.14 6/1/11 10,960,000 a 10,960,000 New York City, GO Notes (LOC; Landesbank Baden-Wurttemberg) 0.17 6/1/11 10,005,000 a 10,005,000 New York City Capital Resource Corporation, Recovery Zone Facility Revenue (WytheHotel Project) (LOC; M&T Trust) 0.26 6/7/11 3,700,000 a 3,700,000 New York City Housing Development Corporation, MFMR (The Crest Project) (LOC; Landesbank Hessen-Thuringen Girozentrale) 0.27 6/7/11 17,145,000 a 17,145,000 New York City Transitional Finance Authority, Revenue (New York City Recovery) (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.14 6/1/11 37,450,000 a 37,450,000 New York Liberty Development Corporation, Liberty Revenue (World Trade Center Project) 0.35 2/1/12 16,000,000 16,000,000 New York Liberty Development Corporation, Recovery Zone Revenue (3 World Trade Center Project) 0.42 1/19/12 5,000,000 5,000,000 New York State Housing Finance Agency, Housing Revenue (25 Washington Street) (LOC; M&T Trust) 0.27 6/7/11 7,800,000 a 7,800,000 Onondaga County Industrial Development Agency, Civic Facility Revenue (Syracuse Research Corporation Facility) (LOC; M&T Trust) 0.23 6/7/11 4,180,000 a 4,180,000 Tompkins County Industrial Development Agency, Civic Facility Revenue (Community Development Properties Ithaca Inc. Project) (LOC; M&T Trust) 0.28 6/7/11 6,500,000 a 6,500,000 North Carolina.9% North Carolina Medical Care Commission, Health Care Facilities Revenue (Union Regional Medical Center Project) (LOC; Wells Fargo Bank) 0.16 6/7/11 13,000,000 a 13,000,000 Ohio.7% Warren County, Health Care Facilities Improvement Revenue (Otterbein Homes Project) (LOC; U.S. Bank NA) 0.20 6/7/11 9,500,000 a 9,500,000 Oregon.5% Medford Hospital Facilities Authority, Revenue (Rogue Valley Manor Project) (LOC; Bank of America) 0.13 6/1/11 7,180,000 a 7,180,000 Pennsylvania3.5% Allegheny County Industrial Development Authority, Revenue (The Watson Institute Friendship Academy Project) (LOC; PNC Bank NA) 0.18 6/7/11 3,750,000 a 3,750,000 Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Nuclear Generation Corporation Project) (LOC; Citibank NA) 0.15 6/7/11 26,900,000 a 26,900,000 Lower Merion School District, GO Notes (LOC; State Street Bank and Trust Co.) 0.17 6/7/11 8,000,000 a 8,000,000 Monroe County Hospital Authority, HR (Pocono Medical Center) (LOC; PNC Bank NA) 0.20 6/7/11 3,430,000 a 3,430,000 Pittsburgh Water and Sewer Authority, Water and Sewer System First Lien Revenue, Refunding (LOC; PNC Bank NA) 0.17 6/7/11 9,000,000 a 9,000,000 Rhode Island.3% Rhode Island Health and Educational Building Corporation, Educational Institution Revenue (Portsmouth Abbey School Issue) (LOC; Bank of America) 0.19 6/1/11 4,900,000 a 4,900,000 Tennessee1.7% Clarksville Public Building Authority, Financing Revenue (Metropolitan Government of Nashville and Davidson County Loan) (LOC; Bank of America) 0.15 6/1/11 7,710,000 a 7,710,000 Montgomery County Public Building Authority, Pooled Financing Revenue (Tennessee County Loan Pool) (LOC; Bank of America) 0.15 6/1/11 17,130,000 a 17,130,000 Texas9.6% Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co.) 0.13 6/1/11 43,620,000 a 43,620,000 Jefferson County Industrial Development Corporation, Hurricane Ike Disaster Area Revenue (Jefferson Refinery, LLC Project) (LOC; Branch Banking and Trust Co.) 0.55 6/30/11 39,300,000 39,300,000 JPMorgan Chase Putters/Drivers Trust (Texas, TRAN) (Liquidity Facility; JPMorgan Chase Bank) 0.15 6/1/11 30,500,000 a,b 30,500,000 Travis County Health Facilities Development Corporation, Retirement Facilities Revenue (Longhorn Village Project) (LOC; Bank of Scotland) 0.18 6/7/11 24,900,000 a 24,900,000 Utah.2% Utah Housing Corporation, MFHR (Timbergate Apartments Project) (LOC; FHLMC) 0.20 6/7/11 3,125,000 a 3,125,000 Virginia.6% Williamsburg Industrial Development Authority, Revenue (The Colonial Williamsburg Foundation) (LOC; Wells Fargo Bank) 0.18 6/7/11 8,000,000 a 8,000,000 Washington.3% Vancouver Housing Authority, Pooled Housing Revenue, Refunding (Liquidity Facility; FHLMC and LOC; FHLMC) 0.18 6/7/11 4,400,000 a 4,400,000 Wisconsin2.2% Wisconsin Health and Educational Facilities Authority, Revenue (Meriter Hospital, Inc.) (LOC; U.S. Bank NA) 0.13 6/1/11 11,840,000 a 11,840,000 Wisconsin Health and Educational Facilities Authority, Revenue (Wheaton Franciscan Services, Inc. System) (LOC; U.S. Bank NA) 0.15 6/7/11 20,290,000 a 20,290,000 Total Investments (cost 1,305,963,903) 90.2% Cash and Receivables (Net) 9.8% Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at May 31, 2011. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2011, these securities amounted to $62,600,000 or 4.3% of net assets. At May 31, 2011, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of May 31, 2011 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 1,305,963,903 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the fund’s policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the fund’s investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. BNY Mellon Funds Trust By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 7/25/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Christopher E. Sheldon Christopher E. Sheldon President Date: 7/25/2011 By: /s/ James Windels James Windels Treasurer Date: 7/25/2011 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
